Building F and Amenities Building



LEASE
BY AND BETWEEN
Santa Clara Campus Property Owner I LLC,
a Delaware limited liability company
as Landlord
and
Palo Alto Networks, Inc.,
a Delaware corporation
as Tenant
May 28, 2015





--------------------------------------------------------------------------------

Building F and Amenities Building



TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1


 
REFERENCE
1
1.1


 
References
1
 
 
 
 
ARTICLE 2


 
LEASED PREMISES, TERM AND POSSESSION
12
2.1


 
Demise Of Leased Premises
12
2.2


 
Common Areas, Exclusive Use Area, and Bicycle Storage Area
13
2.3


 
Lease Commencement Date And Lease Term
14
2.4


 
Delivery Of Possession
15
2.5


 
Performance Of Tenant Improvement Work; Acceptance Of Possession
16
2.6


 
Surrender Of Possession
16
2.7


 
Accessibility
18
2.8


 
Milestones
18
 
 
 
 
ARTICLE 3


 
RENT
19
3.1


 
Base Monthly Rent
19
3.2


 
Additional Rent
20
3.3


 
Year-End Adjustments
21
3.4


 
Late Charge, And Interest On Rent In Default
22
3.5


 
Payment Of Rent
23
 
 
 
 
ARTICLE 4


 
USE OF LEASED PREMISES AND COMMON AREA
23
4.1


 
Permitted Use
23
4.2


 
General Limitations On Use
23
4.3


 
Noise And Emissions
24
4.4


 
Trash Disposal
24
4.5


 
Parking
24
4.6


 
Signs
25
4.7


 
Compliance With Laws And Restrictions
26
4.8


 
Compliance With Insurance Requirements
26
4.9


 
Landlord’s Right To Enter
27
4.10


 
Use Of Common Areas
27
4.11


 
Environmental Protection
28
4.12


 
Rules And Regulations
30
4.13


 
Reservations
30
4.14


 
Roof
31
4.15


 
Back-Up Generators and Energy Servers
31
 
 
 
 
ARTICLE 5


 
REPAIRS, MAINTENANCE, SERVICES AND UTILITIES
32
5.1


 
Repair And Maintenance
32


i

--------------------------------------------------------------------------------

Building F and Amenities Building



5.2


 
Utilities
36
5.3


 
Security
36
5.4


 
Energy And Resource Consumption
37
5.5


 
Limitation Of Landlord’s Liability
37
 
 
 
 
ARTICLE 6


 
ALTERATIONS AND IMPROVEMENTS
38
6.1


 
By Tenant
38
6.2


 
Ownership Of Improvements
39
6.3


 
Alterations Required By Law
39
6.4


 
Liens
40
 
 
 
 
ARTICLE 7


 
ASSIGNMENT AND SUBLETTING BY TENANT
40
7.1


 
By Tenant
40
7.2


 
Merger, Reorganization, or Sale of Assets
41
7.3


 
Landlord’s Election
42
7.4


 
Conditions To Landlord’s Consent
42
7.5


 
Assignment Consideration And Excess Rentals Defined
44
7.6


 
Payments
44
7.7


 
Good Faith
44
7.8


 
Effect Of Landlord’s Consent
44
 
 
 
 
ARTICLE 8


 
LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY
46
8.1


 
Limitation On Landlord’s Liability And Release
46
8.2


 
Tenant’s Indemnification Of Landlord
47
8.3


 
Landlord’s Indemnification Of Tenant
49
 
 
 
 
ARTICLE 9


 
INSURANCE
49
9.1


 
Tenant’s Insurance
49
9.2


 
Landlord’s Insurance
51
9.3


 
Mutual Waiver Of Subrogation
52
 
 
 
 
ARTICLE 10


 
DAMAGE TO LEASED PREMISES
52
10.1


 
Landlord’s Duty To Restore
52
10.2


 
Insurance Proceeds
52
10.3


 
Landlord’s Right To Terminate
52
10.4


 
Tenant’s Right To Terminate
53
10.5


 
Tenant’s Waiver
54
10.6


 
Abatement Of Rent
54
 
 
 
 
ARTICLE 11


 
CONDEMNATION
54
11.1


 
Tenant’s Right To Terminate
54
11.2


 
Landlord’s Right To Terminate
54
11.3


 
Restoration
55
11.4


 
Temporary Taking
55


ii

--------------------------------------------------------------------------------

Building F and Amenities Building



11.5


 
Division Of Condemnation Award
55
11.6


 
Abatement Of Rent
55
11.7


 
Taking Defined
55
 
 
 
 
ARTICLE 12


 
DEFAULT AND REMEDIES
55
12.1


 
Events Of Tenant’s Default
55
12.2


 
Landlord’s Remedies
57
12.3


 
Landlord’s Default And Tenant’s Remedies
59
12.4


 
Limitation Of Tenant’s Recourse
60
12.5


 
Tenant’s Waiver
60
 
 
 
 
ARTICLE 13


 
GENERAL PROVISIONS
60
13.1


 
Taxes On Tenant’s Property
61
13.2


 
Holding Over
61
13.3


 
Subordination To Mortgages
62
13.4


 
Tenant’s Attornment Upon Foreclosure
63
13.5


 
Mortgagee Protection
63
13.6


 
Estoppel Certificate
64
13.7


 
Tenant’s Financial Information
64
13.8


 
Transfer By Landlord
64
13.9


 
Force Majeure
65
13.10


 
Notices
65
13.11


 
Attorneys’ Fees and Costs
66
13.12


 
Definitions
66
13.13


 
General Waivers
69
13.14


 
Miscellaneous
69
13.15


 
Further Development and Subdivision
70
13.16


 
Patriot Act Compliance
71
 
 
 
 
ARTICLE 14


 
LEGAL AUTHORITY BROKERS AND ENTIRE AGREEMENT
72
14.1


 
Legal Authority
72
14.2


 
Brokerage Commissions
72
14.3


 
Entire Agreement
73
14.4


 
Landlord’s Representations
73
 
 
 
 
ARTICLE 15


 
OPTIONS TO EXTEND
73
15.1


 
Options to Extend
74
15.2


 
Fair Market Rent
74
15.3


 
Tenant’s Election
74
15.4


 
Rent Arbitration
75
 
 
 
 


iii

--------------------------------------------------------------------------------

Building F and Amenities Building



ARTICLE 16


 
EXPANSION RIGHT; RIGHT OF FIRST OFFER TO LEASE; RIGHT OF FIRST OFFER TO
PURCHASE; RIGHT OF FIRST REFUSAL TO PURCHASE
76
16.1


 
Expansion Right
76
16.2


 
Right of First Refusal to Lease
79
16.3


 
Right of First Offer to Lease
81
16.4


 
Right of First Offer to Purchase
82
16.5


 
Right of First Refusal to Purchase (Unsolicited Purchase Proposal)
82
16.6


 
Condition Subsequent Related to 3535 Garrett
84
16.7


 
Effect of Sale or Transfer of Parcels
84




iv

--------------------------------------------------------------------------------

Building F and Amenities Building



LEASE
THIS LEASE, dated May 28, 2015 for reference purposes only, is made by and
between SANTA CLARA CAMPUS PROPERTY OWNER I LLC, a Delaware limited liability
company (“Landlord”) and PALO ALTO NETWORKS, INC., a Delaware corporation
[NYSE:PANW] (“Tenant”), to be effective and binding upon the parties as of the
date the last of the designated signatories to this Lease shall have executed
this Lease (the “Effective Date of this Lease”).
ARTICLE 1
REFERENCE
1.1    References. All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:
Tenant’s Representative:
Fayez Jangda
Phone Number:
[Redacted]
Landlord’s Representative:
Henry Bullock/Richard Holmstrom
Phone Number:
[Redacted]
Targeted Commencement Date:
May 1, 2017
Intended Term:
One hundred thirty-two (132) months
Lease Expiration Date:
One hundred thirty-two (132) months from the Lease Commencement Date (defined in
Paragraph 2.3 below), unless earlier terminated by Landlord in accordance with
the terms of this Lease, or extended by Tenant pursuant to Article 15.
Notwithstanding the foregoing or any other provision of this Lease, if the Lease
Commencement Date is other than the first calendar day of a calendar month, then
the Lease Expiration Date shall be one hundred thirty-two (132) months from the
last calendar day of the calendar month in which the Lease Commencement Date
occurs (unless earlier terminated by Landlord in accordance with the terms of
this Lease, or extended by Tenant pursuant to Article 15).
Options to Extend:
Three (3) option(s) to extend, each for a term of six (6) years.


1

--------------------------------------------------------------------------------

Building F and Amenities Building



First Month’s Prepaid Rent:
None
Tenant’s Security Deposit:
None
Late Charge Amount:
Four Percent (4%) of the Delinquent Amount
Tenant’s Required Liability Coverage:
$5,000,000 Combined Single Limit
Tenant’s Broker:
Cornish & Carey Commercial, dba Newmark
 
Cornish & Carey
Landlord’s Broker:
Colliers International
Project:
That certain real property situated in the City of Santa Clara, County of Santa
Clara, State of California, identified as Assessor’s Parcel Nos.:


(1) 216-31-084, with a current street address of 3355 Scott Boulevard (shown on
the Parcel Map as “Parcel A” and on the Site Plan as “Building A”),


(2) 216-31-085, with a current street address of 3325 Scott Boulevard (shown on
the Parcel Map as “Parcel B” and on the Site Plan as “Building B and Building
D”),


(3) 216-31-086, with a current street address of 3315 Scott Boulevard (shown on
the Parcel Map as “Parcel C” and on the Site Plan as “Building C”),


(4) 216-31-082, with a street address to be assigned by the City of Santa Clara
(shown on the Parcel Map as “Parcel D” and on the Site Plan as “Building E,
Building F, and a portion of Building H”),


(5) 216-31-083, with a street address to be assigned by the City of Santa Clara
(shown on the Parcel Map as “Parcel E” and on the Site Plan as “Parking
Structure - P1”), and


(6) 216-31-0771, with a current street address of 3535 Garrett Drive (shown on
the Parcel Map as
 
 
______________
1 As of the Effective Date of this lease, APN 216-31-077 is under contract to be
purchased by Landlord, with close of escrow expected to occur as provided in
Paragraph 16.6 of this Lease.








2

--------------------------------------------------------------------------------

Building F and Amenities Building



 
“Parcel 2” and on the Site Plan as “Building G,” “Parking Structure - P2” and a
portion of “Building H”).


which real property is shown on the current parcel map attached hereto as
Exhibit A-1 (the “Parcel Map”) and on the preliminary Site Plan attached hereto
as Exhibit A-2 (the “Site Plan”). The Parcel Map and the Site Plan are subject
to approval by the City of Santa Clara and any other governmental or
quasi-governmental agencies with jurisdiction (being collectively defined for
such purposes as the “City”). The Site Plan attached hereto as Exhibit A-2 has
been approved by Landlord and Tenant and Landlord will not initiate any proposed
changes thereto without Tenant’s consent, which may be withheld in Tenant’s
reasonable discretion. Landlord shall use its best efforts to obtain the City’s
approval of the Site Plan without additional changes, but Tenant hereby consents
to City-required changes to the Site Plan, if any, unless the same constitute
Material Site Plan Changes; and Tenant’s reasonable consent shall be required
for any Material Site Plan Changes. As used herein, “Material Site Plan
Changes,” means changes which result in the Site Plan (i) not reflecting
Buildings E, F, and H in generally the same locations surrounding a large,
outdoor courtyard which courtyard shall have materially the same size and
configuration as shown on Exhibit A-4, and including a basketball court,
amphitheater, outdoor seating areas, and load docks, (ii) materially and
adversely impacting Tenant’s ability to use such courtyard and amenities located
therein or (iii) an aggregate reduction of the rentable square footage of the
Buildings and Building E in excess of 13,000 rentable square feet. Landlord is
in the process of adjusting the Parcel Map, with the objective of finalizing the
Parcel Map and obtaining approval of the it and the Site Plan by the City, such
that the final Site Plan will be the same as the Site Plan attached hereto as
Exhibit A-2, and the Parcel Map will be substantially as set forth on Exhibit
A-3 (the “Target Parcel Map”). Landlord shall use commercially reasonable
efforts to obtain all necessary approvals for and file or record the final
Parcel Map in a form substantially consistent with


3

--------------------------------------------------------------------------------

Building F and Amenities Building



 
the Target Parcel Map at Landlord’s sole cost and expense as soon as reasonably
practicable. Tenant acknowledges that interim lot line adjustments and parcel
mergers will be required prior to finalizing the Parcel Map. Landlord will
provide Tenant with copies of all lot line adjustments, parcel mergers,
tentative maps and final maps concurrently with their submission to the City of
Santa Clara; provided, however, that Tenant’s consent to any of the foregoing
will not be required so long as the Required Conditions are satisfied.


After the final Parcel Map has been approved and recorded, Landlord and Tenant
agree to enter into an amendment to this Lease setting forth the final
definitions of the Property and the Project (e.g., replacing the Site Plan and
the Parcel Map with the final versions thereof, assigning the revised Assessor’s
Parcel Numbers and street addresses, etc.).


Construction will commence on the Buildings, Parking Structure – P1 and Building
E after the Effective Date of this Lease. Building D, Building G, and Parking
Structure – P2 have not yet been constructed and Landlord may elect not to
construct them; provided however that (i) if Tenant exercises the Expansion
Option pursuant to and in accordance with Article 16 below, or (ii) if Tenant
exercises its right of first refusal pursuant to and in accordance with Article
16 below and such right of first refusal and the Acceptable Proposal (as defined
in Article 16) to which the right of first refusal relates contain an obligation
for Landlord to construct Building G and Parking Structure – P2, then Landlord
will be obligated to construct Building G and Parking Structure – P2 as provided
in Article 16. Landlord reserves the right to adjust the boundaries of the
Project at any time, provided that the Required Conditions are satisfied. The
Site Plan and Landlord’s proposed adjustments to the applicable Assessor’s
Parcel Map are subject to approval by the City of Santa Clara and acquisition of
“Parcel 2” - 3535 Garrett Drive (which Parcel is currently under binding
contract to be purchased by Landlord).


4

--------------------------------------------------------------------------------

Building F and Amenities Building



Property:
The term “Property” means that certain legal parcel of real property (currently
identified as Assessor’s Parcel Nos. 216-31-82 and a portion of Assessor’s
Parcel 216-31-0772), on which will be situated Building E, Building F, Building
H and the Exclusive Use Area (subject to footnote 3 on the following page),
substantially as delineated on the Site Plan and the Target Parcel Map. The
Property may consist of more than one legal parcel, so long as no portion of the
Property is shared with any other Project tenant(s). As noted above, Landlord is
currently in the process of adjusting the boundaries of the legal parcels
comprising the Property (which may also entail obtaining different Assessor’s
Parcel Numbers) and reserves the right to adjust the boundaries of the Property
at any time, provided that the Required Conditions are satisfied. Upon
completion and City approval of the Target Parcel Map, the Property will have
situated upon it Building F and the entirety of Amenities Building H, and
Building E will be situated on its own, separate legal parcel.
Building F:
That certain building to be constructed on the Property as shown outlined on the
Site Plan as “Building F” (“Building F”), which Building is estimated to contain
approximately 310,000 rentable square feet of space (+/-5,000 rentable square
feet), which rentable square footage will be determined in accordance with this
Lease by utilizing the Building Owners and Managers Association International
Single Tenant Full Building Standard Method for Measuring Floor Area in Office
Buildings ANSI Z65-1-1996, pages 10 and 11 (the “BOMA Method”).
Amenities Building H:
That certain building to be constructed on the Property (and on what is
currently a portion of the parcel listed above as Assessor’s Parcel No.
216-31-077 and the parcel listed above as 216-31-082), with a street address to
be assigned by the City of Santa Clara (the “Amenities Building H”), which
Building is shown outlined on the Site Plan (and denoted thereon as “Building
H”), estimated to contain approximately 30,000 rentable square feet
 
 
______________
2 See footnote no. 1.


5

--------------------------------------------------------------------------------

Building F and Amenities Building



 
of space, which rentable square footage will be determined in accordance with
this Lease by the BOMA Method. As part of the process of adjusting the Parcel
Map referred to above, Landlord shall submit an application for a lot line
adjustment (the “Amenities Building Lot Line Adjustment”) to cause Amenities
Building H3 The basketball court as shown on the Site Plan will ultimately
straddle the Property and the adjacent property and will be primarily located on
the adjacent property. to fall entirely within the boundaries of the Property
(as adjusted).
Buildings:
Building F and Amenities Building H.
Other Buildings:
(a) Those certain buildings currently constructed in the Project (but outside
the Property) commonly known as 3355 Scott Boulevard (“Building A”), containing
approximately 144,790 rentable square feet of space, 3325 Scott Boulevard
(“Building B”), containing approximately 157,729 rentable square feet of space,
and 3315 Scott Boulevard (“Building C”), containing approximately 157,205
rentable square feet of space, and, for purposes of this Lease, agreed to
contain said number of rentable square feet, and


(b)(i) That certain building to be constructed in the Project (but outside the
Property) with a street address to be assigned by the City of Santa Clara, and
denoted on the Site Plan as “Building D” (“Building D”), containing
approximately 245,000 rentable square feet of space, (ii) that certain building
to be constructed on the Property with a street address to be assigned by the
City of Santa Clara, and denoted on the Site Plan as “Building E” (“Building
E”), containing approximately 290,000 rentable square feet of space (+/- 5,000
rentable square feet), as more particularly set forth in the Building E Lease,
and (iii) that certain building to be constructed on the Project (but outside
the Property) after Tenant exercises the Expansion Option (or its right of first
refusal if applicable as described in the definition of “Project” above)
pursuant to and in accordance with Article 16 below, which will have a street
address to be assigned by the City of Santa Clara (the “Building G”), which
Building is shown outlined on the Site
 
 
______________
3 The basketball court as shown on the Site Plan will ultimately straddle the
Property and the adjacent property and will be primarily located on the adjacent
property.


6

--------------------------------------------------------------------------------

Building F and Amenities Building



 
Plan (and denoted thereon as “Building G”), currently estimated to contain
approximately 300,000 (but not greater than 310,000) rentable square feet of
space, which rentable square footage will be determined in accordance with this
Lease by utilizing the BOMA Method.


(b)(ii) such other buildings as may be built on the Project from time to time.
As noted above, Landlord is not obligated to construct Building G (except as and
to the extent provided in Article 16 below). In addition, if Tenant does not
elect its Expansion Option pursuant to Article 16 below, Landlord shall have the
right to redesign Building G, reconfigure its location, or elect not to build
it, subject to satisfaction of the Required Conditions.
Building E Lease:
That certain Lease dated as of the date of this Lease, entered into by and
between Landlord and Tenant for the entirety of Building E (the “Building E
Lease”).
Building E Premises:
The premises leased by Tenant pursuant to the Building E Lease (the “Building E
Premises”).
Bridge Space Lease:
That certain Lease dated as of the date of this Lease, entered into by and
between Landlord and Tenant for approximately 121,953 rentable square feet of
space in Building B (the “Bridge Space Lease”).
Building G Lease:
The term “Building G Lease” is defined in Paragraph 16.1 below.
Exclusive Use Areas:
The “Exclusive Use Areas” shall mean the areas denoted on Exhibit A-4 as
“Exclusive Use Areas.”
Common Areas:
The “Common Areas” shall mean the areas within the Project exterior to the
Buildings and the Other Buildings not reserved for the exclusive use of
Landlord, Tenant or any other tenant, including, without limitation, plazas,
walkways, private roadways, loading docks, parking areas, parking structures,
and landscaped areas. Until the Site Plan and Target Parcel Map have been
finalized and approved by the City, Landlord reserves the right to make changes
to the Common Areas as it deems reasonably necessary; provided, however, that
from

    

7

--------------------------------------------------------------------------------

Building F and Amenities Building



 
and after the date that the Site Plan and Target Parcel Map have been finalized
and approved by the City, Landlord may not make changes to the Exclusive Use
Areas except to the extent required by Law (including a governmental agency).
Common Areas shall not include the interior of any Other Buildings. The Common
Areas shall include the Exclusive Use Areas and all portions of the Project
exterior to the Buildings, unless expressly limited to a smaller area (e.g., to
the Common Areas of the Property).
Parking:
With respect to the Leased Premises, Tenant shall be entitled to utilize 3.3
unreserved and unassigned parking spaces for each 1,000 net rentable square feet
within Building F (as the same may change from time to time in accordance with
the terms of this Lease or an amendment hereto), such spaces to be located in
the parking area of the Common Areas. Parking is provided to Tenant by Landlord
without additional charge for the entire Lease Term including any extension
periods. Tenant shall have certain exclusive parking rights as described in
Paragraph 4.5 below (and in Paragraph 16.1 below, if applicable). All spaces to
which Tenant has exclusive parking rights shall count toward Tenant’s overall
parking allocation as described in the first sentence of this definition
Required Conditions:
The term “Required Conditions” is defined in Paragraph 2.2(a) below).
HVAC:
Heating, ventilating, and/or air conditioning.
Leased Premises:
The Buildings, and all interior space located within the Buildings and shown on
the floor plan attached hereto as Exhibit B, estimated to contain approximately
340,000 rentable square feet (+/- 8,000 rentable square feet), which rentable
square footage will be determined by utilizing the BOMA Method. Within thirty
(30) days after the Lease Commencement Date, Landlord will cause the Leased
Premises to be measured in accordance with the BOMA Method and Paragraph 2.1(b)
below, and the resulting rentable square footage shall thereafter be the
rentable square footage of the Leased Premises for all purposes under this
Lease;

    

8

--------------------------------------------------------------------------------

Building F and Amenities Building



 
provided, however, that, except with respect to changes in the Site Plan
approved or deemed to be approved by Tenant, in no event shall the rentable
square footage of the Leased Premises be less than 305,000 nor more than 315,000
rentable square feet with respect to Building F, or less than 27,000 nor more
than 33,000 rentable square feet with respect to Amenities Building H.
Work Letter:
The term “Work Letter” shall mean the Work Letter attached as Exhibit C to and
made a part of this Lease, the terms and provisions of which are hereby
incorporated into this Lease.
Construction Period:
The term “Construction Period” shall mean the period from the Effective Date of
this Lease to the date that Landlord delivers the Leased Premises to Tenant with
the Landlord Work Substantially Complete, regardless of the occurrence of any
Tenant Delay and without regard to the effect of any provision of this Lease
pursuant to which the date of Substantial Completion of the Landlord Work is
deemed to occur in advance of its actual occurrence.
Tenant’s Building Share:
The term “Tenant’s Building Share” shall mean the percentage obtained by
dividing the rentable square footage of the Leased Premises at the time of
calculation by the rentable square footage of the Buildings at the time of
calculation. Such percentage shall be 100% for all purposes under this Lease,
unless otherwise agreed in a written amendment to this Lease signed by Landlord
and Tenant.
Tenant’s Project Share:
The term “Tenant’s Project Share” shall mean the percentage obtained by dividing
the rentable square footage of the Leased Premises at the time of calculation by
the rentable square footage of the Buildings and the Other Buildings (excluding
Building D, Building G, and any other Building not yet constructed, unless and
until each such Building is completely constructed and ready for occupancy) at
the time of calculation. Such percentage is currently 31.20%. In the event that
any portion of the Project is sold by Landlord, or if new improvements are
constructed on the Project (e.g.,


9

--------------------------------------------------------------------------------

Building F and Amenities Building



 
Building D, Building G, or other improvements), or if the rentable square
footage of the Leased Premises, the Buildings, or the Other Buildings is
otherwise changed (other than by mere re-measurement after the determination of
the rentable square footage pursuant to Paragraph 2.1(b) below), Tenant’s
Project Share shall be recalculated to equal the percentage described in the
first sentence of this paragraph, so that the aggregate Tenant’s Project Share
of all tenant space in the Project shall equal 100% (calculated as if the
Buildings and the Other Buildings were fully occupied). Landlord and Tenant
agree that any mere re-measurement after the determination of the rentable
square footage pursuant to Paragraph 2.1(b) below (as opposed to an actual
physical change) shall not result in a change in rentable square footage.
Tenant’s Amortization Payment:
As used herein, the term “Tenant’s Amortization Payment” shall mean the amount
(as such amount may vary from time to time as new items are amortized and
amortization periods expire) of the monthly amortization payments being paid by
Tenant to Landlord pursuant to this Lease.
Standard Interest Rate:
The term “Standard Interest Rate” shall mean the greater of (a) 6%, or (b) the
sum of that rate quoted by Wells Fargo Bank, N.T. & S. A., from time to time as
its prime rate, plus two percent (2%), but in no event more than the maximum
rate of interest not prohibited or made usurious.
Default Interest Rate:
The term “Default Interest Rate” shall mean the Standard Interest Rate, plus
five percent (5%), but in no event more than the maximum rate of interest not
prohibited or made usurious.
Base Monthly Rent:
The term “Base Monthly Rent” shall mean the following:

 
Period
Base Monthly Rent per rentable square foot*
Base Monthly Rent**
 
Months 1-12
$0.00
$0.00 (abated)


10

--------------------------------------------------------------------------------

Building F and Amenities Building



 
Months 13- 24
$3.02
$1,025,440.00
 
Months 25- 36
$3.11
$1,056,203.20
 
Months 37- 48
$3.18
$1,079,967.77
 
Months 49- 60
$3.24
$1,101,567.13
 
Months 61- 72
$3.30
$1,123,598.47
 
Months 73- 84
$3.37
$1,146,070.44
 
Months 85- 96
$3.44
$1,168,991.85
 
Months 97- 108
$3.51
$1,192,371.69
 
Months 109- 120
$3.58
$1,216,219.12
 
Months 121- 132
$3.65
$1,240,543.50
 
 
 
 
 
*Rounded
 
**Based upon the Leased Premises containing 340,000 rentable square feet of
space, and subject to measurement as described in the “Leased Premises”
definition above and adjustment.

Permitted Use:
General office, research and development, electronics laboratories, and other
legal uses ancillary thereto, to the extent all such uses are in compliance with
all Laws and Restrictions.
GAAP:
The term “GAAP” shall mean United States generally accepted accounting
principles.
Exhibits:
The term “Exhibits” shall mean the Exhibits of this Lease which are described as
follows:
 
Lease which are described as follows:


11

--------------------------------------------------------------------------------

Building F and Amenities Building



 
Exhibit A-1 –Parcel Map
 
Exhibit A-2 – Site Plan
 
Exhibit A-3 – Target Parcel Map
 
Exhibit A-4 – Exclusive Use Area
 
Exhibit A-5 – Bicycle Storage Area
 
Exhibit A-6 – PAN Visitor Parking Spaces
 
Exhibit B – Floor Plan
 
Exhibit C – Work Letter
 
Exhibit D – Exclusive Use Area Conceptual Plan
 
Exhibit E – Lease Commencement Date Certificate
 
Exhibit F – Lump Sum Payment Amendment
 
Exhibit G – Building Signage Exhibit
 
Exhibit H – Landlord Signage Illustration
 
Exhibit I – Rules and Regulations
 
Exhibit J-1 – Subordination, Non-Disturbance and Attornment Provisions (Current
Financing)
 
Exhibit J-2 – Subordination, Non-Disturbance and Attornment Provisions (Future
Financing)
 
Exhibit K – Form of Tenant Estoppel Certificate
 
Exhibit L – Amortization Categories and Periods
 
Exhibit M – Existing Superior Rights

ARTICLE 2
LEASED PREMISES, TERM AND POSSESSION


2.1    Demise Of Leased Premises.
(a)Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, for
the Lease Term and upon the terms and subject to the conditions of this Lease,
the Leased Premises.
(b)The rentable square footage of the Leased Premises shall be re-measured
within thirty (30) after the Commencement Date utilizing the BOMA Method. A copy
of the letter or report from Landlord’s architect or engineer setting forth its
calculation of the actual rentable square footage of the Leased Premises,
together with all documentary support therefor, shall be furnished to Tenant
(the “Preliminary Notice of Re-determination of RSF”). If Tenant does not object
in writing to the Preliminary Notice of Re-determination of RSF within 10
business days of Landlord’s delivery thereof, the Preliminary Notice of
Re-determination of RSF shall be considered the Notice of Re-determination of
RSF. If, however, Tenant delivers to Landlord written notice of its objection to
the square footage set forth in the Preliminary Notice of Re-determination of
RSF within such 10 business day period, Landlord’s architect and an architect
selected by Tenant and reasonably acceptable to Landlord for this purpose shall
meet and attempt to reach agreement on the correct measurement within 10 days
thereafter, utilizing

12

--------------------------------------------------------------------------------

Building F and Amenities Building



the BOMA Method. If Landlord’s architect and Tenant’s architect are unable to
reach agreement in such 10 day period, the two architects shall select a third
architect reasonably acceptable to both parties who shall determine the correct
measurement, utilizing the BOMA Method, within 10 days of its selection. The
determination by the architects shall be evidenced by a notice to both parties
setting forth the correct measurement of the Premises (the “Notice of
Re-determination of RSF”).
2.2    Common Areas, Exclusive Use Area, and Bicycle Storage Area.
(a)As an appurtenant right to Tenant’s lease of the Leased Premises, Tenant
shall have the right to use the Common Areas in conjunction with its use of the
Leased Premises solely for the purposes for which they were designed and
intended and for no other purposes whatsoever. Tenant’s right to so use the
Common Areas shall be subject to the limitations on such use as set forth in
Article 1 and shall terminate concurrently with any termination of this Lease.
Further, Landlord shall have the right, from time to time, to reconfigure the
Common Areas or modify the size of the Common Areas, subject to the satisfaction
of the Required Conditions. As used in this Lease, a satisfaction of the
“Required Conditions” means the satisfaction of each of the following conditions
and criteria as a condition precedent to the referenced action or event: (i)
Tenant’s access to the Leased Premises is not materially adversely affected
thereby, (ii) Tenant’s parking allocation under Article 1 hereof is not reduced
thereby and Tenant’s exclusive parking (including Tenant’s Allocated EV Parking
Spaces as defined in Paragraph 4.5 below) shall be unaffected and unchanged,
(iii) Tenant’s right to the Exclusive Use Areas described in Paragraph 2.2(b)
below shall not be reduced or otherwise affected, (iv) Tenant rights to
comparable and similarly located bicycle storage areas as contemplated by
Paragraph 2.2(c) below shall not be diminished, (v) once the adjustments to the
Parcel Map have been completed and the final Site Plan and Parcel Map have been
approved by the City, the Property must constitute one or more separate legal
parcels that do not include any other land; (vi) no buildings (or additions to
existing buildings) can be constructed on the Property other than Building G and
Parking Structure - P2, (vi) there shall be no material interference with
Tenant’s use of the Leased Premises, provided, however, that Tenant agrees that
interference caused by the construction of Building G and Parking Structure – P2
shall not constitute interference for purposes of this Lease so long as Landlord
uses standard construction practices designed to minimize interference with
Tenant’s use of the Leased Premises during such construction; (vii) Tenant’s
obligations under this Lease shall not be materially increased and Tenant’s
rights under this Lease shall not be materially decreased; (viii) Tenant’s
signage rights set forth in Paragraph 4.6 below shall not be diminished, (ix)
Landlord shall not enter into any Private Restrictions that would (a) require
approvals or consents by any person or entity (including any owner’s
association) other than governmental authorities with respect to alterations or
improvements to the Exclusive Use Areas, Tenant’s use of the Exclusive Use
Areas, or Tenant’s initial signage installations or (b) impose any use
restrictions on the Leased Premises or the Exclusive Use Areas that would limit
Tenant’s rights under this Lease in any material respect.
(b)So long as Tenant is leasing the entirety of the Buildings and Building E:
(i)Tenant will have exclusive use of Exclusive Use Areas and Tenant may use the
Exclusive Use Areas for any purpose permitted under applicable Laws and

13

--------------------------------------------------------------------------------

Building F and Amenities Building



Restrictions so long as such use is not immoral and does not interfere with the
occupancy of any tenants of the Other Buildings; provided, however, that if
Tenant expands into Building G pursuant to Paragraph 16.1 below and at any point
thereafter fails to lease the entirety of Building G, then Tenant shall no
longer have exclusive use of the Exclusive Use Area, which shall at that point
be shared with Building G and the tenants or other occupants thereof (the
“Building G Users”). In that event, the Building G Users shall be entitled to
use the Exclusive Use Area, but not the improvements in the Exclusive Use Area
which are built and paid for solely by Tenant. So long as Tenant is leasing the
entirety of Building G, and the Buildings and Building E, Tenant will also have
exclusive control of the Exclusive Use Areas (subject to the foregoing use
restrictions); and
(ii)subject to the provisions of the Work Letter or Paragraph 6 of this Lease,
as applicable, Tenant may make such alterations and improvements to the
Exclusive Use Areas as Tenant may desire consistent with the Project aesthetics,
subject to obtaining Landlord’s prior written approval which shall not be
unreasonably withheld, conditioned, or delayed; provided, however, that from and
after the date that Tenant has exercised its Expansion Right or has otherwise
committed to lease Building G, during any period that Tenant is also leasing the
entirety of Building G, Landlord’s prior written approval shall not be required.
Landlord hereby approves the alterations and uses shown on the conceptual plan
for the Exclusive Use Areas attached hereto as Exhibit D.
(c)In addition, prior to the Lease Commencement Date, Landlord will install a
secured bicycle storage area to be mutually agreed to by Landlord and Tenant in
Parking Structure – P1 or elsewhere in the Common Areas of the Property to store
bicycles used by Tenant’s employees and visitors located in an area shown on
Exhibit A-5 (the “Bicycle Storage Area”). If Landlord elects to relocate the
Bicycle Storage Area, then any such relocated area shall be subject to Tenant’s
prior written approval, which approval shall not be unreasonably withheld, and
must be within reasonable walking distance to the Buildings and Building E. No
rent is payable by Tenant for the bicycle storage during the Lease Term (as the
same may be extended).
2.3    Lease Commencement Date And Lease Term. The term of this Lease shall
begin, and the Lease Commencement Date shall be deemed to have occurred, on the
latest of (a) the Substantial Completion of the Parking Structure-P1 and
Landlord’s Work, (b) six (6) months after the later of November 1, 2016 and the
date that Landlord has delivered the Leased Premises to Tenant in the Required
Delivery Condition as defined in Paragraph 2.4(a) below and (c) the Lease
Commencement Date under the Building E Lease (such later date, the “Lease
Commencement Date”); provided, however, that the Lease Commencement Date is
subject to advancement for Tenant Delays (as defined in the Work Letter), and
subject to extension for Landlord Delays as defined in the Work Letter. The term
of this Lease shall in all events end on the Lease Expiration Date (as set forth
in Article 1, as the same may be extended pursuant to Article 15 below). The
Lease Term shall be that period of time commencing on the Lease Commencement
Date and ending on the Lease Expiration Date (the “Lease Term”). Promptly after
the Lease Commencement Date has been determined, Landlord and Tenant shall
execute and deliver a Lease Commencement Date Certificate in the form of Exhibit
E attached hereto.

14

--------------------------------------------------------------------------------

Building F and Amenities Building



Notwithstanding the foregoing, Tenant shall have the right to extend the Lease
Commencement Date for up to ninety (90) days as needed for Tenant to complete
the Tenant Improvements, prepare the Leased Premises for occupancy and relocate
to the Leased Premises.
2.4    Delivery Of Possession.
(a)Landlord shall construct the Buildings pursuant to Paragraph 1 of the Work
Letter and deliver the Leased Premises to Tenant on the date (the “Delivery
Date”) that the Required Delivery Condition has been achieved. As used herein,
the term “Required Delivery Condition” means (i) the steel structure has been
constructed, (ii) the concrete slab and decks have been poured, and (iii)
fireproofing is complete. Landlord shall cause the Required Delivery Condition
to be achieved by November 1, 2016 (as such date may be extended due to Tenant
Delays and up to ninety (90) days of Force Majeure). If Landlord is unable to so
deliver possession of the Leased Premises to Tenant in the agreed condition on
or before the such date (as extended, if applicable), Landlord shall not be in
default under this Lease, nor shall this Lease be void, voidable or cancelable
by Tenant until the lapse of a delivery grace period of one hundred twenty (120)
days after such date (as extended, if applicable). If Landlord is unable to
deliver possession of the Leased Premises in the agreed condition to Tenant
within the described delivery grace period (including any extension thereof by
reason of Tenant Delays and up to ninety (90) days of Force Majeure), then
Tenant shall be entitled to terminate this Lease by written notice delivered to
Landlord within ten (10) days after the expiration of the delivery grace period
(as extended, if applicable), and in no event shall Landlord be liable in
damages to Tenant for such delay except as provided in Paragraph 2.8(c) below.
(b)Tenant may elect to enter the Leased Premises from and after the Delivery
Date (even if such Delivery Date occurs before November 1, 2016) for the sole
purpose of constructing the Tenant Improvements (as defined in Paragraph 2.5
below) and installing its furniture, fixtures, and equipment; provided further
that Tenant does not interfere with Landlord’s construction of the base
Buildings and complies with all indemnification obligations under this Lease,
subject to Paragraph 8.2(b) below.
(c)In addition, on or prior to May 1, 2017 (as such date may be extended due to
Tenant Delays and up to ninety (90) days of Force Majeure), Landlord shall
deliver possession of the Leased Premises “Substantially Complete,” defined
herein to mean (i) the Landlord’s Work has been substantially completed in
accordance with the Final Base Building Plans (as defined in the Work Letter)
and the City of Santa Clara shall have signed off on the building permit for the
Building, but for minor punch list items, (ii) all Warm Shell Components (as
defined in the Work Letter), the structural elements of the Leased Premises and
the Buildings, and the foundations of the Buildings, are in good working order
and repair, (iii) all improvements needed for the Buildings (excluding the
Leased Premises) and the Common Areas to be in compliance with all Laws and
Restrictions, including the Santa Clara Building Code and the Americans With
Disabilities Act have been completed, (iv) Parking Garage – P1 and the exterior
parking spaces required by this Lease shall have been completed, (v) the
elevators and stairwells and associated mechanical, engineering, and plumbing
shall have been substantially completed, (vi) all scaffolding shall have been
removed from the Building and (vii) Landlord has obtained a Certificate of
Substantial Completion, AIA Document G704, executed by the RMW Architecture

15

--------------------------------------------------------------------------------

Building F and Amenities Building



& Interiors (“Landlord’s Architect”), with respect to the Landlord’s Work. If
Landlord is unable to so deliver possession of the Leased Premises to Tenant in
the agreed condition on or before the such date (as extended, if applicable),
Landlord shall not be in default under this Lease, nor shall this Lease be void,
voidable or cancelable by Tenant until the lapse of a delivery grace period of
one hundred twenty (120) days such date (as extended, if applicable). If
Landlord is unable to deliver possession of the Leased Premises in the agreed
condition to Tenant within the described delivery grace period (including any
extension thereof by reason of Tenant Delays and up to ninety (90) days of Force
Majeure), then Tenant shall be entitled to terminate this Lease by written
notice delivered to Landlord within ten (10) days after the expiration of the
delivery grace period (as extended, if applicable), and in no event shall
Landlord be liable in damages to Tenant for such delay except as provided in
Paragraph 2.8(c) below.
(d)Any Tenant Delays shall serve to (1) extend the dates set forth in Paragraphs
2.4(a) and 2.4(c) above, and (2) advance the date upon which Substantial
Completion of the Landlord’s Work and Parking Structure –P1, achievement of an
affected milestone, or occurrence of the Delivery Date, shall be deemed to have
occurred, in either case (1) or (2) on a day-for-day basis as provided in the
Work Letter.
(e)Notwithstanding any other provision of this Lease or the Work Letter to the
contrary, Tenant shall be responsible for payment of all utilities from and
after the date Landlord delivers the Leased Premises Substantially Complete (the
“Tenant Primary Work Period”). During the Tenant Primary Work Period, Tenant
shall permit Landlord to access the Leased Premises for the purpose of punch
list work, and commissioning and finalizing permits so long as such access does
not unreasonably interfere with Tenant’s construction of the Tenant
Improvements.
(f)In addition, if Tenant elects to occupy a portion of the Leased Premises for
the conduct of Tenant’s business prior to the Lease Commencement Date, then
Tenant shall be required to pay Monthly Base Rent and utilities with respect to
such portion of the Leased Premises and to comply with all other provisions of
this Lease (including but not limited to Article 9 below), but the Lease
Commencement Date shall not occur until the date set forth in Paragraph 2.3
above; provided, however, that Tenant shall not elect to occupy the Leased
Premises pursuant to this Paragraph 2.4(f) prior to Substantial Completion of
the Landlord Work.
2.5    Performance Of Tenant Improvement Work; Acceptance Of Possession. Tenant
shall, pursuant to the Work Letter, perform the work and make the installations
in the Leased Premises substantially as set forth in the Work Letter (such work
and installations hereinafter referred to as the “Tenant Improvements”). Upon
accepting possession of the Substantially Complete Leased Premises, Tenant
agrees that it will execute the Lease Commencement Date Certificate in the form
of Exhibit E attached hereto, acknowledging that it has accepted the same and
that the Leased Premises are in the condition called for under this Lease
(including the Work Letter), subject to latent defects, and to the punch list
items noted by Landlord’s architect or by the City of Santa Clara upon its
sign-off on the building permit(s) for the Buildings.
2.6    Surrender Of Possession. Immediately prior to the expiration or upon the
sooner termination of this Lease, Tenant shall remove all of Tenant’s signs from
the exterior of the Buildings and shall remove all of Tenant’s Property (defined
in Article 6 below) from within the

16

--------------------------------------------------------------------------------

Building F and Amenities Building



Leased Premises and the Common Areas, and shall vacate and surrender the Leased
Premises, the Buildings, the Common Areas, the Property, and the Project to
Landlord in the same condition, broom clean, as existed following completion of
the Tenant Improvements, reasonable wear and tear, damage caused by Landlord or
Landlord’s employees, agents, contractors, or subcontractors (collectively with
Landlord, the “Landlord Parties”), casualty, condemnation, alterations that
Tenant is expressly permitted to surrender and repairs and replacements that are
not Tenant’s responsibility, excepted. Tenant shall repair all damage to the
Leased Premises, the exterior of the Buildings and the Common Areas caused by
Tenant’s removal of Tenant’s Property. Additionally, to the extent that Landlord
shall have notified Tenant in writing at the time the applicable improvements
were consented to, that it desired to have certain Non-Standard Improvements
made by Tenant removed at the expiration or sooner termination of this Lease,
Tenant shall, upon the expiration or sooner termination of this Lease: (A)
remove such Non-Standard Improvements, but only if they had been identified as
Non-Standard Improvements by Landlord at the time consented to pursuant to
Paragraph 6.1 below, and (B) repair all damage caused by such removal. If the
Leased Premises, the Buildings, and the Exclusive Use Areas are not surrendered
to Landlord in the condition required by this paragraph at the expiration or
sooner termination of this Lease, Landlord may, at Tenant’s expense, so remove
Tenant’s signs, property and/or improvements not so removed and make such
repairs and replacements not so made or hire, at Tenant’s expense, independent
contractors to perform such work. Tenant shall be liable to Landlord for all
costs incurred by Landlord in returning the Leased Premises, the Buildings and
the Exclusive Use Areas to the required condition, together with interest on all
costs so incurred from the date paid by Landlord at the Default Interest Rate
until paid. Tenant shall pay to Landlord the amount of all costs so incurred
plus such interest thereon, within thirty (30) days of Landlord’s billing Tenant
for same. Tenant shall not be required to remove its initial Tenant Improvements
constructed pursuant to and in accordance with the Work Letter, except for the
specific items identified for removal as Non-Standard Improvements on Exhibit B
to the Work Letter. “Non-Standard Improvements” are defined herein to mean
alterations, modifications, and improvements constructed after the Tenant
Improvements have been constructed pursuant to the Work Letter, that (i) affect
the façade or structure of the Buildings, (ii) are other than typical (A)
leasehold improvements for office tenants in Building F or in buildings similar
to Building F in the area in which the Property is located or (B) amenities in
Amenities Building H or in buildings similar to Amenities Building H, as
applicable, in the area in which the Property is located, or (iii) in Landlord’s
reasonable judgment would materially increase Landlord’s cost of preparing the
Leased Premises for another tenant (such as, without limitation, interior
staircases). As further illustration of items that may or may not be considered
Non-Standard Improvements: (1) tenant improvements of a type or quantity that
would not be installed by or for a typical tenant using space for general office
or research and development purposes (including amenities space), such as
internal stairwells or high density mobile filing systems, auditoriums, movie
theaters or film projection rooms, private restrooms, data center rooms,
swimming pools, basketball courts, laboratories and supplemental HVAC units or
ducting would be considered Non-Standard Improvements; and (2) “open ceilings”
(except to the extent shown on the Final Tenant Improvement Plans as defined in
the Work Letter, kitchens, lunch rooms, cafés, break rooms, small,
non-specialized server rooms, and expanded restroom areas built by Tenant in
Building F would be considered Non-Standard Improvements, and (3) any
improvements other than cafeteria and dining areas, fitness facilities, locker
rooms and restrooms, and training/conference center facilities, in Amenities
Building H, would be

17

--------------------------------------------------------------------------------

Building F and Amenities Building



considered Non-Standard Improvements. Notwithstanding the foregoing, so long as
the subject improvements are not being constructed for a subtenant or assignee
(other than a Permitted Transferee) and the only occupants of the Leased
Premises have been Palo Alto Networks and its Permitted Assignee, “Non-Standard
Improvements,” shall mean alterations, modifications, and improvements
constructed after the Tenant Improvements have been constructed pursuant to the
Work Letter, that are specific to Tenant’s business and use of the Leased
Premises and Common Areas and not reasonably usable by another tenant using the
Leased Premises for general office or research and development purposes, and,
shall exclude Tenant’s lab improvements and related permanently installed lab
equipment.
2.7    Accessibility. In accordance with California Civil Code section 1938,
Landlord hereby informs Tenant that as of the Effective Date of this Lease,
neither the Leased Premises nor the Buildings have been inspected by a Certified
Access Specialist (as defined in California Civil Code section 55.52(3)).
2.8    Milestones.
(a)Landlord shall use commercially reasonable efforts to cause the construction
of the Landlord’s Work to meet the time deadlines set forth below and to be
Substantially Complete by May 1, 2017.
Milestone
Deadline
Steel order for Building F
November 30, 2015
Steel order for Amenities Building H
November 30, 2015
Building permit for Building F
March 15, 2016
Building permit for Amenities Building H
July 15, 2016
Recordation of Amenities Building Lot Line Adjustment
July 15, 2016
Required Delivery Condition for Building F
As provided in Paragraph 2.4
Required Delivery for Amenities Building H
As provided in Paragraph 2.4
Substantial Completion of Landlord’s Work and Parking Structure - P1
As provided in Paragraph 2.4

Recordation of the Amenities Building Lot Line Adjustment shall be evidenced by
a conformed copy of the final applicable deeds with recording information. The
steel orders shall be

18

--------------------------------------------------------------------------------

Building F and Amenities Building



evidenced by certificates, in form reasonably acceptable to Tenant,
unconditionally certifying such fact and executed by both Devcon Construction
(“Landlord’s Contractor”) and Landlord. Securing of building permits for the
shells and cores of the applicable Buildings will be evidenced by copies of the
issued permits.
(b)Notwithstanding anything to the contrary in the Work Letter or this Lease,
Tenant shall have the right, in its sole discretion, to terminate the Lease if
Landlord fails to accomplish any of the foregoing construction milestones by the
applicable dates set forth above (or in Paragraph 2.4, as applicable, after
taking into account applicable extension and grace periods set forth therein).
Tenant may exercise its right to terminate the Lease pursuant to this Paragraph
2.8(a) by delivery to Landlord of written notice of such exercise within ten
(10) days following the applicable milestone deadline set forth above or in
Paragraph 2.4, as applicable; provided, however, that (i) if the applicable
milestone is met before Landlord’s receipt of such notice from Tenant, the
applicable notice shall be deemed rescinded; and (ii) if the milestone relates
to issuance of a building permit and such building permit has not been issued by
the applicable milestone deadline, but Landlord can nonetheless demonstrate, in
a manner reasonably acceptable to Tenant, that its construction schedule shows
that it can deliver the Leased Premises to Tenant Substantially Complete within
the time periods set forth in Paragraph 2.4(c) above, such milestone shall be
deemed to have been achieved and Tenant shall not have the right to terminate
pursuant to Paragraph 2.8 for failure to meet such milestone deadline.
(c)If Landlord is unable to cause Substantial Completion of the Landlord’s Work
to occur on or before June 1, 2017 (as such date may be extended due to Tenant
Delays and up to ninety (90) days of Unavoidable Delays), then, in addition to
Tenant’s other rights and remedies under this Lease, the date Tenant is
otherwise obliged to commence payment of Base Monthly Rent shall be delayed by
one day for each day that Substantial Completion is delayed beyond such date
(the “Base Rent Penalty”). Notwithstanding the foregoing, if despite using
commercially reasonable efforts to achieve Substantial Completion, Landlord is
unable to cause Substantial Completion to occur for the entire Leased Premises
on or before June 1, 2018 (as such date may be extended due to delays caused by
Tenant or any Tenant Parties and up to ninety (90) days of Unavoidable Delays),
then Landlord shall have the right to either (i) terminate the foregoing Base
Rent Penalty or (ii) allow the Base Rent Penalty to continue until Substantial
Completion of the Landlord’s Work occurs. Landlord may exercise the foregoing
election by delivery to Tenant of written notice of such exercise within ten
(10) days following such date. If Landlord elects to terminate the Base Rent
Penalty as aforesaid, then Tenant shall have the right to terminate this Lease
by delivery to Landlord of written notice of such exercise within ten (10) days
following receipt of Landlord’s written election notice. “Unavoidable Delays”
means any prevention, delay or stoppage due to acts of God, natural disasters,
acts of war, terrorist acts, civil commotions, moratoria, fire or other
casualty.
ARTICLE 3
RENT


3.1    Base Monthly Rent.

19

--------------------------------------------------------------------------------

Building F and Amenities Building



(a)Commencing on the Lease Commencement Date (as determined pursuant to
Paragraph 2.3 above) and continuing throughout the Lease Term, Tenant shall pay
to Landlord, without prior demand therefor, in advance on the first day of each
calendar month, cash or other immediately available good funds in the amount set
forth as Base Monthly Rent in Article 1.
(b)Base Monthly Rent is not payable during the first twelve (12) months of the
Lease Term (the “Rent Abatement Period”). Notwithstanding anything to the
contrary contained in this Lease, Landlord shall have the option (the “Lump Sum
Payment Option”) to require Tenant to pay Base Monthly Rent for so much of the
Rent Abatement Period as remains following Landlord’s notice as hereinafter
provided at the rate set forth in the Lump Sum Payment Amendment defined below,
beginning on the date (the “Base Monthly Rent Start Date”) set forth in the Lump
Sum Payment Option Notice (defined below), which shall in no event be a date
prior to payment to Tenant of the Abated Rent Lump Sum Payment. To exercise the
Lump Sum Payment Option, Landlord must (i) provide written notice to Tenant of
such exercise (the “Lump Sum Payment Option Notice”) and (ii) pay to Tenant the
Base Monthly Rent that would be payable for the remaining Rent Abatement Period
(the “Abated Rent Lump Sum Payment”). If Landlord elects its Lump Sum Payment
Option, the Abated Rent Lump Sum Payment shall be made, at Landlord’s election
(a) within thirty (30) days of Tenant’s receipt of the Lump Sum Payment Option
Notice, or (b) on the closing date of any financing or sale of the Buildings by
Landlord (the date of such payment is hereinafter referred to as the “Lump Sum
Payment Date”). If Landlord fails to pay the Abated Rent Lump Sum Payment by the
Lump Sum Payment Date or the financing or sale transaction for the Buildings, if
applicable, expires or is terminated or deemed null and void for any reason,
Landlord’s exercise of the Lump Sum Payment Option shall be deemed null and void
and of no further force or effect and the Abated Rent Lump Sum Payment, if
theretofore paid by Landlord to Tenant, shall promptly be returned by Tenant to
Landlord. If Landlord’s Lump Sum Payment Notice is effective on a day other than
the first day of a calendar month and Landlord has then paid the Abated Rent
Lump Sum Payment, then Tenant shall pay any Base Monthly Rent payable hereunder
for the period from Landlord’s Lump Sum Payment Option Notice through the last
day of the calendar month, with the next installment of Base Monthly Rent due
for the following calendar month.
(c)If Landlord exercises its Lump Sum Payment Option in accordance with the
above paragraph, Landlord shall prepare an amendment in the form of Exhibit F
attached hereto (the “Lump Sum Payment Amendment”) that documents the effect of
Landlord’s exercise of the Lump Sum Payment Option and sets forth a revised rent
schedule reflecting Tenant’s payment of the Base Monthly Rent for the remaining
Rent Abatement Period following the Lump Sum Payment Option Notice. A copy of
the Lump Sum Payment Amendment shall be sent to Tenant and Tenant shall execute
and return the Lump Sum Payment Amendment to Landlord within ten (10) business
days thereafter, but Landlord’s otherwise valid exercise of the Lump Sum Payment
Option shall be fully effective whether or not the Lump Sum Payment Amendment is
executed.
3.2    Additional Rent. Commencing on the Lease Commencement Date (as determined
pursuant to Paragraph 2.3 above) and continuing throughout the Lease Term, in
addition to the

20

--------------------------------------------------------------------------------

Building F and Amenities Building



Base Monthly Rent and to the extent not required by Landlord to be contracted
for and paid directly by Tenant, Tenant shall pay to Landlord as additional rent
(the “Additional Rent”), cash or other immediately available good funds in the
following amounts:
(a)An amount equal to all Property Operating Expenses (as defined in Article 13)
incurred or to be incurred by Landlord. Landlord shall deliver to Tenant
Landlord’s reasonable estimate of any given expense (such as Landlord’s
Insurance Costs or Real Property Taxes), or group of expenses, which it
anticipates will be paid or incurred for the ensuing calendar or fiscal year, as
Landlord may determine, and Tenant shall pay to Landlord an amount equal to the
estimated amount of such expenses for such year in equal monthly installments
during such year with the installments of Base Monthly Rent. Landlord reserves
the right to revise such estimate from time to time.
(b)Landlord’s share of the consideration received by Tenant upon certain
assignments and sublettings as required by Article 7.
(c)Any legal fees and costs that Tenant is obligated to pay or reimburse to
Landlord pursuant to Article 13; and
(d)Any other charges or reimbursements due Landlord from Tenant pursuant to the
terms of this Lease.
Notwithstanding the foregoing, at any time that both (i) the Property consists
of one or more separate legal parcels on which the Buildings (but none of the
Other Buildings) are located, and (ii) Tenant leases all of the rentable square
footage in the Buildings, Landlord may elect by written notice to Tenant to have
Tenant pay Real Property Taxes or any portion thereof directly to the applicable
taxing authority, in which case Tenant shall make such payments and deliver
satisfactory evidence of payment to Landlord no later than thirty (30) days
before such Real Property Taxes become delinquent. In the event Tenant is
responsible to pay taxes directly, Landlord shall have no obligation to make
such payments, whether or not Landlord receives evidence of payment from Tenant,
and Tenant shall in all cases be responsible for any fines, penalties, interest
and damages for late payment.
3.3    Year-End Adjustments. Landlord shall furnish to Tenant within four months
following the end of the applicable calendar or fiscal year, as the case may be,
a statement setting forth (i) the amount of such expenses paid or incurred
during the just ended calendar or fiscal year, as appropriate, and (ii) the
amount that Tenant has paid to Landlord for credit against such expenses for
such period. If Tenant shall have paid more than its obligation for such
expenses for the stated period, Landlord shall, at its election, either (i)
credit the amount of such overpayment toward the next ensuing payment or
payments of Rent that would otherwise be due or (ii) refund in cash to Tenant
the amount of such overpayment within thirty (30) days after discovery of such
surplus; provided, however, that if this Lease shall have terminated, Landlord
shall be deemed to have chosen option (ii) above. If such year-end statement
shall show that Tenant did not pay its obligation for such expenses in full,
then Tenant shall pay to Landlord the amount of such underpayment within thirty
(30) days from Landlord’s billing of same to Tenant. Tenant may, at Tenant’s
sole cost and expense, cause an audit of Landlord’s books and records to
determine the accuracy of Landlord’s billings for Property Operating Expenses
under this Lease,

21

--------------------------------------------------------------------------------

Building F and Amenities Building



provided Tenant completes (and delivers to Landlord the written results of) such
audit within two hundred seventy (270) days after Tenant’s receipt of the
year-end statement described above setting forth the annual reconciliation of
the Property Operating Expenses, and provided further that the person or entity
performing such audit is not compensated on any type of contingent basis. If
such audit reveals that the actual Property Operating Expenses for any given
year were less than the amount that Tenant paid for Property Operating Expenses
for any such year, then unless Landlord contests such audit results as provided
below, Landlord shall credit the excess to Tenant’s next payment of Additional
Rent. If such audit reveals that the actual Property Operating Expenses for any
given year were more than the amount that Tenant paid for Property Operating
Expenses for any such year, Tenant shall pay such amount to Landlord within
thirty (30) days after completion of the audit. Landlord shall have the right to
contest the results of Tenant’s audit and thereafter promptly have an audit
performed (“Landlord’s Audit”) by a certified public accounting firm acceptable
to Landlord and Tenant in their reasonable discretion. In such case, the results
of Landlord’s Audit shall be binding and conclusive on Landlord and Tenant, and
any resulting overpayment or underpayment shall be handled as provided above. If
Landlord’s Audit, or Tenant’s audit in the event Landlord does not elect to have
Landlord’s Audit performed, confirms that Tenant was overcharged by more than
five percent (5%), then Landlord shall pay the cost of Tenant’s audit (up to a
maximum of $7,500) and Landlord’s Audit. If Tenant’s audit confirms that Tenant
was not overcharged, then Tenant shall pay the cost of Landlord’s Audit (up to a
maximum of $7,500) and Tenant’s audit. In all other cases, each party shall pay
for its own audit. The provisions of this Paragraph shall survive the expiration
or sooner termination of this Lease.
3.4    Late Charge, And Interest On Rent In Default. Tenant acknowledges that
the late payment by Tenant of any monthly installment of Base Monthly Rent or
any Additional Rent will cause Landlord to incur certain costs and expenses not
contemplated under this Lease, the exact amounts of which are extremely
difficult or impractical to fix. Such costs and expenses will include without
limitation, administration and collection costs and processing and accounting
expenses. Therefore, if any installment of Base Monthly Rent is not received by
Landlord from Tenant within five (5) calendar days after the same becomes due,
Tenant shall immediately pay to Landlord a late charge in an amount equal to the
amount set forth in Article 1 as the “Late Charge Amount,” and if any Additional
Rent is not received by Landlord when the same becomes due, Tenant shall
immediately pay to Landlord a late charge in an amount equal to 4% of the
Additional Rent not so paid; provided, however, that twice but only twice in any
twelve (12) month period during the Lease Term, Tenant shall be entitled to
written notice of non-receipt of Base Monthly Rent or Additional Rent from
Landlord, and Tenant shall not be liable for any Late Charge Amount or other
late charge hereunder with respect thereto if such installment of Base Monthly
Rent or Additional Rent is received by Landlord within three (3) business days
after Tenant’s receipt of such written notice from Landlord. Landlord and Tenant
agree that this late charge represents a reasonable estimate of such costs and
expenses and is fair compensation to Landlord for the anticipated loss Landlord
would suffer by reason of Tenant’s failure to make timely payment. In no event
shall this provision for a late charge be deemed to grant to Tenant a grace
period or extension of time within which to pay any rental installment or
prevent Landlord from exercising any right or remedy available to Landlord upon
Tenant’s failure to pay each rental installment due under this Lease when due,
including the right to terminate this Lease. If any rent remains delinquent for
a period in excess of five (5) calendar days, then, in addition to

22

--------------------------------------------------------------------------------

Building F and Amenities Building



such late charge, Tenant shall pay to Landlord interest on any rent that is not
so paid from said fifth (5th) day at the Default Interest Rate until paid.
3.5    Payment Of Rent. Except as specifically provided otherwise in this Lease,
all rent shall be paid in lawful money of the United States, without any
abatement, reduction or offset for any reason whatsoever, to Landlord at such
address as Landlord may designate from time to time. Tenant’s obligation to pay
Base Monthly Rent and all Additional Rent shall be appropriately prorated at the
commencement and expiration of the Lease Term. The failure by Tenant to pay any
Additional Rent as required pursuant to this Lease when due shall be treated the
same as a failure by Tenant to pay Base Monthly Rent when due, and Landlord
shall have the same rights and remedies against Tenant as Landlord would have
had Tenant failed to pay the Base Monthly Rent when due.
ARTICLE 4
USE OF LEASED PREMISES AND COMMON AREA


4.1    Permitted Use. Tenant shall be entitled to use the Leased Premises on a
24/7/365 basis solely for the Permitted Use as set forth in Article 1 and for no
other purpose whatsoever. Tenant shall have the right to vacate the Leased
Premises at any time during the Term of this Lease, provided Tenant maintains
the Leased Premises in the condition required by the terms of this Lease. Tenant
shall have the right to use the Common Areas and Exclusive Use Areas in
accordance with paragraph 2.2 above.
4.2    General Limitations On Use. Tenant shall not do or permit anything to be
done in or about the Leased Premises, the Buildings, the Common Areas, the
Property, or the Project which does or could (i) jeopardize the structural
integrity of either of the Buildings or (ii) cause damage to any part of the
Leased Premises, the Buildings, the Common Areas, the Property, or the Project.
Tenant shall not operate any equipment within the Leased Premises which does or
could (A) injure, vibrate or shake the Leased Premises or the Buildings, (B)
damage or overload any electrical, plumbing, and HVAC systems within or
servicing the Leased Premises or the Buildings, or (C) damage the sprinkler
system (if any) within or servicing the Leased Premises or the Buildings. Tenant
shall not install any equipment or antennas on or make any penetrations of the
exterior walls or roofs of the Buildings, except to the extent specifically set
forth in the Tenant Improvement Working Drawings approved by Landlord pursuant
to Paragraph 2 of the Work Letter or as otherwise provided in Paragraph 4.14
below. Tenant shall not affix any equipment to or make any penetrations or cuts
in the floor, ceiling, walls or roof of the Leased Premises except for standard
office/r&d/lab attachments and penetrations (e.g., furniture/cubicle bracketing
to walls and floors), or except to the extent specifically set forth in the
Tenant Improvement Working Drawings approved by Landlord pursuant to Paragraph 2
of the Work Letter. Tenant shall not place any loads upon the floors, walls,
ceiling or roof systems which could endanger the structural integrity of either
of the Buildings or damage its floors (other than floor coverings), foundations
or supporting structural components. Tenant shall not place any explosive,
flammable or harmful fluids or other waste materials in the drainage systems of
the Leased Premises, the Buildings, the Common Areas, the Property, or the
Project. Tenant shall not drain or discharge any fluids (excluding water for
landscaping) in the landscaped areas or across the paved areas of the Property
or the Project. Tenant shall not use any of the Common

23

--------------------------------------------------------------------------------

Building F and Amenities Building



Areas for the storage of its materials, supplies, inventory or equipment and all
such materials, supplies, inventory or equipment shall at all times be stored
within the Leased Premises. Tenant shall not commit nor permit to be committed
by any of its employees, agents, vendors, invitees, guests, permittees,
assignees, sublessees, contractors, or subcontractors (the “Tenant Parties”),
any waste in or about the Leased Premises, the Buildings, the Common Areas, the
Property, or the Project.
4.3    Noise And Emissions. All noise generated by Tenant in its use of the
Leased Premises shall be confined or muffled so that it does not interfere with
the businesses of the occupants and/or users of adjacent properties. All dust,
fumes, odors and other emissions generated by Tenant’s use of the Leased
Premises shall be sufficiently dissipated in accordance with sound environmental
practice and exhausted from the Leased Premises in such a manner so as not to
interfere with the businesses of the occupants and/or users of adjacent
properties, or cause any damage to the Leased Premises, the Buildings, the
Common Areas, the Property, or the Project or any component part thereof or the
property of adjacent property owners.
4.4    Trash Disposal. Landlord shall provide trash bins or other adequate
garbage disposal facilities within the trash enclosure areas provided or
permitted by Landlord outside the Leased Premises sufficient for the interim
disposal of all of its trash, garbage and waste. All such trash, garbage and
waste temporarily stored in such areas by Tenant or any of the Tenant Parties
shall be stored in such a manner so that it is not visible from outside of such
areas. Landlord shall cause such trash, garbage and waste to be regularly
removed from the trash bins/garbage disposal facilities and the Property.
Subject to the foregoing removal obligation of Landlord, Tenant shall keep the
interior of the Leased Premises in a clean, safe and neat condition and shall
keep the Common Areas free and clear of all of Tenant’s trash, garbage, waste
and/or boxes, pallets and containers containing same at all times.
4.5    Parking. Tenant shall not, at any time, park or permit to be parked any
recreational vehicles, inoperative vehicles or equipment in the Common Areas or
on any portion of the Project. Tenant agrees to assume responsibility for
compliance by the Tenant Parties with the parking provisions contained herein.
If Tenant or its employees park any vehicle within the Property or the Project
in violation of these provisions, then Landlord may, upon prior written notice
to Tenant giving Tenant one (1) business day (or any applicable statutory notice
period, if longer than one (1) business day) to remove such vehicle(s), as
Landlord’s sole remedy for such violation, charge Tenant, as Additional Rent,
and Tenant agrees to pay, as Additional Rent, One Hundred Dollars ($100) per day
for each day or partial day that each such vehicle is so parked within the
Property. Landlord reserves the right to grant easements and access rights to
others for use of the parking areas on the Property and/or Project, provided
that the Required Conditions are satisfied. Of the spaces available to Tenant
pursuant to this Lease and the Building E Lease, so long as Tenant is the tenant
under both such leases, Landlord has allocated a combined total of twenty-five
(25) spaces for electric vehicle parking for Tenant’s exclusive use (the
“Allocated EV Parking Spaces”). Tenant shall have the right to install electric
vehicle charging stations (“ECV Stations”) on the Property (so long as Tenant is
leasing the entirety of the Buildings and Building E) in the Allocated EV
Parking Spaces (and in such additional spaces as Tenant desires, up to an
aggregate total with the Allocated EV Parking Spaces of ten percent (10%) of all
of Tenant’s parking allocation), all at Tenant’s sole cost, including but not
limited to

24

--------------------------------------------------------------------------------

Building F and Amenities Building



the cost of running conduit and cable; provided, however, that Landlord shall
provide conduit to all of the Allocated EV Parking Spaces (and any additional
spaces that Tenant elects within sixty (60) days after the Effective Date of
this Lease) from the Parking Structure-P1 electrical service (limited to 187 ECV
Stations). Conduit to any additional spaces shall be at Tenant’s sole cost. In
addition, so long as Tenant is leasing the entirety of the Buildings and
Building E: (a) as part of Landlord’s Work pursuant to the Work Letter, Landlord
will provide Tenant with exclusive, controlled parking spaces on all floors of
the north side of Parking Structure – P1, with key card or other controlled
access, and (b) Tenant shall have exclusive use of all of the parking spaces
identified on Exhibit A-6 as “PAN Visitor Parking Spaces”, which spaces shall be
labeled as “PAN Visitor Parking” as part of Landlord’s Work. Landlord shall have
the right to proportionately reduce the number of exclusive spaces to
non-exclusive spaces to the extent they are not being utilized by Tenant
(including its visitors) on a regular and frequent basis (and in no event less
than the intensity of Tenant’s utilization of non-exclusive spaces); provided,
however, that such right shall only accrue to Landlord if, after having provided
Tenant with written notice of Landlord’s intentions to convert such spaces, such
spaces are not, within 90 days after such notice, being used on a regular and
frequent basis (and in no event less than the intensity of Tenant’s utilization
of non-exclusive spaces) for Tenant’s (including its visitors’) exclusive use.
4.6    Signs. Subject to the other terms and conditions of this Paragraph 4.6,
Tenant, at Tenant’s sole cost and expense, shall: (i) have the exclusive right
(so long as Tenant is leasing the Buildings) to place its name and/or logo on
the top of Building F and the Amenities Building in three (3) locations
generally as depicted on Exhibit G, (ii) be entitled to place its name and/or
logo on the Project monument on Tannery Way as generally as depicted on Exhibit
G, which monument sign shall be exclusive to Tenant so long as Tenant is leasing
the Buildings and Building E (and Building G once Landlord and Tenant have
entered into the Building G Lease, as defined in Paragraph 16.1 below), (iii) be
entitled to place its name and/or logo on the Project entry monument sign at the
entry off of Lakeside Drive, generally as depicted on Exhibit G, which monument
sign shall be exclusive to Tenant so long as Tenant is leasing the Buildings and
Building E (and Building G once Landlord and Tenant have entered into the
Building G Lease), and otherwise shall be non-exclusive and based on Tenant’s
Project Share, and (iv) be entitled to install directional signage at the entry
of Scott Boulevard, generally as depicted on Exhibit G, in all cases to the
extent approved by Landlord in its reasonable discretion and by the City of
Santa Clara; provided, however, that Landlord’s approval shall not be required
for signs installed for Palo Alto Networks or its Permitted Assignee. The size,
location, and configuration of all signage shall be subject to Landlord’s
building standards and its prior written approval, which shall not be
unreasonably withheld, and shall be governed by and subject to the rules,
regulations and permit requirements of the City of Santa Clara. Landlord shall
not cause or permit any signage other than directional signage to be placed on
the Buildings or Building E or within the Exclusive Use Areas so long as Tenant
is leasing the entirety of the Buildings and Building E. Landlord shall not
place or permit to be placed any signs on the Common Areas of the Property so
long as Tenant is leasing the entirety of the Buildings and Building E, unless
Tenant does not elect to lease Building G. Tenant shall not place or install on
or within any portion of the Leased Premises, the exterior of the Buildings, the
Common Areas, the Property, or the Project any sign which is visible from the
exterior of the Leased Premises until Landlord shall have approved in writing
and in its reasonable discretion the location, size, content, design, method of
attachment and material to be used in the making of such sign; provided,
however, that so long as such signs

25

--------------------------------------------------------------------------------

Building F and Amenities Building



are business directional or identification signs, Tenant shall not be required
to obtain Landlord’s approval. Any sign, once approved by Landlord, shall be
installed at Tenant’s sole cost and expense and only in strict compliance with
Landlord’s approval and any applicable Laws, using a person approved by Landlord
to install same, which approval shall not be unreasonably withheld, conditioned
or delayed. Landlord may remove any signs, advertisements, banners, placards or
pictures placed by Tenant in violation of this Paragraph and charge to Tenant
the cost of such removal, together with any costs incurred by Landlord to repair
any damage caused thereby, including any cost incurred to restore the surface
(upon which such sign was so affixed) to its original condition. Tenant shall
remove all of Tenant’s signs, repair any damage caused thereby, and restore the
surface upon which the sign was affixed to its original condition, all to
Landlord’s reasonable satisfaction, upon the termination of this Lease.
Notwithstanding the signage rights granted to Tenant pursuant to this Paragraph
4.6, Landlord reserves and retains the right to place modest signage (signage
stenciled or equivalent, as depicted on Exhibit H attached hereto) bearing
Landlord’s name and/or ownership affiliation, in or on the Leased Premises, the
Buildings, the Common Areas, the Property, or the Project, or on any of the
signs located thereon, as determined in Landlord’s sole discretion. In addition,
subject to approval by the City of Santa Clara, Tenant shall have the right to
designate or change the street address of the Buildings or Building E.
4.7    Compliance With Laws And Restrictions. Subject to Paragraph 6.3 below,
Tenant shall abide by and shall promptly observe and comply with, at its sole
cost and expense, all Laws and Restrictions respecting the use and occupancy of
the Leased Premises, the Building, the Common Areas, the Property, or the
Project including, without limitation, Title 24, building codes, the Americans
with Disabilities Act and the rules and regulations promulgated thereunder, and
all Laws governing the use and/or disposal of hazardous materials, and shall
defend with competent counsel, indemnify and hold Landlord harmless from any
claims, damages or liability resulting from Tenant’s failure to so abide,
observe, or comply. Tenant’s obligations hereunder shall survive the expiration
or sooner termination of this Lease.
4.8    Compliance With Insurance Requirements. With respect to any insurance
policies required or permitted to be carried by Landlord in accordance with the
provisions of this Lease, Tenant shall not conduct nor permit the Tenant Parties
to conduct any activities nor keep, store or use (or allow any other person to
keep, store or use) any item or thing within the Leased Premises, the Buildings,
the Common Areas, the Property, or the Project which (i) is prohibited under the
terms of any such policies, (ii) could result in the termination of the coverage
afforded under any of such policies, (iii) could give to the insurance carrier
the right to cancel any of such policies, or (iv) could cause an increase in the
rates (over standard rates) charged for the coverage afforded under any of such
policies; provided, however, that Landlord shall modify such policies as may be
reasonably required by Tenant to avoid such conflicts provided that Tenant pays
the incremental cost of any such modifications. Tenant shall comply with all
requirements of any insurance company, insurance underwriter, or Board of Fire
Underwriters which are necessary to maintain, at standard rates, the insurance
coverages carried by either Landlord pursuant to this Lease, unless Tenant
elects to pay such increased rates necessary to avoid compliance with such
requirements.

26

--------------------------------------------------------------------------------

Building F and Amenities Building



4.9    Landlord’s Right To Enter. Landlord and its agents shall have the right
to enter the Leased Premises during normal business hours after giving Tenant
reasonable notice (which shall be prior written notice except in the event of a
circumstance which Landlord in good faith believes to be an emergency) and
subject to Tenant’s reasonable security measures for the purpose of (i)
inspecting the same; (ii) showing the Leased Premises to prospective purchasers,
mortgagees or, during the last nine (9) months of the Lease Term or during any
period that Tenant is in monetary or material non-monetary default beyond the
applicable notice and cure period, if any, expressly set forth in this Lease,
tenants; (iii) making necessary alterations, additions or repairs; and (iv)
performing any of Tenant’s obligations when Tenant has failed to do so after the
expiration of any applicable notice and cure period expressly set forth in this
Lease. Landlord shall have the right to enter the Leased Premises during normal
business hours (or as otherwise agreed), subject to Tenant’s reasonable security
measures, for purposes of supplying any maintenance or services agreed to be
supplied by Landlord. Landlord shall have the right to enter the Common Areas
during normal business hours for purposes of (i) inspecting the exterior of the
Building and the Common Areas; (ii) posting notices of nonresponsibility (and
for such purposes Tenant shall provide Landlord at least ten (10) days’ prior
written notice of any work to be performed on the Leased Premises, as well as
notice within one (1) day after the commencement of such work); and (iii)
supplying any services to be provided by Landlord. If at any time Tenant is not
leasing the entirety of a Building, Landlord shall also have the right, upon
reasonable advance notice to Tenant, to access such Building’s vertical risers
and the interstitial space above Tenant’s acoustical ceiling to connect new
utility and communications lines from other floors to the base Building utility
lines; all of such work shall be done after hours or on weekends. Any entry into
the Leased Premises or the Common Areas obtained by Landlord in accordance with
this paragraph shall not under any circumstances be construed or deemed to be a
forcible or unlawful entry into, or a detainer of, the Leased Premises, or an
eviction, actual or constructive of Tenant from the Leased Premises or any
portion thereof. Landlord shall conduct all of Landlord’s activities on the
Leased Premises during such period of entry in a manner designed to cause
minimal interference to Tenant and Tenant’s use of the Leased Premises.
Tenant shall be permitted to maintain “Secured Areas” (defined herein to mean
certain secure compartmentalized facilities, special access areas and limited
access areas as designated by Tenant to Landlord from time to time in advance)
within the Leased Premises, comprising no more than ten percent (10%) of the
rentable square footage of the Leased Premises, in which case Landlord shall
follow Tenant’s access protocols as to such Secured Areas and shall not enter
such Secured Areas without being accompanied by a representative of Tenant.
4.10    Use Of Common Areas. Except as permitted in the Exclusive Use Areas
pursuant to Paragraph 2.2(b) above, Tenant, in its use of the Common Areas,
shall at all times keep the Common Areas free and clear of Tenant’s and the
Tenant Parties’ materials, equipment, debris, trash (except within existing
enclosed trash areas), inoperable vehicles, and other items which are prohibited
by this Lease to be stored or located thereon by Tenant. If, in the opinion of
Landlord, unauthorized persons are using any of the Common Areas by reason of,
or under claim of, the express or implied authority or consent of Tenant, then
Tenant, upon demand of Landlord, shall restrain, to the fullest extent then
allowed by Law, such unauthorized use, and shall initiate such appropriate
proceedings as may be required to so restrain such use. Landlord reserves the
right to grant easements and access rights to others for use of the Common Areas
provided that

27

--------------------------------------------------------------------------------

Building F and Amenities Building



the Required Conditions are satisfied, and Landlord shall not be liable to
Tenant for any diminution in Tenant’s right to use the Common Areas as a result.
4.11    Environmental Protection. Tenant’s obligations under this Paragraph 4.11
shall survive the expiration or termination of this Lease.
(a)As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of “hazardous substances,” “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances,” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. § 9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
seq., (c) Federal Water Pollution Control Act (“FSPCA”), 33 U.S.C. § 1251 et
seq., (d) Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq., (e) Toxic Substances
Control Act (“TSCA”), 14 U.S.C. § 2601 et seq., (f) Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., (g) Carpenter-Presley-Tanner
Hazardous Substance Account Act (“California Superfund”), Cal. Health & Safety
Code § 25300 et seq., (h) California Hazardous Waste Control Act, Cal. Health &
Safety code § 25100 et seq., (i) Porter-Cologne Water Quality Control Act
(“Porter-Cologne Act”), Cal. Water Code § 13000 et seq., (j) Hazardous Waste
Disposal Land Use Law, Cal. Health & Safety codes § 25220 et seq., (k) Safe
Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65”), Cal. Health
& Safety code § 25249.5 et seq., (l) Hazardous Substances Underground Storage
Tank Law, Cal. Health & Safety code § 25280 et seq., (m) Air Resources Law, Cal.
Health & Safety Code § 39000 et seq., and (n) regulations promulgated pursuant
to said laws or any replacement thereof, or as similar terms are defined in the
federal, state and local laws, statutes, regulations, orders or rules. Hazardous
Materials shall also mean any and all other biohazardous wastes and substances,
materials and wastes which are, or in the future become, regulated under
applicable Laws for the protection of health or the environment, or which are
classified as hazardous or toxic substances, materials or wastes, pollutants or
contaminants, as defined, listed or regulated by any federal, state or local
law, regulation or order or by common law decision, including, without
limitation, (i) trichloroethylene, tetrachloroethylene, perchloroethylene and
other chlorinated solvents, (ii) any petroleum products or fractions thereof,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) flammable explosives, (vi)
urea formaldehyde, (vii) radioactive materials and waste, and (viii) materials
and wastes that are harmful to or may threaten human health, ecology or the
environment.
(b)Notwithstanding anything to the contrary in this Lease, Tenant, at its sole
cost, shall comply with, and shall cause the Tenant Parties to comply with, all
Laws relating to the storage, use and disposal of Hazardous Materials at the
Property by Tenant or any Tenant Parties; provided, however, that Tenant shall
not be responsible for contamination of the Leased Premises and/or the
Buildings, the Property, or the Project (including Parking Structure – P1) by
Hazardous Materials existing as of the date the Leased Premises are delivered to
Tenant (whether

28

--------------------------------------------------------------------------------

Building F and Amenities Building



before or after the Lease Commencement Date) excepting only Hazardous Materials
used and released by Tenant or the Tenant Parties. Tenant shall not store, use
or dispose of any Hazardous Materials except for ordinary office and cleaning
supplies and building maintenance supplies used in compliance with all Laws and
Restrictions (“Office & Cleaning Supplies”). In no event shall Tenant discharge
or permit any Tenant Parties to discharge into the plumbing or sewage system of
the Buildings or onto the land underlying or adjacent to the Buildings, any
Hazardous Materials. Tenant shall be solely responsible for and shall defend,
indemnify, and hold Landlord and its agents harmless from and against all
claims, costs and liabilities, including reasonable attorneys’ fees and costs,
arising out of or in connection with Tenant’s storage, use and/or disposal of
Hazardous Materials at the Project. If the presence of Hazardous Materials on
the Leased Premises caused by Tenant or any of the Tenant Parties results in
contamination or deterioration of water or soil, then Tenant shall promptly take
any and all action necessary to clean up such contamination (or, with respect to
Office & Cleaning Supplies only, such lesser action as is required by Law, if
applicable) but the foregoing shall in no event be deemed to constitute
permission by Landlord to allow the presence of such Hazardous Materials. At any
time prior to the expiration of the Lease Term if Tenant has a reasonable basis
to suspect that there has been any release or the presence of Hazardous
Materials in the ground or ground water on the Leased Premises which did not
exist upon commencement of the Lease Term, Tenant shall have the right to
conduct appropriate tests of water and soil and to deliver to Landlord the
results of such tests to demonstrate that no contamination in excess of
permitted levels has occurred as a result of Tenant’s use of Hazardous Materials
in the Leased Premises. Tenant shall further be solely responsible for, and
shall defend, indemnify, and hold Landlord and its agents harmless from and
against all claims, costs and liabilities, including attorneys’ fees and costs,
arising out of or in connection with any removal, cleanup and restoration work
and materials required hereunder to return the Leased Premises and any other
property of whatever nature to their condition existing prior to the appearance
of the Hazardous Materials, to the extent such Hazardous Materials were
introduced to the Property or the Project by Tenant or any of the Tenant
Parties.
(c)Upon termination or expiration of the Lease Term, Tenant at its sole expense
shall cause all Hazardous Materials placed in or about the Leased Premises, the
Buildings and/or the Property by Tenant or any of the Tenant Parties, and all
installations (whether interior or exterior) made by or on behalf of Tenant or
any of the Tenant Parties relating to the storage, use, disposal or
transportation of Hazardous Materials to be removed from the property and
transported for use, storage or disposal in accordance and compliance with all
Laws. If Tenant uses any Hazardous Materials other than Office & Cleaning
Supplies, then Tenant shall apply for and shall obtain from all appropriate
regulatory authorities (including any applicable fire department or regional
water quality control board) all permits, approvals and clearances necessary for
the closure of the Property and the Project in accordance with applicable Law.
(d)At any time prior to expiration of the Lease Term, subject to the provisions
of Paragraph 4.9, Landlord shall have the right to enter in and upon the
Property, Building and Leased Premises in order to conduct appropriate tests of
water and soil to determine whether levels of any Hazardous Materials in excess
of legally permissible levels has occurred as a result of Tenant’s use thereof.
Landlord shall furnish copies of all such test results and reports to

29

--------------------------------------------------------------------------------

Building F and Amenities Building



Tenant and, at Tenant’s option and cost, shall permit split sampling for testing
and analysis by Tenant. Such testing shall be at Tenant’s expense if Landlord
determines that Tenant or Tenant’s agents have caused the presence of Hazardous
Materials in the soil or surface or ground water in, on, under, or about the
Property, the Buildings or the Leased Premises.
(e)Landlord may voluntarily cooperate in a reasonable manner with the efforts of
all governmental agencies in reducing actual or potential environmental damage.
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such voluntary cooperation, nor for any required
compliance. Tenant agrees at all times to cooperate fully with the requirements
and recommendations of governmental agencies regulating, or otherwise involved
in, the protection of the environment.
(f)To the knowledge of Landlord, except to the extent disclosed by the reports
provided to Tenant prior to the Effective Date of this Lease, no Hazardous
Material is present on the Property, the parcel upon which the Parking Garage is
located, or the soil, surface water or groundwater thereof. Notwithstanding
anything to the contrary in this Lease, under no circumstance shall Tenant be
liable for any Hazardous Material present at any time in, on or about the
Project or the soil, air, improvements, groundwater or surface water thereof,
except to the extent due to the release of Hazardous Material by Tenant or any
Tenant Parties.
4.12    Rules And Regulations. Landlord has established rules and regulations
respecting the use of the Building and the Common Areas for the care and orderly
management of the Property, a copy of which is attached hereto as Exhibit I (as
the same may be amended or supplemented, the “Rules and Regulations”). Tenant
shall comply with such Rules and Regulations; provided, however, that such Rules
and Regulations and any amendments, modifications, or replacements thereof,
shall not be applicable to the interiors of the Buildings, any of Tenant’s
exclusive parking areas, or (so long as Tenant otherwise has exclusive use of
the Exclusive Use Areas pursuant to the terms of this Lease) the Exclusive Use
Area. Landlord shall have the right from time to time to establish or adopt
reasonable amendments or additions thereto, provided the Required Conditions are
satisfied. Upon delivery to Tenant of a copy of such amendments or additions
thereto, Tenant shall comply with such Rules and Regulations as amended or
supplemented. A violation by Tenant of any of such Rules and Regulations shall
constitute a default by Tenant under this Lease, which shall be governed by
Article 12 below. If there is a conflict between the Rules and Regulations and
any of the provisions of this Lease, the provisions of this Lease shall prevail.
Landlord shall not be responsible or liable to Tenant for the violation of such
Rules and Regulations by any other tenant of the Property provided that Landlord
enforces such Rules and Regulations in a non-discriminatory manner.
4.13    Reservations. Landlord reserves the right from time to time to grant,
without the consent or joinder of Tenant, such easements, rights of way and
dedications that Landlord deems necessary, and to cause the recordation of
parcel maps and restrictions, so long as such easements, rights of way and
dedications do not unreasonably interfere with the use of the Leased Premises or
the Common Areas by Tenant or Tenant’s parking rights, and do not increase
Tenant’s obligation or decrease Tenant’s rights under this Lease and the
Required Conditions are satisfied. Tenant agrees to execute any documents
reasonably requested by Landlord to effectuate any such easement rights,
dedications, maps or restrictions.

30

--------------------------------------------------------------------------------

Building F and Amenities Building



4.14    Roof. Tenant shall have right of access, use and occupancy of the
Available Rooftop Space (hereinafter defined), which shall be exclusive to
Tenant during any period that Tenant is leasing the entirety of the Buildings,
except (a) for Landlord’s rights of access for maintenance, repairs,
replacements, etc., subject to Landlord complying with Paragraph 4.9 above, and
(b) to the extent otherwise required by Law or a governmental or
quasi-governmental agency. Landlord will designate a portion of the roof of each
of the Buildings to hold a rooftop equipment pad (a “Roof Pad”) for
installations by Tenant (the “Available Rooftop Space”). Tenant shall be
entitled to utilize Tenant’s Building Share of the Available Rooftop Space as
follows:
(a)Subject to Tenant’s restoration and repair obligations under Paragraph 2.6,
Tenant at its sole cost and expense shall have the right to install within
Tenant’s Building Share of the Available Rooftop Space, to the extent such
installation must be installed on the Roof Pad for structural reasons, and
elsewhere on the roof (within Tenant’s Building Share thereof) for all other
equipment, satellite dishes and radio antennas required in connection with
Tenant’s own business and communications and data transmission network, HVAC
units, chillers, solar panels and related cable connections and any other
equipment required for the conduct of Tenant’s business in the Leased Premises
(collectively, “Rooftop Equipment”), provided such installation does not impact
the structural integrity of either of the Buildings, is not inconsistent with
the Project aesthetics, and does not void or negatively impact any applicable
warranties. Notwithstanding any provision of this Lease to the contrary,
Landlord and Tenant hereby agree that the Rooftop Equipment (excluding HVAC
Units and chillers) constitutes Non-Standard Improvements and must be removed by
Tenant in accordance with Paragraph 2.6.
(b)Tenant shall supply Landlord with detailed plans and specifications of the
Rooftop Equipment prior to the installation thereof for Landlord’s review and
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. Furthermore, Tenant shall have secured the approval of all governmental
authorities and all permits required by governmental authorities having
jurisdiction over such approvals and permits for the Rooftop Equipment, and
shall provide copies of such approvals and permits to Landlord prior to
commencing any work with respect to such Rooftop Equipment. Tenant shall pay for
any and all costs and expenses in connection with, and shall repair all damage
to the roof resulting from, the installation, maintenance, use and removal of
the Rooftop Equipment.
4.15    Back-Up Generators and Energy Servers. Subject to complying with
Paragraphs 2.6 and 6.1, Tenant shall have the right to install (i) energy
servers or similar fuel cells and (ii) energy storage systems in the Available
Rooftop Space or in another location in the Common Areas mutually agreed to by
the parties, (iii) backup generators (and related equipment and storage tanks)
in a location in the Common Areas mutually agreed to by the parties, and (iv)
UPS systems (and related) within the interior of the Leased Premises, in all
cases subject to Landlord’s approval, which shall not be unreasonably withheld,
of the design (including aesthetic screening) and construction, and of any
connections between the Leased Premises and such equipment and any penetrations
to the Building F walls, roof, or structure required in connection therewith. If
such equipment is located on any parking areas on the Project, then such lost
parking spaces shall be counted towards satisfying Tenant’s parking allocation
under Article 1 hereof.

31

--------------------------------------------------------------------------------

Building F and Amenities Building



ARTICLE 5
REPAIRS, MAINTENANCE, SERVICES AND UTILITIES


5.1    Repair And Maintenance. Except in the case of damage to or destruction of
the Leased Premises, the Buildings, the Common Areas, the Property, or the
Project caused by an act of God or other peril, in which case the provisions of
Article 10 shall control, the parties shall have the following obligations and
responsibilities with respect to the repair and maintenance of the Leased
Premises, the Buildings, the Common Areas, the Property, and the Project.
(a)Tenant’s Obligations.
(i)Tenant shall, at all times during the Lease Term and at its sole cost and
expense, regularly clean and continuously keep and maintain in good order,
condition and repair the Leased Premises and every part thereof including,
without limiting the generality of the foregoing, (i) roof membrane, (ii)
elevators, (iii) electrical, plumbing, and life safety systems, (iv) all walls,
floors and ceilings, (v) all windows, doors and skylights, (vi) all electrical
wiring, conduits, connectors and fixtures within the Leased Premises, (vii) all
sinks, toilets, and faucets and plumbing, pipes, and drains, (viii) all lighting
fixtures, bulbs and lamps, (ix) the Buildings’ HVAC systems and any HVAC
equipment installed by or at the request of Tenant or exclusively serving the
Leased Premises, and (x) all entranceways to the Leased Premises. Tenant shall,
at Tenant’s sole cost and expense, provide for its own janitorial service for
the Leased Premises. Tenant shall hire, at Tenant’s sole cost and expense: (A) a
licensed HVAC contractor to regularly and periodically (not less frequently than
every three months) inspect and perform required maintenance on the HVAC
equipment and systems serving the Leased Premises, (B) a licensed elevator
technician to regularly and periodically (not less frequently than every three
months) inspect and perform required maintenance on the elevator(s) of the
Leased Premises and (C) a licensed roofing contractor to regularly and
periodically (not less frequently than every three months) inspect and perform
required maintenance on the roof of the Leased Premises. Tenant shall, at its
sole cost and expense, repair all damage to the Leased Premises, the Buildings,
the Common Areas, the Property, or the Project caused by the activities of
Tenant or any of the Tenant Parties promptly following written notice from
Landlord to so repair such damages. If Tenant shall fail to perform the required
maintenance or fail to make repairs required of it pursuant to this paragraph
within the applicable notice and cure periods set forth in Paragraph 12.1 below,
then Landlord may, at its election and without waiving any other remedy it may
otherwise have under this Lease or at law, perform such maintenance or make such
repairs and charge to Tenant, as Additional Rent, the costs so incurred by
Landlord for same. All glass within or a part of the Leased Premises, both
interior and exterior, is at the sole risk of Tenant and any broken glass shall
promptly be replaced by Tenant at Tenant’s expense with glass of the same kind,
size and quality. With respect to the items for which Tenant is responsible
described in this Paragraph 5.1(a), Landlord agrees to assign to Tenant on a
non-exclusive basis (it being the intent that Landlord and Tenant be benefitted
by such warranties) and to the extent assignable, any applicable warranties in
favor of Landlord or its affiliates. To the extent any such warranties are not
assignable, Landlord agrees to enforce such warranties for Tenant’s benefit.
Notwithstanding the foregoing or anything to the contrary herein, Landlord shall
perform and construct, and Tenant shall have no responsibility (1) to perform or
construct, any repair, maintenance or improvements necessitated by the acts or
omissions of Landlord or its agents,

32

--------------------------------------------------------------------------------

Building F and Amenities Building



employees or contractors or (2) to pay for the same the extent Landlord has a
right to and obtains reimbursement from others (and Landlord shall exercise
commercially reasonable efforts to obtain such reimbursement).
(ii)Notwithstanding the foregoing, if Tenant determines in its reasonable, good
faith discretion that: (a) a component of Tenant’s maintenance and repair
obligations under Paragraph 5.1(a)(1) above (a “Tenant Work Component”) is in
such a condition that a repair or replacement is required, (b) the cost to
Tenant of performing a such repair or replacement (a “Tenant Repair/Maintenance
Obligation”) will cost in excess of $120,000 in a calendar year (the
“Threshold”), and (c) such repair or replacement of an individual Tenant Work
Component constitutes a capital repair or capital improvement (a “Tenant Work
Component Capital Repair”), then if Tenant desires to have Landlord advance some
or all of the cost of such Tenant Work Component Capital Repair, before
commencing such Tenant Work Component Capital Repair project, Tenant shall
provide Landlord a reasonable prior written notice and a request for consent (a
“Capital Repair Notice”), which shall include (i) a written report from a
reputable physical inspection firm (which firm Landlord must have reasonably
approved to prepare such report prior to commencing its work), detailing the
reasons that Tenant believes the repair or replacement is required, (ii) a scope
of work, specifications of such work and other critical details of such project
(collectively, the “Scope of Work”) for the individual Tenant Work Component
Capital Repair project, (iii) the estimated total cost of the work (the “Total
Capital Costs”), and (iv) a request for Landlord to consent to advancing the
cost thereof in accordance with Paragraph 5.1(a)(3) below. The following costs
shall be excluded when calculating such Total Capital Costs with respect to the
Threshold: (A) the cost of any system and equipment installed by Tenant; and (B)
any incremental increase in cost in connection with installing a Tenant Work
Component with a capacity, performance, quality, or efficiency that is in excess
of the cost of installing a Tenant Work Component of comparable capacity,
performance, quality, or efficiency to the one installed by Landlord pursuant to
the Work Letter (i.e., the cost delta between the new, higher capacity,
performance, quality, or efficiency Tenant Work Component and the old, lower
capacity, performance, quality, or efficiency Tenant Work Component shall not
contribute to the Threshold sum, but the total cost of a comparable lower
capacity, performance, quality, or efficiency Tenant Work Component shall
contribute to the Threshold sum). Notwithstanding the foregoing, Landlord shall
have no obligation to consent thereto if any Tenant Work Component Capital
Repair is triggered or primarily caused by (I) Tenant’s Alterations to the
Leased Premises, (II) upgrades to the Leased Premises initiated by Tenant, (III)
Tenant’s specific use of the Leased Premises, as opposed to office/R&D use in
general, or (IV) Tenant’s failure to use or maintain the applicable Tenant Work
Component in accordance with Paragraph 5.1(a)(1) above and the manufacturer’s
recommendations or specifications, all of which capital expenditures shall be
incurred by Tenant at its sole cost and expense.
(iii)Landlord’s consent shall be deemed given on the fifteenth (15th) business
day following receipt of the Capital Repair Notice unless prior thereto,
Landlord delivers to Tenant a written objection to the Tenant Work Component
Capital Repair (including but not limited to the need therefor, the cost or
scope thereof, the effect thereof on the Building Structure or Tenant Work
Components, and whether the same is necessitated due to overuse or failure to
maintain or other fault of Tenant or any of the Tenant Parties). In the event
that Landlord’s consent is given, or is deemed given, or is compelled by the
arbitration described

33

--------------------------------------------------------------------------------

Building F and Amenities Building



below, then at Landlord’s option either Landlord will perform the Tenant Work
Component Capital Repair, or Tenant may proceed with the Tenant Work Component
Capital Repair and be reimbursed by Landlord, and in either case Landlord and
Tenant shall share in the cost of the Tenant Work Component Capital Repair as
follows: (a) the cost incurred by Landlord (directly and/or through
reimbursement to Tenant), including interest at a rate equal to the Standard
Interest Rate, shall be amortized by Landlord over the useful life of such
Tenant Work Component Capital Repair as reasonably estimated by Landlord, and
(b) the monthly amortized cost shall be added to and become a part of Additional
Rent hereunder and shall be payable monthly until the earlier of (i) the date
such cost has been fully amortized, and (ii) the end of the Lease Term (as the
same may be extended).
(iv)If Landlord objects in accordance with Paragraph 5.1(a)(3) above, then the
parties may attempt to meet and confer and reach agreement on all aspects of the
Tenant Work Component Capital Repair to which Landlord objected. If the parties
reach agreement, then they shall commit their agreement to writing and proceed
in accordance with their written agreement. If they disagree and are unable to
reach agreement, then Tenant shall have the right either (a) if Landlord’s
objections are solely with respect to cost, to perform the Tenant Work Component
Capital Repair but at the Total Capital Costs agreed to by Landlord, subject to
Landlord and Tenant sharing in such cost as described in Paragraph 5.1(a)(2)
above, and subject to Paragraph 5.1(a)(5) below, or (b) to elect to arbitrate
the dispute. Any dispute or claim under Paragraph 5.1(a)(2) through Paragraph
5.1(a)(5) will be finally settled by binding arbitration in Santa Clara,
California, in accordance with the rules of the American Arbitration Association
by one arbitrator appointed in accordance with said rules. The arbitrator shall
be a mutually acceptable, independent, unaffiliated, reputable third party
contractor licensed in California having experience with similar repairs to
similar office buildings in the Santa Clara and Sunnyvale area, who shall serve
as the arbitrator with regard to the dispute and who shall issue a written
decision on the need for the capital expenditure, scope of work, and cost
thereof, to the extent such items are in dispute. Such written decision shall be
issued by the arbitrator within fifteen (15) days of being the arbitrator being
appointed. Landlord and Tenant shall share equally the cost of such arbitrator,
whose decision shall be binding on the parties. If the parties do not agree on
the appointment of the arbitrator, then either party, on behalf of both, may
request appointment of such a qualified person by the then Presiding Judge of
the California Superior Court having jurisdiction over the County of Santa
Clara, and the other party shall not raise any question as to such Judge’s full
power and jurisdiction to entertain the application for and make the
appointment.
(v)In all cases, Tenant shall be responsible for obtaining all necessary
governmental permits before commencing the Tenant Work Component Capital Repair,
and shall perform and complete the applicable Tenant Work Component Capital
Repair in compliance with applicable Law. Tenant shall be liable for any damage,
loss or injury resulting from the Tenant Work Component Capital Repair.
(b)Landlord’s Obligation.
(i)Landlord shall, at all times during the Lease Term, maintain in good
condition and repair the Common Areas (including the Exclusive Use Areas) except
as

34

--------------------------------------------------------------------------------

Building F and Amenities Building



provided in Paragraph 5.1(a) above), the foundation, footings, slabs, roof
structure, and structural exterior walls of the Buildings (excluding paint and
sealant). The provisions of this subparagraph (b) shall in no way limit the
right of Landlord to charge to Tenant, as Additional Rent pursuant to Article 3,
the costs incurred by Landlord in performing such maintenance and/or
inspections, and/or in making such repairs or replacements; provided, however,
that with respect to capital repairs and replacements, the cost incurred by
Landlord, including interest at a rate equal to the Standard Interest Rate,
shall be amortized by Landlord over the useful life of such capital repairs or
replacements, as determined in accordance with GAAP, and the monthly amortized
cost of such capital repairs or replacements as so amortized shall be considered
a Property Maintenance Cost (as defined in Paragraph 13.12(c) below).
Notwithstanding the foregoing, if repairs or replacements of any of the
foregoing are necessitated by the negligence or willful misconduct of Tenant or
any of the Tenant Parties, or Tenant’s breach of this Lease, Tenant shall
reimburse to Landlord, promptly upon receipt of the applicable invoices, the
cost incurred by Landlord in connection therewith. Landlord will ensure that
Tenant has the benefit, on a non-exclusive basis with Landlord, of all
applicable construction warranties in favor of Landlord.
(ii)Notwithstanding any provision in this Lease to the contrary, if Landlord
shall fail to commence any repair obligations required under Paragraphs
5.1(b)(1) above within ten (10) business days following Tenant’s written request
for such repairs and thereafter complete such repairs with commercially
reasonable due diligence, or if Palo Alto Networks, Inc. (or a Permitted
Assignee) is the Tenant hereunder and leases 100% of the Building and Landlord
shall fail to commence any emergency repairs (i.e., repairs required to avoid
imminent injury or damage or cessation of business) within five (5) business
days following written notice from Tenant and thereafter complete such repairs
with commercially reasonable due diligence, then Tenant may elect to make such
repairs at Landlord’s expense by complying with the following provisions of this
Paragraph 5.1(b)(2). Before making any such repair, and following the expiration
of the applicable period set forth above, Tenant shall deliver to Landlord a
notice for the need for such repair (“Self Help Notice”), which notice shall
specifically advise Landlord that Tenant intends to exercise its self-help right
hereunder. Should Landlord fail, within five (5) business days following receipt
of the Self-Help Notice (or within two (2) business days following written
notice in the event of necessary emergency repairs), to commence the necessary
repair (or to make other reasonable arrangements), then Tenant shall have the
right to make such repair on behalf of Landlord so long as such repair is
performed in strict compliance with all Laws and Restrictions. In the event
Tenant properly takes such action in accordance with this Paragraph 5.1(b)(2),
and such work will affect the Building structure and/or materially affect the
major Building systems, Tenant shall use only those contractors used or
reasonably approved by Landlord in the Building for work on such structure or
major systems unless such contractors are unwilling or unable to perform, or to
timely and competitively perform, such work, in which event Tenant may utilize
the services of any other licensed and qualified contractor which normally and
regularly performs similar work in comparable buildings in the area of the
Property. Tenant shall provide Landlord with a reasonably detailed invoice
together with reasonable supporting evidence of the costs reasonably and
actually incurred in performing such repairs. Landlord shall either reimburse
Tenant for the reasonable costs of such repairs within thirty (30) days
following receipt of Tenant’s invoice for such costs or deliver a written
objection stating with specificity the reasons Landlord disputes Tenant’s

35

--------------------------------------------------------------------------------

Building F and Amenities Building



actions or the costs incurred. If Landlord fails to either pay Tenant’s invoice
within such thirty (30) day period or deliver a written objection, Tenant shall
have the right to offset such costs against Base Monthly Rent next coming due
under this Lease, in an amount each month not to exceed 40% of each payment of
Base Monthly Rent, until fully paid. If Landlord delivers to Tenant, within
thirty (30) days, a written objection to the payment of such invoice, setting
forth Landlord’s reasons for its claim that such action did not have to be taken
by Landlord pursuant to the terms of this Lease or that the charges are
excessive (in which case Landlord shall pay the amount it contends would not
have been excessive if the only objection is to the costs incurred), then Tenant
shall not be entitled to offset any amount from rent, but as Tenant’s sole
remedy, the dispute shall be resolved by arbitration pursuant to Paragraph
5.1(b)(iii) below. If Tenant prevails in the arbitration, the amount of the
award shall include interest at the Default Interest Rate (from the time of each
expenditure by Tenant until the date Tenant receives such amount by payment or
offset) and reasonable attorneys’ fees and related costs. If Landlord fails to
pay the amount of the award within thirty (30) days from the date of the award,
the amount of the award, plus interest at the Default Interest Rate commencing
on the 31st day after the award, may be deducted by Tenant from the Base Monthly
Rent payments next due and owing under the Lease, in an amount each month not to
exceed 40% of each payment of Base Monthly Rent, until fully paid. Tenant shall
be responsible for obtaining any and all necessary governmental permits before
commencing the repair work. Tenant shall be liable for any damage, loss or
injury resulting from said work. If Landlord prevails in the arbitration, the
amount of the award shall include reasonable attorneys’ fees and related costs
and shall be deemed Additional Rent hereunder due and owing no later than thirty
(30) days after the date of the award.
(iii)Any dispute or claim under Paragraph 5.1(b)(2) will be finally settled by
binding arbitration in San Francisco, California, in accordance with the rules
of the JAMS by one arbitrator appointed in accordance with said rules. The
arbitrator shall apply California law, without reference to rules of conflicts
of law or rules of statutory arbitration, to the resolution of any dispute.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision.
5.2    Utilities. Tenant shall arrange at its sole cost and expense and in its
own name, for the supply of water, gas, and electricity to the Leased Premises.
Tenant shall be responsible for determining if the local supplier of water, gas
and electricity can supply the needs of Tenant and whether or not the existing
water, gas and electrical distribution systems within the Buildings and the
Leased Premises are adequate for Tenant’s needs. Tenant shall be responsible for
determining if the existing sanitary and storm sewer systems now servicing the
Leased Premises and the Property are adequate for Tenant’s needs. Tenant shall
pay all charges for water, gas, electricity and storm and sanitary sewer
services as so supplied to the Leased Premises, irrespective of whether or not
the services are maintained in Landlord’s or Tenant’s name.
5.3    Security. Tenant acknowledges that Landlord has not undertaken any duty
whatsoever to provide security for the Leased Premises, the Buildings, the
Common Areas (including the Exclusive Use Areas), the Property, or the Project
and, accordingly, Landlord is not responsible for the security of same or the
protection of Tenant’s property or any of the

36

--------------------------------------------------------------------------------

Building F and Amenities Building



Tenant Parties from any cause whatsoever, including but not limited to criminal
and/or terrorist acts. To the extent Tenant determines that such security or
protection services are advisable or necessary, Tenant shall arrange for and pay
the costs of providing same. In the event Landlord in its sole and absolute
discretion agrees to provide any security services, whether it be guard service
or access systems or otherwise, Landlord shall do so strictly as an
accommodation to Tenant and Landlord shall have no liability whatsoever in
connection therewith, whether it be for failure to maintain the secure access
system, or for failure of the guard service to provide adequate security, or
otherwise. Without limitation, Paragraph 8.1 below is intended by Tenant and
Landlord to apply to this Paragraph 5.3.
5.4    Energy And Resource Consumption.
(a)Energy Consumption Reduction Efforts. Landlord may voluntarily cooperate in a
reasonable manner with the efforts of governmental agencies and/or utility
suppliers in reducing energy or other resource consumption within the Property.
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such cooperation. Tenant agrees at all times to
cooperate fully with Landlord and to abide by all reasonable rules established
by Landlord in order to comply with the reasonable recommendations of utility
suppliers and governmental agencies regulating the consumption of energy and/or
other resources. Except to the extent required by Law, Landlord’s rights and
Tenant’s obligations hereunder shall not apply to the extent the same would
unreasonably interfere with Tenant’s use of the Leased Premises or materially
increase Tenant’s costs.
(b)Tenant Utility Usage Data Reporting. If Tenant is billed directly by a
utility company with respect to Tenant’s electricity and natural gas/propane
usage data at the Leased Premises, then, promptly following Landlord’s written
request, Tenant shall provide its monthly electricity and natural gas/propane
usage data for the Leased Premises to Landlord for the period of time requested
by Landlord (in electronic or paper format) or, at Landlord’s option, provide
any written authorization or other documentation required for Landlord to
request information regarding Tenant’s electricity and natural gas/propane usage
data with respect to the Leased Premises directly from the utility company.
5.5    Limitation Of Landlord’s Liability. Landlord shall not be liable to
Tenant for injury to Tenant or any of the Tenant Parties, or damage to property
of Tenant or any Tenant Parties (except to the extent of Landlord’s gross
negligence, willful misconduct or knowing violation of this Lease), or loss of
Tenant’s or any Tenant Parties’ business or profits, nor shall Tenant be
entitled to terminate this Lease or to any reduction in or abatement of rent by
reason of (i) Landlord’s failure to provide security services or systems within
the Property or the Project for the protection of the Leased Premises, the
Buildings or the Common Areas, or the protection of Tenant’s property or any of
the Tenant Parties, or (ii) Landlord’s failure to perform any maintenance or
repairs to the Leased Premises, the Buildings, the Common Areas, the Property,
or the Project until Tenant shall have first notified Landlord, in writing, of
the need for such maintenance or repairs, and then only after Landlord shall
have had a reasonable period of time following its receipt of such notice within
which to perform such maintenance or repairs, or (iii) any failure,
interruption, rationing or other curtailment in the supply of water, electric
current, gas or other utility service to the Leased Premises, the Buildings, the
Common Areas, the

37

--------------------------------------------------------------------------------

Building F and Amenities Building



Property, or the Project from whatever cause (other than Landlord’s gross
negligence, willful misconduct or knowing violation of this Lease), or (iv) the
unauthorized intrusion or entry into the Leased Premises by third parties (other
than Landlord).
Notwithstanding the foregoing, in the event that Tenant is prevented from using,
and does not use, the Leased Premises or any portion thereof as a result of a
Trigger Event (as defined below), then Tenant shall give Landlord written notice
thereof and if such Trigger Event continues for five (5) consecutive business
days (such period herein called the “Eligibility Period”), then Tenant’s Base
Monthly Rent and Tenant’s obligation to pay Project Operating Expenses shall be
abated or reduced, as the case may be, after expiration of the Eligibility
Period for such period of time that Tenant continues to be so prevented from
using, and does not actually use, the Leased Premises or a portion thereof, in
the proportion that the rentable area of the portion of the Leased Premises that
Tenant is prevented from using bears to the total rentable area of the Leased
Premises. As used herein, the term “Trigger Event” means any of the following
events: (1) any failure by Landlord to provide Tenant with access to the Leased
Premises or the Project that materially impacts or interrupts Tenant’s use of
the Leased Premises, unless such failure is a result of any Laws or
Restrictions, (2) Landlord’s failure to perform Landlord’s repair and
maintenance obligations hereunder if such failure continues beyond the
applicable notice and cure period, if any, expressly set forth in this Lease,
and (3) a disruption of utilities to the Leased Premises, and such disruption is
caused solely by the intentional acts, negligence or willful misconduct of
Landlord or any of Landlord’s Parties.
ARTICLE 6
ALTERATIONS AND IMPROVEMENTS


6.1    By Tenant. This Paragraph 6.1 does not relate to the Tenant Improvements
installed in accordance with and pursuant to the Work Letter, but to
alterations, modifications, and improvements made after the date the Tenant
Improvements are substantially completed. Tenant shall not make any Non-Standard
Improvements until Landlord shall have first approved, in writing, the plans and
specifications therefor, which approval may be withheld in Landlord’s sole
discretion as to modifications, alterations and/or improvements which affect the
Building façade or structure, or materially adversely affect the Building’s
systems, and otherwise such approval may be withheld in Landlord’s reasonable
discretion. Landlord’s written approval shall, if applicable, also contain
Landlord’s election to require Tenant to remove the subject Non-Standard
Improvements at the expiration or earlier termination of this Lease, in which
event Tenant shall be obligated to do so, subject to Paragraph 2.6 above. All
modifications, alterations or improvements shall be made, constructed or
installed by Tenant at Tenant’s expense (including all permit fees and
governmental charges related thereto), using a licensed contractor first
approved by Landlord which approval shall not be unreasonably withheld or
delayed, in substantial compliance with the Landlord-approved plans and
specifications therefor. All work undertaken by Tenant shall be done in
accordance with all Laws and Restrictions and in a good and workmanlike manner
using new (or reclaimed or recycled) materials of good quality. Tenant shall not
commence the making of any such modifications or alterations or the construction
of any such improvements until (i) any and all required governmental approvals
and permits shall have been obtained, (ii) all requirements regarding insurance
imposed by this Lease have been satisfied, (iii) Tenant shall have given
Landlord at least five (5) business days prior written notice

38

--------------------------------------------------------------------------------

Building F and Amenities Building



of its intention to commence such work so that Landlord may post and file
notices of non-responsibility, and (iv) if requested by Landlord, Tenant shall
have obtained contingent liability and broad form builder’s risk insurance in an
amount satisfactory to Landlord in its reasonable discretion to cover any perils
relating to the proposed work not covered by insurance carried by Tenant
pursuant to Article 9. In no event shall Tenant make any modification,
alterations or improvements whatsoever to the Common Areas (except the Exclusive
Use Areas). As used in this Article, the term “modifications, alterations and/or
improvements” shall include, without limitation, the installation of additional
electrical outlets, overhead lighting fixtures, drains, sinks, partitions,
doorways, or the like. Notwithstanding the foregoing, Tenant, without Landlord’s
prior written consent, shall be permitted to make alterations to the Leased
Premises which are not Non-Standard Improvements provided that: (a) Tenant shall
timely provide Landlord the notices required pursuant to Paragraph 4.9 above,
(b) Tenant shall have secured the approval of all governmental authorities and
all permits required by governmental authorities having jurisdiction over such
approvals and permits for such alterations, and shall provide copies of such
approvals and permits to Landlord prior to commencing any work with respect to
such alterations, (c) the cost of any such project does not exceed Two Hundred
Thousand Dollars ($200,000) and not more than three (3) such projects are
performed in any twelve (12) month period, and (d) Tenant shall notify Landlord
in writing within thirty (30) days of completion of the alteration and deliver
to Landlord a set of the plans and specifications therefor, either “as built” or
marked to show construction changes made. In addition, Tenant may perform any
cabling and cosmetic alterations not visible outside the Leased Premises without
Landlord’s prior approval.
6.2    Ownership Of Improvements. All modifications, alterations and
improvements made or added to the Leased Premises by Tenant (other than Tenant’s
inventory, equipment, movable furniture, decorations, personal property, trade
fixtures (“Tenant’s Property”)) shall be deemed real property and a part of the
Leased Premises, but shall remain the property of Tenant during the Lease Term.
Any such modifications, alterations or improvements, once completed, shall not
be altered or removed from the Leased Premises during the Lease Term without
Landlord’s written approval first obtained, to the extent required in accordance
with the provisions of Paragraph 6.1 above. At the expiration or sooner
termination of this Lease, all such modifications, alterations and improvements
other than Tenant’s Property shall automatically become the property of Landlord
and shall be surrendered to Landlord as part of the Leased Premises as required
pursuant to Article 2, unless Landlord shall require Tenant to remove any of
such modifications, alterations or improvements in accordance with Paragraph
6.1, in which case Tenant shall so remove same. Landlord shall have no
obligations to reimburse Tenant for all or any portion of the cost or value of
any such modifications, alterations or improvements so surrendered to Landlord.
All modifications, alterations or improvements which are installed or
constructed on or attached to the Leased Premises by Landlord and/or at
Landlord’s expense shall be deemed real property and a part of the Leased
Premises and shall be property of Landlord. All lighting, plumbing, electrical,
HVAC fixtures, wall coverings and floor coverings installed by Tenant shall be
deemed improvements to the Leased Premises and not trade fixtures of Tenant.
6.3    Alterations Required By Law.

39

--------------------------------------------------------------------------------

Building F and Amenities Building



(a)Landlord at its sole cost shall make all modifications, alterations and
improvements to the Building, the Property, or the Project, that are required by
any governmental authority at any time due to the Landlord’s Work constructed by
Landlord not having been in compliance with the Laws then applicable governing
its construction.
(b)From and after the Lease Commencement Date, but in no event prior to
Substantial Completion of the Landlord Work, Tenant at its sole cost shall make
all modifications, alterations and improvements to the Leased Premises, the
Building, the Common Areas, the Property, or the Project that are required by
any Law because of (i) Tenant’s particular use or occupancy of the Leased
Premises, the Building, the Common Areas, the Property, or the Project (as
opposed to the Permitted Use generally), (ii) Tenant’s application for any
permit or governmental approval, or (iii) Tenant’s making of any modifications,
alterations or improvements to or within the Leased Premises.
(c)If Landlord shall, at any time during the Lease Term, be required by any
governmental authority or Law to make any modifications, alterations or
improvements to the Building, the Property, or the Project and the same is not
Tenant’s responsibility under Paragraph 6.3(b) above, then Landlord shall do so
and the cost incurred by Landlord in making such modifications, alterations or
improvements, including interest at a rate equal to the Standard Interest Rate
shall be amortized by Landlord over the useful life of such modifications,
alterations or improvements, as determined in accordance with GAAP, and the
monthly amortized cost of such modifications, alterations and improvements as so
amortized shall be considered a Property Maintenance Cost (subject, if
applicable, to Paragraph 13.12 below).
6.4    Liens. Tenant shall keep the Property and the Project and every part
thereof free from any lien, and shall pay when due all bills arising out of any
work performed, materials furnished, or obligations incurred by Tenant, its
agents, employees or contractors relating to the Property. If any such claim of
lien is recorded against Tenant’s interest in this Lease, the Property or any
part thereof, Tenant shall bond against, discharge or otherwise cause such lien
to be entirely released within thirty (30) days after the same has been
recorded. Tenant’s failure to do so shall be conclusively deemed a material
default under the terms of this Lease.
ARTICLE 7
ASSIGNMENT AND SUBLETTING BY TENANT


7.1    By Tenant. Tenant shall not sublet the Leased Premises or any portion
thereof or assign its interest in this Lease, or permit the occupancy of the
Premises by other than Tenant, whether voluntarily or by operation of Law,
without Landlord’s prior written consent which shall not be unreasonably
withheld and shall be given within the time periods set forth in Paragraph 7.3
below. Any attempted subletting or assignment, or occupancy of the Leased
Premises by other than Tenant, without Landlord’s prior written consent, at
Landlord’s election, shall constitute a default by Tenant under the terms of
this Lease. The acceptance of rent by Landlord from any person or entity other
than Tenant, or the acceptance of rent by Landlord from Tenant with knowledge of
a violation of the provisions of this paragraph, shall not be deemed to be a
waiver by Landlord of any provision of this Article or this Lease or to be a
consent to any subletting by Tenant or any assignment of Tenant’s interest in
this Lease. Without limiting the

40

--------------------------------------------------------------------------------

Building F and Amenities Building



circumstances in which it may be reasonable for Landlord to withhold its consent
to an assignment or subletting, Landlord and Tenant acknowledge that it shall be
reasonable for Landlord to withhold its consent in the following instances:
(a)the proposed assignee or sublessee is a governmental agency;
(b)in Landlord’s reasonable judgment, the use of the Leased Premises by the
proposed assignee or sublessee would involve occupancy other than for a
Permitted Use;
(c)the proposed assignee or sublessee (or any of its affiliates) has filed for
bankruptcy protection, has been the subject of an involuntary bankruptcy, or has
been adjudged insolvent;
(d)Landlord (or any of its affiliates) is in litigation with the proposed
assignee or sublessee (or any of their affiliates);
(e)in Landlord’s reasonable judgment, the Leased Premises, or the relevant part
thereof, will be used in a manner that will violate any negative covenant as to
use contained in this Lease;
(f)the use of the Leased Premises by the proposed assignee or sublessee will
violate any Law or Restriction;
(g)the proposed assignment or sublease fails to include all of the terms and
provisions required to be included therein pursuant to this Article 7; or
(h)Tenant is in monetary or material non-monetary default of any obligation of
Tenant under this Lease with respect to which it has received written notice
from Landlord.
7.2    Merger, Reorganization, or Sale of Assets.
(a)Subject to Paragraphs 7.2(b) and 7.8 below: Any dissolution, merger,
consolidation or other reorganization of Tenant, or the sale or other transfer
in the aggregate over the Lease Term of a controlling percentage of the capital
stock of or other equity interests in Tenant, or the sale or transfer of all or
a substantial portion of the assets of Tenant, shall be deemed a voluntary
assignment of Tenant’s interest in this Lease, and any transferee of this Lease
as a result thereof shall be an assignee of this Lease (any sale of all or
substantially all of the assets of Tenant where the transferee or purchaser
assumes all of Tenant’s obligations under this Lease, and any other transaction
described in this sentence, other than a dissolution or reorganization in
bankruptcy shall be a “Permitted Transaction”). The phrase “controlling
percentage” means the direct or indirect ownership of or right to vote stock or
membership interests possessing more than fifty percent of the total combined
voting power of all classes of Tenant’s membership interests or capital stock
issued, outstanding and entitled to vote for the election of directors, or, in
the case of a limited liability company, managers. If Tenant is a partnership, a
withdrawal or change, voluntary, involuntary or by operation of Law, of any

41

--------------------------------------------------------------------------------

Building F and Amenities Building



general partner, or the dissolution of the partnership, shall be deemed a
voluntary assignment of Tenant’s interest in this Lease.
(b)Notwithstanding anything in this Lease to the contrary, Tenant may, without
Landlord’s prior written consent, (x) engage in a Permitted Transaction or (y)
sublet the Leased Premises or assign this Lease to a “Permitted Transferee,”
defined herein as (i) a subsidiary, affiliate, division, corporation or joint
venture controlling, controlled by or under common control with Tenant, (ii) a
successor entity resulting from a merger, consolidation, or nonbankruptcy
reorganization by Tenant, or (iii) a purchaser of substantially all of Tenant’s
assets. Paragraphs 7.4 and 7.5 shall not be applicable to a Permitted Transferee
or a Permitted Transaction. A Permitted Transferee who is an assignee is
sometimes defined herein as a “Permitted Assignee.” In all events, Tenant shall
remain fully liable under this Lease.
7.3    Landlord’s Election. Except as provided for in Paragraph 7.2 above, if
Tenant shall desire to assign its interest under the Lease or to sublet the
Leased Premises, Tenant must notify Landlord, in writing, of such sublease or
assignment and provide an executed copy thereof to Landlord at least 20 days in
advance of the commencement date of such sublease or assignment but not sooner
than one hundred eighty (180) days in advance of such date, specifying in detail
the terms of such proposed assignment or subletting, including the name of the
proposed assignee or sublessee, the proposed assignee’s or sublessee’s intended
use of the Leased Premises, current financial statements (including a balance
sheet, income statement and statement of cash flow, all prepared in accordance
with GAAP; provided, however, that, if applicable with respect to a proposed
sublessee, during any period that the proposed sublessee actually does not
prepare its financial statements in accordance with GAAP, then financial
statements prepared and reviewed by a reputable, third-party, independent
certified public accountant shall suffice) of such proposed assignee or
sublessee, and such other information as Landlord may reasonably request. Such
executed sublease or assignment shall be conditioned upon any required Landlord
consent. Landlord shall have a period of ten (10) business days following
receipt of such notice and the required information within which to do one of
the following: (i) consent to such requested assignment or subletting subject to
Tenant’s compliance with the conditions set forth in Paragraph 7.4 below, or
(ii) refuse to so consent to such requested assignment or subletting, provided
that such consent shall not be unreasonably refused. During such ten (10)
business day period, Tenant covenants and agrees to supply to Landlord, upon
request, all necessary or relevant information which Landlord may reasonably
request respecting such proposed assignment or subletting and/or the proposed
assignee or sublessee. If Landlord fails to respond by the end of such ten (10)
business day period to Tenant’s request for consent to any proposed Transfer,
Tenant may send a second (2nd) request to Landlord, which request must contain
the following inscription, in 14 point font and bold faced lettering: “SECOND
NOTICE DELIVERED PURSUANT TO PARAGRAPH 7.3 OF LEASE—FAILURE TO TIMELY RESPOND
WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN DEEMED APPROVAL OF ASSIGNMENT OR
SUBLEASE.” If Tenant sends such a second request, and Landlord fails to respond
within five (5) business days after its receipt of same, the proposed assignment
or subletting shall be deemed approved.
7.4    Conditions To Landlord’s Consent. If Landlord elects to consent, or shall
have been ordered to so consent by a court of competent jurisdiction, to such
requested assignment or

42

--------------------------------------------------------------------------------

Building F and Amenities Building



subletting, such consent shall be expressly conditioned upon the occurrence of
each of the conditions below set forth, and any purported assignment or
subletting made or ordered prior to the full and complete satisfaction of each
of the following conditions shall be void and, at the election of Landlord,
which election may be exercised at any time following such a purported
assignment or subletting but prior to the satisfaction of each of the stated
conditions, shall constitute a material default by Tenant under this Lease until
cured by satisfying in full each such condition by the assignee or sublessee.
The conditions are as follows:
(a)Landlord having approved in form and substance the assignment or sublease
agreement and any ancillary documents, which approval shall not be unreasonably
withheld by Landlord if the requirements of this Article 7 are otherwise
complied with.
(b)Each such sublessee or assignee having agreed, in writing satisfactory to
Landlord and its counsel and for the benefit of Landlord, to assume, to be bound
by, and to perform the obligations of this Lease to be performed by Tenant which
relate to space being subleased (excluding those obligations that Tenant has
agreed to retain in the applicable assignment or sublease).
(c)Tenant not being in monetary or material non-monetary default of its
obligations under the terms of this Lease (with respect to which it has received
a written notice from Landlord) through and including the date of such
assignment or subletting.
(d)Tenant having reimbursed to Landlord all reasonable costs and reasonable
attorneys’ fees incurred by Landlord in conjunction with the processing and
documentation of any such requested subletting or assignment (not to exceed
$2,000 per request for sublease consent). Tenant shall be obligated to so
reimburse Landlord whether or not such subletting or assignment is completed.
(e)Tenant having delivered to Landlord a complete and fully-executed duplicate
original of such sublease agreement or assignment agreement (as applicable) and
all related agreements.
(f)Tenant having paid, or having agreed in writing to pay as to future payments,
to Landlord fifty percent (50%) of all assignment consideration or excess
rentals paid to Tenant or to any other on Tenant’s behalf or for Tenant’s
benefit for such assignment or subletting as follows:
(i)If Tenant assigns its interest under this Lease, that Tenant shall have paid
to Landlord and Landlord shall have received an amount equal to fifty percent
(50%) of the assignment consideration so paid; or
(ii)If Tenant assigns its interest under this Lease and if Tenant is to receive
all or a portion of the consideration for such assignment in future
installments, that Tenant and Tenant’s assignee shall have entered into a
written agreement with and for the benefit of Landlord satisfactory to Landlord
and its counsel whereby Tenant and Tenant’s assignee jointly agree to pay to
Landlord an amount equal to fifty percent (50%) of all such future

43

--------------------------------------------------------------------------------

Building F and Amenities Building



assignment consideration installments paid by such assignee as and when such
assignment consideration is so paid; or
(iii)If Tenant subleases the Leased Premises, that Tenant and Tenant’s sublessee
shall have entered into a written agreement with and for the benefit of Landlord
satisfactory to Landlord and its counsel whereby Tenant and Tenant’s sublessee
jointly agree to pay to Landlord fifty percent (50%) of all excess rentals paid
by such sublessee.
7.5    Assignment Consideration And Excess Rentals Defined. For purposes of this
Article, including any amendment to this Article by way of addendum or other
writing: (i) the term “assignment consideration” shall mean all consideration
paid by the assignee to Tenant or to any other party on Tenant’s behalf or for
Tenant’s benefit as consideration for such assignment, without deduction for any
costs or expenses incurred by Tenant in connection with such assignment, except
that Tenant may deduct third party, market rate leasing commissions and legal
fees paid, and tenant improvement costs incurred, in connection with the
assignment, in which case the amount thereof may be deducted with the balance to
be paid to Landlord, and (ii) the term “excess rentals” shall mean all
consideration paid by the sublessee to Tenant or to any other party on Tenant’s
behalf or for Tenant’s benefit for the sublease of all or any part of the Leased
Premises in excess of the rent due to Landlord under the terms of this Lease for
the portion subleased for the same period, without deduction for any costs or
expenses incurred by Tenant in connection with such sublease, except that Tenant
may deduct third party, market rate leasing commissions and legal fees paid, and
tenant improvement costs incurred, in connection with the sublease, in which
case the amount thereof may be deducted with the balance to be paid to Landlord.
Tenant agrees that the portion of any assignment consideration and/or excess
rentals arising from any assignment or subletting by Tenant which is to be paid
to Landlord pursuant to this Article now is and shall then be the property of
Landlord and not the property of Tenant.
7.6    Payments. All payments required by this Article to be made to Landlord
shall be made in cash or other good funds in full as and when they become due.
At the time Tenant, Tenant’s assignee or sublessee makes each such payment to
Landlord, Tenant or Tenant’s assignee or sublessee, as the case may be, shall
deliver to Landlord an itemized statement in reasonable detail showing the
method by which the amount due Landlord was calculated and certified by the
party making such payment as true and correct.
7.7    Good Faith. The rights granted to Tenant by this Article are granted in
consideration of Tenant’s express covenant, which Tenant hereby makes, that all
pertinent allocations which are made by Tenant between the rental value of the
Leased Premises and the value of any of Tenant’s personal property which may be
conveyed or leased (or services provided) generally concurrently with and which
may reasonably be considered a part of the same transaction as the permitted
assignment or subletting shall be made fairly, honestly and in good faith.
7.8    Effect Of Landlord’s Consent. No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant of its personal and primary obligation
to pay rent and to perform all of the other obligations to be performed by
Tenant hereunder, and Tenant hereby agrees as follows in connection with any
assignment of this Lease:

44

--------------------------------------------------------------------------------

Building F and Amenities Building



(a)The liability of the “Assigning Tenant” under this Lease (defined herein as
Palo Alto Networks, Inc. and any assignee(s) who further assign(s) this Lease)
shall be primary, and in any right of action which shall accrue to Landlord
under this Lease, Landlord may, at its option, proceed against the Assigning
Tenant without having commenced any action or obtained any judgment against an
assignee. The Assigning Tenant further agrees that it may be joined in any
action against an assignee in connection with the said obligations of assignee
and recovery may be had against the Assigning Tenant in any such action. The
Assigning Tenant hereby expressly waives the benefits and defenses under
California Civil Code Sections 2821, 2839, 2847, 2848, 2849 and 2855 to the
fullest extent permitted by applicable law.
(b)If an assignee is in default of its obligations under this Lease, Landlord
may proceed against the Assigning Tenant, the assignee, or both, or any prior
Assigning Tenants (it being agreed that no Assigning Tenant shall be relieved of
liability, and that the liability of all Assigning Tenants shall be joint and
several), or Landlord may enforce against the Assigning Tenant(s) or the
assignee any rights that Landlord has under the Lease, in equity or under
applicable law. If the Lease terminates due to an assignees default or
bankruptcy or similar debtor protection law, Landlord may enforce this Lease
against the Assigning Tenant(s), even if Landlord would be unable to enforce it
against the assignee. The Assigning Tenant specifically agrees and understands
that Landlord may proceed forthwith and immediately against an assignee or
against the Assigning Tenant(s) following any default by an assignee. The
Assigning Tenant(s) hereby waives all benefits and defenses under California
Civil Code Sections 2845, 2848, 2849 and 2850, including without limitation: (i)
the right to require Landlord to proceed against an assignee, proceed against or
exhaust any security that Landlord holds from an assignee or pursue any other
remedy in Landlord’s power; (ii) any defense to its obligations hereunder based
on the termination or limitation of an assignee’s liability; and (iii) all
notices of the existence, creation, or incurring of new or additional
obligations. Landlord shall have the right to enforce this Lease regardless of
the release or discharge of an assignee by Landlord or by operation of any law
relating to protection of debtors, bankruptcy, assignments for the benefit of
creditors, or insolvency.
(c)The obligations of the Assigning Tenant(s) under this Lease shall remain in
full force and effect and the Assigning Tenant(s) shall not be discharged or
limited by any of the following events with respect to an assignee or the
Assigning Tenant(s): (i) insolvency, bankruptcy, reorganization arrangement,
adjustment, composition, assignment for the benefits of creditors, liquidation,
winding up or dissolution (each a “Financial Proceeding”); of (ii) any merger,
acquisition, consolidation or change in entity structure, or any sale, lease,
transfer, or other disposition of any entity’s assets, or any sale or other
transfer of interests in the entity (each an “Event of Reorganization”); or
(iii) any sale, exchange, assignment, hypothecation or other transfer, in whole
or in part, of Landlord’s interest in the Leased Premises or the Lease. Without
limiting the foregoing, the Assigning Tenant(s) hereby expressly waives the
benefits and defenses under any statute or judicial decision (including but not
limited to the case styled In Re Arden, 176 F. 3d 1226 (9th Cir. 1999)) that
would otherwise (i.e., were it not for such waiver) permit the Assigning
Tenant(s) to claim or obtain the benefit of any so called “capped claim”
available to an assignee in any Financial Proceeding. If all or any portion of
the obligations guaranteed hereunder are paid or performed and all or any part
of such payment or performance is avoided or recovered, directly or indirectly,
from Landlord as a preference, fraudulent transfer

45

--------------------------------------------------------------------------------

Building F and Amenities Building



or otherwise, then the Assigning Tenant(s)’ obligations hereunder shall continue
and remain in full force and effect as to any such avoided or recovered payment
or performance.
(d)The provisions of this Lease may be changed by agreement between Landlord and
an assignee without the consent of or notice to the Assigning Tenant(s). This
Lease may be assigned by Landlord or an assignee, and the Leased Premises, or a
portion thereof, may be sublet by an assignee, all in accordance with the
provisions of this Lease, without the consent of or notice to the Assigning
Tenant(s). The Assigning Tenant(s) shall remain primarily liable for the
performance of the Lease so assigned. Without limiting the generality of the
foregoing, the Assigning Tenant(s) waives the rights and benefits of California
Civil Code Sections 2819 and 2820 with respect to any change to the Lease
between Landlord and an assignee, and agrees that by doing so the Assigning
Tenant(s)’s liability shall continue even if (i) Landlord and an assignee alter
any Lease obligations, or (ii) the Assigning Tenant(s)’s remedies or rights
against an assignee are impaired or suspended without the Assigning Tenant(s)’s
consent by such alteration of Lease obligations.
Consent by Landlord to one or more assignments of Tenant’s interest in this
Lease or to one or more sublettings of the Leased Premises shall not be deemed
to be a consent to any subsequent assignment or subletting. No subtenant shall
have any right to assign its sublease or to further sublet any portion of the
sublet premises or to permit any portion of the sublet premises to be used or
occupied by any other party. No sublease may be terminated or modified during
any period that Tenant is in monetary or material non-monetary default under
this Lease, without Landlord’s prior written consent. If Landlord shall have
been ordered by a court of competent jurisdiction to consent to a requested
assignment or subletting, or such an assignment or subletting shall have been
ordered by a court of competent jurisdiction over the objection of Landlord,
such assignment or subletting shall not be binding between the assignee (or
sublessee) and Landlord until such time as all conditions set forth in Paragraph
7.4 above have been fully satisfied (to the extent not then satisfied) by the
assignee or sublessee, including, without limitation, the payment to Landlord of
all agreed assignment considerations and/or excess rentals then due Landlord.
Upon a default while a sublease is in effect, Landlord may collect directly from
the sublessee all sums becoming due to Tenant under the sublease and apply this
amount against any sums due Landlord by Tenant, and Tenant authorizes and
directs any sublessee to make payments directly to Landlord upon notice from
Landlord. No direct collection by Landlord from any sublessee shall constitute a
novation or release of Tenant or any guarantor, a consent to the sublease or a
waiver of the covenant prohibiting subleases.
ARTICLE 8
LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY


8.1    Limitation On Landlord’s Liability And Release. Landlord shall not be
liable to Tenant for, and Tenant hereby releases and waives all claims and
rights of recovery against Landlord and its partners, principals, members,
managers, officers, agents, employees, lenders, attorneys, contractors,
invitees, consultants, predecessors, successors and assigns (including without
limitation prior and subsequent owners of the Property or the Project or
portions thereof) (collectively, the “Landlord Indemnitees”) from, any and all
liability, whether in contract, tort or on any other basis, for any injury to or
any damage sustained by Tenant or any of the Tenant

46

--------------------------------------------------------------------------------

Building F and Amenities Building



Parties, any damage to property of Tenant or any of the Tenant Parties, or any
loss to business, loss of profits or other financial loss of Tenant or any of
the Tenant Parties resulting from or attributable to the condition of, the
management of, the repair or maintenance of, the protection of, the supply of
services or utilities to, the damage in or destruction of the Leased Premises,
the Buildings, the Property, the Project, or the Common Areas, including without
limitation (i) the failure, interruption, rationing or other curtailment or
cessation in the supply of electricity, water, gas or other utility service to
the Property, the Buildings or the Leased Premises; (ii) the vandalism or
forcible entry into the Buildings or the Leased Premises; (iii) the penetration
of water into or onto any portion of the Leased Premises; (iv) the failure to
provide security and/or adequate lighting in or about the Property, the
Buildings or the Leased Premises, (v) the existence of any design or
construction defects within the Property, the Buildings or the Leased Premises;
(vi) the failure of any mechanical systems to function properly (such as the
HVAC systems); (vii) the blockage of access to any portion of the Property, the
Buildings or the Leased Premises, except that Tenant does not so release
Landlord from such liability to the extent such damage was caused by the gross
negligence or willful misconduct of Landlord or any of Landlord’s Parties, or
Landlord’s failure to perform an obligation expressly undertaken by Landlord
pursuant to this Lease after a reasonable period of time shall have lapsed
following receipt of written notice from Tenant to so perform such obligation.
In this regard, Tenant acknowledges that it is fully apprised of the provisions
of Law relating to releases, and particularly to those provisions contained in
Section 1542 of the California Civil Code which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding such statutory provision, and for the purpose of implementing a
full and complete release and discharge, Tenant hereby (i) waives the benefit of
such statutory provision and (ii) acknowledges that, subject to the exceptions
specifically set forth herein, the release and discharge set forth in this
paragraph is a full and complete settlement and release and discharge of all
claims and is intended to include in its effect, without limitation, all claims
which Tenant, as of the date hereof, does not know of or suspect to exist in its
favor.
8.2    Tenant’s Indemnification Of Landlord.
(a)Tenant shall defend with competent counsel satisfactory to Landlord any
claims made or legal actions filed or threatened against the Landlord
Indemnitees with respect to the violation of any Law, or the death, bodily
injury, personal injury, property damage, or interference with contractual or
property rights suffered by any third party occurring within the Leased Premises
or resulting from the use or occupancy by Tenant or any of the Tenant Parties of
the Leased Premises, the Buildings or the Common Areas, or resulting from the
activities of Tenant or any of the Tenant Parties in or about the Leased
Premises, the Buildings, the Common Areas, the Property, or the Project, and
Tenant shall indemnify and hold the Landlord Indemnitees harmless from any loss
liability, penalties, or expense whatsoever (including any loss attributable to
vacant space which otherwise would have been leased, but for such activities)

47

--------------------------------------------------------------------------------

Building F and Amenities Building



resulting therefrom, except to the extent caused by the negligence or willful
misconduct of Landlord, its agents or contractors or Landlord’s violation of its
obligations under this Lease. This indemnity agreement shall survive the
expiration or sooner termination of this Lease.
(b)Notwithstanding the foregoing Paragraph 8.2(a) and any other provision of
this Lease to the contrary, during the Construction Period only, the following
provisions shall be applicable:
(i)with respect to any indemnity obligation of Tenant arising at any time during
the Construction Period only, (A) the term “Landlord Indemnitees” shall mean and
shall be limited to Santa Clara Campus Property Owner I LLC, a Delaware limited
liability company (or any entity that that succeeds to Santa Clara Campus
Property Owner I LLC’s interest as Landlord under the Lease) and shall not
include any other person or entity; provided, however, that Landlord may include
in any claim owed by Tenant to it any amount which Landlord shall pay or be
obligated to indemnify any other person or entity, and (B) any indemnity
obligation shall be limited to losses caused by, or arising as a result of any
act or failure to act of, Tenant or Tenant’s employees, agents or contractors;
(ii)during the Construction Period only, Tenant’s liability under this Lease for
(A) Tenant’s actions or failures to act under the Lease, including, without
limitation, Tenant’s indemnity obligations, plus (B) Base Monthly Rent and
Additional Rent (as a consequence of Tenant Delay), plus (C) any and all other
costs payable to Landlord or otherwise payable by Tenant under this Lease, which
amount shall calculated to include (i) the accreted value of any payments
previously made by Tenant plus (ii) the present value of the maximum amount that
Tenant could be required to pay as of that point in time (whether or not
construction is completed) discounted at Tenant’s incremental borrowing rate
used to classify the Lease under ASC 840 (FAS 13), shall be limited to 89.9% of
Landlord’s Project Costs determined as of the date of Landlord’s claim for such
amount owed by Tenant. As used herein, “Landlord’s Project Costs” shall mean the
amount capitalized in the Property by Landlord in accordance with GAAP, plus
other costs related to the Property paid by Landlord to third parties other than
lenders or owners of Landlord (excluding land acquisition costs, but including
land carrying costs, such as interest or ground rent incurred during the
Construction Period, and all costs incurred by Landlord in connection with the
development and construction of the Landlord Work); and
(iii)Notwithstanding anything to the contrary contained in this Lease, Tenant
shall not be required to pay for Construction Period Costs (as defined below)
during the Construction Period. Any Construction Period Costs paid by Landlord
or which Tenant is responsible for during the Construction Period shall be
amortized on a straight line basis over the first five (5) years of the Lease
Term (commencing after the expiration of the Construction Period) with interest
at 8% per annum as Additional Rent, and such amounts will be payable by Tenant
monthly at the same time and place as Base Monthly Rent commencing on the later
of the expiration of the Construction Period or the Lease Commencement Date;
provided, however, that in no event shall Landlord deliver such invoice to
Tenant prior to the expiration of the Construction Period. As used herein, the
term “Construction Period Costs” shall mean the following costs incurred for the
Buildings and the Property during the Construction Period that are the
responsibility of Tenant elsewhere under this Lease (including the Work Letter):
costs

48

--------------------------------------------------------------------------------

Building F and Amenities Building



arising from (A) utilities and insurance, (B) any amount owed to Landlord
pursuant to any indemnification obligation on the part of Tenant in favor of
Landlord (with the parties agreeing that, during the Construction Period,
Tenant’s indemnification obligation shall be limited as set forth in Paragraph
8.2(b)(ii) above), to the extent such indemnification obligation constitutes
part of Landlord’s Project Costs, or (C) any and all other costs payable to
Landlord or otherwise payable by Tenant under this Lease, including payments
arising from a default by Tenant, to the extent such costs (including payments
arising from a default by Tenant) constitute part of Landlord’s Project Costs.
For the avoidance of doubt, Landlord and Tenant agree that:
(x)no claim by Landlord for Tenant’s repudiation of this Lease at any time shall
be limited under this Section 8.2(b); and
(y)for any claim other than under clause (x) above, if during the Construction
Period Landlord makes any claim for any anticipatory breach by Tenant of any
obligation under this Lease owed to Landlord for any period after the
Construction Period and the amount payable by Tenant for such claim is limited
by the provisions of clause (ii) above, the entire amount (to the extent not
theretofore paid) shall be payable promptly after the Construction Period.
8.3    Landlord’s Indemnification Of Tenant. Landlord shall indemnify and hold
Tenant harmless from any loss liability, penalties, or expense whatsoever
(including but not limited to reasonable attorneys’ fees) resulting from the
gross negligence or willful misconduct of Landlord at or with respect to the
Property or Landlord’s knowing breach of this Lease, except to the extent caused
by the negligence or willful misconduct of Tenant. This indemnity agreement
shall survive the expiration or sooner termination of this Lease.
ARTICLE 9
INSURANCE


[TENANT’S ARTICLE 9 COMMENTS ARE UNDER REVIEW BY LANDLORD’S INSURANCE
CONSULTANT]
9.1    Tenant’s Insurance. Tenant shall maintain insurance complying with all of
the following:
(a)Tenant shall procure, pay for and keep in full force and effect, at all times
during the Lease Term, the following:
(i)Commercial general liability insurance insuring Tenant against liability for
personal injury, bodily injury, death and damage to property occurring within
the Leased Premises, or resulting from Tenant’s use or occupancy of the Leased
Premises, the Buildings, the Common Areas, the Property, or the Project, or
resulting from Tenant’s activities in or about the Leased Premises, the
Property, or the Project, with coverage in an amount equal to Tenant’s Required
Liability Coverage (as set forth in Article 1), which insurance shall contain
“blanket contractual liability” and “broad form property damage” endorsements
insuring Tenant’s performance of Tenant’s obligations to indemnify Landlord as
contained in this Lease.

49

--------------------------------------------------------------------------------

Building F and Amenities Building



(ii)Fire and property damage insurance in “special form” coverage insuring
Tenant against loss from physical damage to Tenant’s personal property,
inventory, trade fixtures and improvements within the Leased Premises with
coverage for the full actual replacement cost thereof;
(iii)Business income/extra expense insurance sufficient to pay Base Monthly Rent
and Additional Rent for a period of not less than twelve (12) months;
(iv)Plate glass insurance, at actual replacement cost;
(v)[Reserved]
(vi)Product liability insurance (including, without limitation, if food and/or
beverages are distributed, sold and/or consumed within the Leased Premises, to
the extent obtainable, coverage for liability arising out of the distribution,
sale, use or consumption of food and/or beverages (including alcoholic
beverages, if applicable) at the Leased Premises for not less than Tenant’s
Required Liability Coverage (as set forth in Article 1);
(vii)Workers’ compensation insurance (statutory coverage) with employer’s
liability in amounts not less than $1,000,000 insurance sufficient to comply
with all laws; and
(viii)With respect to making of any alterations or modifications or the
construction of improvements or the like undertaken by Tenant, course of
construction, commercial general liability, automobile liability and workers’
compensation (to be carried by Tenant’s contractor), in an amount and with
coverage reasonably satisfactory to Landlord and appropriate to the scope of the
alterations, modifications, and improvements.
(b)Each policy of liability insurance required to be carried by Tenant pursuant
to this paragraph or actually carried by Tenant with respect to the Leased
Premises, the Property, or the Project: (i) shall with respect to insurance
required by subparagraph (a) above, name Landlord, and such others as are
designated by Landlord, as additional insureds; (ii) [reserved]; (iii) shall be
primary insurance providing that the insurer shall be liable for the full amount
of the loss, up to and including the total amount of liability set forth in the
declaration of coverage, without the right of contribution from or prior payment
by any other insurance coverage of Landlord; (iv) [reserved]; (v) shall be
carried with companies with Best’s ratings of at least A and VII; and (vi) shall
contain a so-called “severability” or “cross liability” endorsement. Each policy
of property insurance maintained by Tenant with respect to the Leased Premises,
the Property, or the Project or any property therein shall contain a waiver
and/or a permission to waive by the insurer of any right of subrogation against
Landlord, its partners, principals, members, managers, officers, employees,
agents and contractors, which might arise by reason of any payment under such
policy or by reason of any act or omission of Landlord, its partners,
principals, members, managers, officers, employees, agents and contractors.
(c)Prior to the time Tenant or any of its contractors enters the Leased
Premises, Tenant shall deliver to Landlord, with respect to each policy of
insurance required to be carried by Tenant pursuant to this Article, a
certificate of the insurer certifying in form

50

--------------------------------------------------------------------------------

Building F and Amenities Building



satisfactory to Landlord that a policy has been issued, premium paid, providing
the coverage required by this Paragraph and containing the provisions specified
herein. Landlord may, at any time and from time to time, inspect and/or copy any
and all insurance policies required to be carried by Tenant pursuant to this
Article. If Landlord’s Lender or insurance consultant reasonably determines at
any time that the amount of coverage set forth in Paragraph 9.1(a) for any
policy of insurance Tenant is required to carry pursuant to this Article is not
adequate, then Tenant shall increase the amount of coverage for such insurance
to such greater amount as Landlord’s Lender or insurance consultant reasonably
deems adequate; provided, however, that with respect to increases determined by
Landlord’s insurance consultant, such coverage need not be increased (i) during
the first five (5) years of the Lease Term, or (ii) at any time above levels
then generally being required in new leases of comparable buildings in the
cities of Santa Clara or Sunnyvale. In the event Tenant does not maintain said
insurance, Landlord may, in its sole discretion and without waiving any other
remedies hereunder, procure said insurance and Tenant shall pay to Landlord as
additional rent the cost of said insurance plus a ten percent (10%)
administrative fee.
9.2    Landlord’s Insurance. With respect to insurance maintained by Landlord:
(a)Landlord shall maintain, as the minimum coverage required of it by this
Lease, fire and property damage insurance in so-called special form coverage
insuring Landlord (and such others as Landlord may designate) against loss from
physical damage to the Buildings with coverage of not less than one hundred
percent (100%) of the full actual replacement cost thereof and against loss of
rents for a period of not less than six months. Such fire and property damage
insurance: (i) shall be written in so-called “all risk” form, excluding only
those perils commonly excluded from such coverage by Landlord’s then property
damage insurer; (ii) shall provide coverage for physical damage to the
improvements so insured for up to the entire full actual replacement cost
thereof; (iii) may be endorsed to cover loss or damage caused by any additional
perils against which Landlord may elect to insure, including earthquake and/or
flood; and/or (iv) may provide coverage for loss of rents for a period of up to
twelve months. Landlord shall not be required to cause such insurance to cover
any of Tenant’s Property, or any modifications, alterations, or improvements
made or constructed by Tenant to or within the Leased Premises. Landlord shall
use commercially reasonable efforts to obtain such insurance at competitive
rates.
(b)Landlord shall maintain commercial general liability insurance insuring
Landlord (and such others as are designated by Landlord) against liability for
personal injury, bodily injury, death, and damage to property occurring in, on
or about, or resulting from the use or occupancy of the Property, or any portion
thereof, with combined single limit coverage of at least Ten Million Dollars
($10,000,000). Landlord may carry such greater coverage as Landlord or
Landlord’s Lender, insurance broker, advisor or counsel may from time to time
determine is reasonably necessary for the adequate protection of Landlord, the
Property, and the Project.
(c)Landlord may maintain boiler and machinery insurance to limits sufficient to
restore the Buildings.
(d)Landlord may maintain any other insurance which in the opinion of its
insurance broker, advisor or legal counsel is prudent to carry under the given
circumstances,

51

--------------------------------------------------------------------------------

Building F and Amenities Building



provided such insurance is commonly carried by owners of property similarly
situated and operating under similar circumstances.
9.3    Mutual Waiver Of Subrogation. Notwithstanding anything to the contrary in
this Lease, Landlord hereby releases Tenant, and Tenant hereby releases Landlord
and its respective partners, principals, members, managers, shareholders,
directors, officers, agents, employees, servants, and subtenants from any and
all liability for loss, damage or injury to the property of the other in or
about the Leased Premises, the Property, or the Project which is caused by or
results from a peril or event or happening which is covered by insurance
actually carried and in force at the time of the loss by the party sustaining
such loss, or which is required to be insured against under this Lease, without
regard to the negligence of the entities so released. All of Landlord’s and
Tenant’s repair and indemnity obligations under this Lease shall be subject to
the mutual releases contained in this Paragraph 9.3.
ARTICLE 10
DAMAGE TO LEASED PREMISES


10.1    Landlord’s Duty To Restore. If the Leased Premises, the Buildings or the
Common Area are damaged by any peril after the Effective Date of this Lease,
Landlord shall restore the same, as and when required by this paragraph, unless
this Lease is terminated by Landlord pursuant to Paragraph 10.3 or by Tenant
pursuant to Paragraph 10.4. If this Lease is not so terminated, then upon the
issuance of all necessary governmental permits, Landlord shall commence and
diligently prosecute to completion the restoration of the Leased Premises, the
Buildings or the Common Area, as the case may be, to the extent then allowed by
law, to substantially the same condition in which it existed as of the Lease
Commencement Date. Landlord’s obligation to restore shall be limited to the
improvements constructed by Landlord. Landlord shall have no obligation to
restore any alterations, modifications or improvements made by Tenant to the
Leased Premises or any of Tenant’s personal property, inventory or trade
fixtures. Upon completion of the restoration by Landlord, Tenant may replace or
fully repair Tenant’s Property.
10.2    Insurance Proceeds. All insurance proceeds available from the fire and
property damage insurance carried by Landlord shall be paid to and become the
property of Landlord. If this Lease is terminated pursuant to either Paragraph
10.3 or 10.4, all insurance proceeds available from insurance carried by Tenant
which cover loss of Tenant’s Property shall be paid to and become the property
of Tenant. With respect to insurance proceeds payable under Tenant’s insurance
policies for damage or destruction to the Tenant Improvements, Landlord and
Tenant shall share such proceeds in accordance with their relative contributions
to the initial cost thereof. For example, if the Tenant Improvements were to
cost a total of $120 per rentable square foot, and Landlord were to have
contributed a total of $60 per rentable square foot on the Tenant Improvements,
then Landlord and Tenant would share such proceeds equally.
10.3    Landlord’s Right To Terminate. Landlord shall have the option to
terminate this Lease in the event any of the following occurs, which option may
be exercised only by delivery to Tenant of a written notice of election to
terminate within thirty (30) days after the date of such damage or destruction:

52

--------------------------------------------------------------------------------

Building F and Amenities Building



(a)Building F is damaged by any peril covered by valid and collectible insurance
actually carried by Landlord and in force at the time of such damage or
destruction (or any insurance Landlord was required to carry pursuant to the
terms of this Lease) to such an extent that either (i) the estimated cost to
restore the Building exceeds fifty percent of the then actual replacement cost
thereof or (ii) any shortfall in insurance proceeds exceed ten percent (10%) of
the then actual replacement cost of the Building (the “Shortfall Cap”).
Notwithstanding the foregoing, Tenant may override Landlord’s election to
terminate the Lease pursuant to clause (ii) above if Tenant shall agree in
writing within ten (10) days after receipt of Landlord’s notice electing to
terminate this Lease to pay any costs of restoration to the extent such costs
exceed the Shortfall Cap (the “Casualty Shortfall Amount”), in which event
Landlord cannot terminate this Lease and must rebuild the areas affected by the
casualty; provided, however, that if Tenant exercises such election, Tenant
shall enter into an agreement with Landlord pursuant to which Tenant will
covenant to deposit into an escrow or, to the extent required by any lender with
a lien on the Leased Premises, with such lender the Casualty Shortfall Amount on
terms and conditions reasonably acceptable to Landlord. In addition, if Tenant
elects to override Landlord’s election to terminate this Lease as provided
above, Tenant shall execute and deliver to any such lender any documents
reasonably required by such lender to evidence Tenant’s intention to keep this
Lease in full force and effect.
(b)Building F is damaged by an uninsured peril, which peril Landlord was not
required to, and did not, insure against pursuant to the provisions of Article 9
of this Lease and the cost to restore exceeds the Shortfall Cap. Notwithstanding
the foregoing, Tenant may override Landlord’s election to terminate the Lease
pursuant to this Section if Tenant shall agree in writing within ten (10) days
after receipt of Landlord’s notice electing to terminate this Lease to pay any
Casualty Shortfall Amount, in which event Landlord cannot terminate this Lease
and must rebuild the areas affected by the casualty; provided, however, that if
Tenant exercises such election, Tenant shall enter into an agreement with
Landlord pursuant to which Tenant will covenant to deposit into an escrow or, to
the extent required by any lender with a lien on the Leased Premises, with such
lender the Casualty Shortfall Amount on terms and conditions reasonably
acceptable to Landlord. In addition, if Tenant elects to override Landlord’s
election to terminate this Lease as provided above, Tenant shall execute and
deliver to any such lender any documents reasonably required by such lender to
evidence Tenant’s intention to keep this Lease in full force and effect.
(c)Building F is damaged by any peril and, because of the Laws or Restrictions
then in force, such Building (i) cannot be restored at reasonable cost or (ii)
if restored, cannot be used for substantially the same use being made thereof
before such damage.
10.4    Tenant’s Right To Terminate. If the Leased Premises, the Buildings or
the Common Area are damaged by any peril and Landlord does not elect to
terminate this Lease or is not entitled to terminate this Lease pursuant to this
Article, then as soon as reasonably practicable, Landlord shall furnish Tenant
with the written opinion of Landlord’s architect or construction consultant as
to when the restoration work required of Landlord may be complete. Tenant shall
have the option to terminate this Lease (if Tenant is not then in monetary or
material non-monetary default with respect to which it has received a written
notice from Landlord) in the event any of the following occurs, which option may
be exercised only by delivery to Landlord

53

--------------------------------------------------------------------------------

Building F and Amenities Building



of a written notice of election to terminate within seven days (7) after Tenant
receives from Landlord the estimate of the time needed to complete such
restoration:
(a)If the time estimated to substantially complete the restoration of the
Landlord Work exceeds twelve months from and after the date the architect’s or
construction consultant’s written opinion is delivered; or
(b)If the damage occurred within eighteen months of the last day of the Lease
Term and the time estimated to substantially complete the restoration exceeds
ninety (90) days from and after the date of the casualty.
10.5    Tenant’s Waiver. Landlord and Tenant agree that the provisions of
Paragraph 10.4 above, captioned “Tenant’s Right To Terminate”, are intended to
supersede and replace the provisions contained in California Civil Code, Section
1932, Subdivision 2, and California Civil Code, Section 1933, and accordingly,
Tenant hereby waives the provisions of such Civil Code Sections and the
provisions of any successor Civil Code Sections or similar laws hereinafter
enacted.
10.6    Abatement Of Rent. In the event of damage to the Leased Premises which
does not result in the termination of this Lease, the Base Monthly Rent (and any
Additional Rent) shall be temporarily abated during the period of restoration in
proportion to the degree to which Tenant’s use of the Leased Premises is
impaired by such damage.
ARTICLE 11
CONDEMNATION


11.1    Tenant’s Right To Terminate. Except as otherwise provided in Paragraph
11.4 below regarding temporary takings, Tenant shall have the option to
terminate this Lease if, as a result of any taking, (i) all of the Leased
Premises is taken, or (ii) twenty-five percent (25%) or more of the Leased
Premises is taken and the part of the Leased Premises that remains cannot,
within a reasonable period of time, be made reasonably suitable for the
continued operation of Tenant’s business, or (iii) Tenant’s parking allocation
is reduced below 2.97 parking spaces per 1,000 rentable square feet. Tenant must
exercise such option within a reasonable period of time, to be effective on the
later to occur of (i) the date that possession of that portion of the Leased
Premises that is condemned is taken by the condemnor or (ii) the date Tenant
vacated the Leased Premises.
11.2    Landlord’s Right To Terminate. Except as otherwise provided in Paragraph
11.4 below regarding temporary takings, Landlord shall have the option to
terminate this Lease if, as a result of any taking, (i) all of the Leased
Premises is taken, (ii) twenty-five percent (25%) or more of the Leased Premises
is taken and the part of the Leased Premises that remains cannot, within a
reasonable period of time, be made reasonably suitable for the continued
operation of Tenant’s business, or (iii) because of the Laws or Restrictions
then in force, the Leased Premises may not be used for the same use being made
before such taking, whether or not restored as required by Paragraph 11.3 below.
Any such option to terminate by Landlord must be exercised within a reasonable
period of time, to be effective as of the date possession is taken by the
condemnor.

54

--------------------------------------------------------------------------------

Building F and Amenities Building



11.3    Restoration. If any part of the Leased Premises or the Buildings is
taken and this Lease is not terminated, then Landlord shall, to the extent not
prohibited by Laws or Restrictions then in force, repair any damage occasioned
thereby to the remainder thereof to a condition reasonably suitable for Tenant’s
continued operations and otherwise, to the extent practicable, in the manner and
to the extent provided in Paragraph 10.1.
11.4    Temporary Taking. If a material portion of the Leased Premises is
temporarily taken for a period of one year or less and such period does not
extend beyond the Lease Expiration Date, this Lease shall remain in effect. If
any material portion of the Leased Premises is temporarily taken for a period
which exceeds one year or which extends beyond the Lease Expiration Date, then
the rights of Landlord and Tenant shall be determined in accordance with
Paragraphs 11.1 and 11.2 above.
11.5    Division Of Condemnation Award. Any award made for any taking of the
Property, the Buildings, or the Leased Premises, or any portion thereof, shall
belong to and be paid to Landlord, and Tenant hereby assigns to Landlord all of
its right, title and interest in any such award; provided, however, that Tenant
shall be entitled to receive any portion of the award that is made specifically
(i) for the taking of personal property, inventory or trade fixtures belonging
to Tenant, (ii) for the interruption of Tenant’s business or its moving costs,
or (iii) for the value of any leasehold improvements installed and paid for by
Tenant. The rights of Landlord and Tenant regarding any condemnation shall be
determined as provided in this Article, and each party hereby waives the
provisions of Section 1265.130 of the California Code of Civil Procedure, and
the provisions of any similar law hereinafter enacted, allowing either party to
petition the Supreme Court to terminate this Lease and/or otherwise allocate
condemnation awards between Landlord and Tenant in the event of a taking of the
Leased Premises.
11.6    Abatement Of Rent. In the event of a taking of the Leased Premises which
does not result in a termination of this Lease (other than a temporary taking),
then, as of the date possession is taken by the condemning authority, the Base
Monthly Rent shall be reduced in the same proportion that the area of that part
of the Leased Premises so taken (less any addition to the area of the Leased
Premises by reason of any reconstruction) bears to the area of the Leased
Premises immediately prior to such taking.
11.7    Taking Defined. The term “taking” or “taken” as used in this Article 11
shall mean any transfer or conveyance of all or any portion of the Property or
the Project to a public or quasi-public agency or other entity having the power
of eminent domain pursuant to or as a result of the exercise of such power by
such an agency, including any inverse condemnation and/or any sale or transfer
by Landlord of all or any portion of the Property or the Project to such an
agency under threat of condemnation or the exercise of such power.
ARTICLE 12
DEFAULT AND REMEDIES


12.1    Events Of Tenant’s Default. Tenant shall be in default of its
obligations under this Lease if any of the following events occur:

55

--------------------------------------------------------------------------------

Building F and Amenities Building



(a)Tenant shall have failed to pay Base Monthly Rent or any Additional Rent when
due; provided that Tenant shall be entitled to receive written notice of late
payment twice during each year of the Lease Term, and with respect to those two
(2) late payments, Tenant shall not be in default under this Paragraph 12.1(a)
unless Tenant has failed to make the required payment within three (3) business
days after such notice from Landlord. After both notices have been given in any
year of the Lease Term, Landlord shall not be required to provide any further
notices to Tenant relating to such year; or
(b)Tenant shall have done or permitted to be done any act, use or thing in its
use, occupancy or possession of the Leased Premises or the Building or Common
Areas which is prohibited by the terms of this Lease or Tenant shall have failed
to perform any term, covenant, or condition of this Lease (except those
requiring the payment of Base Monthly Rent or Additional Rent, which failures
shall be governed by subparagraph (a) above) and such default is not cured
within the shorter of (i) any specific time period expressly provided under this
Lease for the performance of such term, covenant or condition, or (ii) thirty
(30) days after written notice from Landlord to Tenant specifying the nature of
such default and requesting Tenant to cure the same, or within such longer
period as is reasonably required in the event such default is curable but not
within such thirty (30) day period, provided such cure is promptly commenced
within such thirty (30) day period and is thereafter diligently prosecuted to
completion; or
(c)Tenant shall have sublet the Leased Premises or assigned its interest in this
Lease in violation of the provisions contained in Article 7, whether voluntarily
or by operation of law; or
(d)Tenant shall have abandoned the Leased Premises (as defined in California
Civil Code section 1951.3); or
(e)Tenant shall have permitted or suffered the sequestration or attachment of,
or execution on, or the appointment of a custodian or receiver with respect to,
all or any substantial part of the property or assets of Tenant or any property
or asset essential to the conduct of Tenant’s business, and Tenant shall have
failed to obtain a return or release of the same within thirty (30) days
thereafter, or prior to sale pursuant to such sequestration, attachment or levy,
whichever is earlier; or
(f)Tenant or any guarantor of this Lease shall have permitted or suffered the
sequestration or attachment of, or execution on, or the appointment of a
custodian or receiver with respect to, all or any substantial part of the
property or assets of Tenant (or such guarantor) or any property or asset
essential to the conduct of Tenant’s (or such guarantor’s) business, and Tenant
(or such guarantor) shall have failed to obtain a return or release of the same
within thirty (30) days thereafter, or prior to sale pursuant to such
sequestration, attachment or levy, whichever is earlier; or
(g)Tenant or any guarantor of this Lease shall have made a general assignment of
all or a substantial part of its assets for the benefit of its creditors; or
(h)Tenant or any guarantor of this Lease shall have allowed (or sought) to have
entered against it a decree or order which: (i) grants or constitutes an order
for relief,

56

--------------------------------------------------------------------------------

Building F and Amenities Building



appointment of a trustee, or condemnation or a reorganization plan under the
bankruptcy laws of the United States; (ii) approves as properly filed a petition
seeking liquidation or reorganization under said bankruptcy laws or any other
debtor’s relief law or similar statute of the United States or any state
thereof; or (iii) otherwise directs the winding up or liquidation of Tenant;
provided, however, if any decree or order was entered without Tenant’s consent
or over Tenant’s objection, Landlord may not terminate this Lease pursuant to
this Subparagraph if such decree or order is rescinded or reversed within thirty
(30) days after its original entry; or
(i)Tenant or any guarantor of this Lease shall have availed itself of the
protection of any debtor’s relief law, moratorium law or other similar law which
does not require the prior entry of a decree or order.
(j)Tenant (or its affiliate or assignee) shall be in default beyond the
expiration of express notice and cure periods, if any, set forth in the Building
E Lease, the Building G Lease (to the extent applicable), or the Bridge Space
Lease, with respect to Tenant’s (or its affiliate or assignee’s) obligations
under the Building E Lease, the Building G Lease (to the extent applicable), and
(following the date which is nine (9) months after the Lease Commencement Date
of this Lease) the Bridge Space Lease. Landlord shall have the right, acting
alone, to elect from time to time to limit this Paragraph 12.1(j) to fewer than
all of such other leases and/or to reverse such limitation, or to delete and/or
reinstate, as applicable, this Paragraph 12.1(j), by notice to Tenant delivered
in accordance with this Lease. If at any time Landlord makes such election, then
Tenant agrees: (1) at Landlord’s request, to execute an amendment to this Lease
the effect of which is to so limit this Paragraph 12.1(j) or if applicable, to
reverse such limitation, or to delete or reinstate, as applicable, this
Paragraph 12.1(j), and (2) that in the event of a limitation or deletion, such
amendment shall retain for Landlord the right to reverse the limitation or to
reinstate this Paragraph 12.1(j), as applicable.
12.2    Landlord’s Remedies. In the event of any default by Tenant, and without
limiting Landlord’s right to indemnification as provided in Article 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:
(a)Landlord may, at Landlord’s election, keep this Lease in effect and enforce,
by an action at law or in equity, all of its rights and remedies under this
Lease including, without limitation, (i) the right to recover the rent and other
sums as they become due by appropriate legal action, (ii) the right to make
payments required by Tenant, or perform Tenant’s obligations and be reimbursed
by Tenant for the cost thereof with interest at a rate equal to the Default
Interest Rate from the date the sum is paid by Landlord until Landlord is
reimbursed by Tenant, and (iii) the remedies of injunctive relief and specific
performance to prevent Tenant from violating the terms of this Lease and/or to
compel Tenant to perform its obligations under this Lease, as the case may be.
(b)Landlord may, at Landlord’s election, terminate this Lease by giving Tenant
written notice of termination, in which event this Lease shall terminate on the
date set forth for termination in such notice, in which event Tenant shall
immediately surrender the Leased Premises to Landlord, and if Tenant fails to do
so, Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, in accordance with

57

--------------------------------------------------------------------------------

Building F and Amenities Building



applicable Laws, enter upon and take possession of the Leased Premises and expel
or remove Tenant and any other person who may be occupying the Leased Premises
or any part thereof, without being liable for prosecution or any claim for
damages therefor. Any termination under this subparagraph shall not relieve
Tenant from its obligation to pay to Landlord all Base Monthly Rent and
Additional Rent then or thereafter due, or any other sums due or thereafter
accruing to Landlord, or from any claim against Tenant for damages previously
accrued or then or thereafter accruing. In no event shall any one or more of the
following actions by Landlord, in the absence of a written election by Landlord
to terminate this Lease constitute a termination of this Lease:
(i)Appointment of a receiver or keeper in order to protect Landlord’s interest
hereunder;
(ii)Consent to any subletting of the Leased Premises or assignment of this Lease
by Tenant, whether pursuant to the provisions hereof or otherwise; or
(iii)Any action taken by Landlord or its partners, principals, members,
officers, agents, employees, or servants, which is intended to mitigate the
adverse effects of any breach of this Lease by Tenant, including, without
limitation, any action taken to maintain and preserve the Leased Premises on any
action taken to relet the Leased Premises or any portion thereof for the account
at Tenant and in the name of Tenant.
(c)In the event Tenant breaches this Lease and abandons the Leased Premises,
Landlord may terminate this Lease, but this Lease shall not terminate unless
Landlord gives Tenant written notice of termination. If Landlord does not
terminate this Lease by giving written notice of termination, Landlord may
enforce all its rights and remedies under this Lease, including the right and
remedies provided by California Civil Code Section 1951.4 (“lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has right to sublet or assign, subject only to reasonable
limitations”), as in effect on the Effective Date of this Lease.
(d)In the event Landlord terminates this Lease, Landlord shall be entitled, at
Landlord’s election, to the rights and remedies provided in California Civil
Code Section 1951.2, as in effect on the Effective Date of this Lease. For
purposes of computing damages pursuant to Section 1951.2, an interest rate equal
to the Default Interest Rate shall be used. Such damages shall include, without
limitation:
(i)The worth at the time of the award of the unpaid rent which had been earned
at the time of termination; plus
(ii)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the

58

--------------------------------------------------------------------------------

Building F and Amenities Building



discount rate of the Federal Reserve Bank of San Francisco, at the time of award
plus one percent; plus
(iv)Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including without limitation, the following: (i) expenses for
cleaning, repairing or restoring the Leased Premises, (ii) to the extent
allocable to the remainder of the Lease Term, expenses for altering, remodeling
or otherwise improving the Leased Premises for the purpose of reletting,
including removal of existing leasehold improvements and/or installation of
additional leasehold improvements (regardless of how the same is funded,
including reduction of rent, a direct payment or allowance to a new tenant, or
otherwise), advertising costs and other expenses of reletting the Leased
Premises; (iii) expenses incurred in removing, disposing of and/or storing any
of Tenant’s personal property, inventory or trade fixtures remaining therein;
(iv) reasonable attorney’s fees, expert witness fees, court costs and other
reasonable expenses incurred by Landlord (but not limited to taxable costs) in
retaking possession of the Leased Premises, establishing damages hereunder, and
releasing the Leased Premises; and (v) any other expenses, costs or damages
otherwise incurred or suffered as a result of Tenant’s default.
(e)Landlord may recover its reasonable attorney’s fees and costs incurred in
enforcing Tenant’s obligations under this Lease, curing any Tenant default,
terminating the Lease, and recovering possession of the Leased Premises.
(f)Pursuant to California Code of Civil Procedure Section 1161.1, Landlord may
accept a partial payment of Rent after serving a notice pursuant to California
Code of Civil Procedure Section 1161, and may without further notice to the
Tenant, commence and pursue an action to recover the difference between the
amount demanded in that notice and the payment actually received. This
acceptance of such a partial payment of Rent does not constitute a waiver of any
rights, including any right the Landlord may have to recover possession of the
Leased Premises. Further, Landlord and Tenant agree that any notice given by
Landlord pursuant to Paragraph 12.1 of this Lease shall not satisfy the
requirements for notice under California Code of Civil Procedure Section 1161,
and Landlord shall also be required to give the notice required by Law in order
to commence an unlawful detainer proceeding.
12.3    Landlord’s Default And Tenant’s Remedies. In the event Landlord fails to
perform its obligations under this Lease, Landlord shall nevertheless not be in
default under the terms of this Lease until such time as Tenant shall have first
given Landlord written notice specifying the nature of such failure to perform
its obligations, and then only after Landlord shall have had thirty (30) days
following its receipt of such notice within which to perform such obligations;
provided that, if longer than thirty (30) days is reasonably required in order
to perform such obligations, Landlord shall have such longer period. In the
event of Landlord’s default as above set forth, then, and only then, Tenant may
then proceed in equity or at law to compel Landlord to perform its obligations
and/or to recover damages proximately caused by such failure to perform (except
as and to the extent Tenant has waived its right to damages as provided in this
Lease).

59

--------------------------------------------------------------------------------

Building F and Amenities Building



12.4    Limitation Of Tenant’s Recourse. Tenant’s sole recourse against Landlord
shall be to Landlord’s interest in the Project and the revenues, insurance
proceeds and condemnation awards therefrom; provided, however, that in no event
shall Tenant have recourse to any sums distributed to Landlord’s members or
manager(s) in the ordinary course of business (including but not limited to sale
or refinancing proceeds distributed upon a sale or refinancing, as applicable).
If Landlord is a corporation, trust, partnership, joint venture, limited
liability company, unincorporated association, or other form of business entity,
Tenant agrees that (i) the obligations of Landlord under this Lease shall not
constitute personal obligations of the officers, directors, trustees, partners,
joint venturers, members, managers, owners, stockholders, or other principals of
such business entity, and (ii) Tenant shall have recourse only to the interest
of such corporation, trust, partnership, joint venture, limited liability
company, unincorporated association, or other form of business entity in
Landlord’s interest in the Project and the revenues, insurance proceeds and
condemnation awards therefrom; provided, however, that in no event shall Tenant
have recourse to any sums distributed to Landlord’s members or manager(s) in the
ordinary course of business (including but not limited to sale or refinancing
proceeds distributed upon a sale or refinancing, as applicable) for the
satisfaction of such obligations and not against the assets of such officers,
directors, trustees, partners, joint venturers, members, managers, owners,
stockholders or principals. Additionally, if Landlord is a partnership or
limited liability company, then Tenant covenants and agrees:
(a)No partner, manager, or member of Landlord shall be sued or named as a party
in any suit or action brought by Tenant with respect to any alleged breach of
this Lease (except to the extent necessary to secure jurisdiction over the
partnership or limited liability company and then only for that sole purpose);
(b)No service of process shall be made against any partner, manager, or member
of Landlord except for the sole purpose of securing jurisdiction over the
partnership or limited liability company; and
(c)No writ of execution will ever be levied against the assets of any partner,
manager, or member of Landlord other than to the extent of his or her interest
in the assets of the partnership or limited liability company constituting
Landlord.
Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner or manager or member of Landlord
and shall be applicable to any actual or alleged misrepresentation or
nondisclosure made regarding this Lease or the Leased Premises or any actual or
alleged failure, default or breach of any covenant or agreement either expressly
or implicitly contained in this Lease or imposed by statute or at common law.
12.5    Tenant’s Waiver. Landlord and Tenant agree that the provisions of
Paragraph 12.3 above are intended to supersede and replace the provisions of
California Civil Code Sections 1932(1), 1941 and 1942, and accordingly, Tenant
hereby waives the provisions of California Civil Code Sections 1932(1), 1941 and
1942 and/or any similar or successor law regarding Tenant’s right to terminate
this Lease or to make repairs and deduct the expenses of such repairs from the
rent due under this Lease.
ARTICLE 13

60

--------------------------------------------------------------------------------

Building F and Amenities Building



GENERAL PROVISIONS


13.1    Taxes On Tenant’s Property. Tenant shall pay before delinquency any and
all taxes, assessments, license fees, use fees, permit fees and public charges
of whatever nature or description levied, assessed or imposed against Tenant or
Landlord by a governmental agency arising out of, caused by reason of or based
upon Tenant’s estate in this Lease, Tenant’s ownership of property, improvements
made by Tenant to the Leased Premises or the Common Areas, improvements made by
Landlord for Tenant’s use within the Leased Premises or the Common Areas,
Tenant’s use (or estimated use) of public facilities or services or Tenant’s
consumption (or estimated consumption) of public utilities, energy, water or
other resources (collectively, “Tenant’s Interest”). Upon demand by Landlord,
Tenant shall furnish Landlord with satisfactory evidence of these payments. If
any such taxes, assessments, fees or public charges are levied against Landlord,
Landlord’s property, the Buildings, the Property, or the Project, or if the
assessed value of the Buildings, the Property, or the Project is increased by
the inclusion therein of a value placed upon Tenant’s Interest, regardless of
the validity thereof, Landlord shall have the right to require Tenant to pay
such taxes, and if not paid and satisfactory evidence of payment delivered to
Landlord at least ten (10) days prior to delinquency, then Landlord shall have
the right to pay such taxes on Tenant’s behalf and to invoice Tenant for the
same, in either case whether before or after the expiration or earlier
termination of the Lease Term. Tenant shall, within the earlier to occur of (a)
thirty (30) days of the date it receives an invoice from Landlord setting forth
the amount of such taxes, assessments, fees, or public charge so levied, or (b)
the due date of such invoice, pay to Landlord, as Additional Rent, the amount
set forth in such invoice. Tenant shall have the right to bring suit in any
court of competent jurisdiction to recover from the taxing authority the amount
of any such taxes, assessments, fees or public charges so paid.
13.2    Holding Over. This Lease shall terminate without further notice on the
Lease Expiration Date (as set forth in Article 1). Any holding over by Tenant
after expiration of the Lease Term shall neither constitute a renewal nor
extension of this Lease nor give Tenant any rights in or to the Leased Premises
except as expressly provided in this Paragraph. Any such holding over shall be
construed to be a tenancy from month to month, on the same terms and conditions
herein specified insofar as applicable, except that the Base Monthly Rent shall
be increased to an amount equal to one hundred twenty-five percent (125%) of the
Monthly Base Rent for the last month immediately preceding such holding over for
the first ninety (90) days of any such holding over, and thereafter one hundred
fifty percent (150%) of the Base Monthly Rent payable during the last full month
immediately preceding such holding over. Without limiting the foregoing, in the
event of a holding over to which Landlord has consented, any rights of Landlord
or obligations of Tenant set forth in this Lease and purporting to apply during
the term of this Lease, shall nonetheless also be deemed to apply during any
such hold over period. Tenant acknowledges that if Tenant holds over without
Landlord’s consent, such holding over may compromise or otherwise affect
Landlord’s ability to enter into new leases with prospective tenants regarding
the Leased Premises.
Therefore, in the event Tenant does not vacate the Leased Premises in accordance
with the terms of this Paragraph 13.2 on or before the expiration of the Lease
Term (or the expiration of a holdover term, if applicable) after receiving at
least ninety (90) days’ advance written notice

61

--------------------------------------------------------------------------------

Building F and Amenities Building



from Landlord, delivered not earlier than the expiration of the Lease Term,
demanding that Tenant vacate the Leased Premises and otherwise satisfying the
requirements set forth below (a “Vacation Notice”), Tenant shall be liable for
all damages (including attorneys’ fees and expenses) of whatever type (including
consequential damages) incurred by Landlord as a result of such holding over,
and Tenant shall protect, defend, indemnify and hold Landlord harmless from and
against all claims resulting from such failure to vacate, including, without
limiting the foregoing, any claims made by any succeeding tenant founded upon
such failure to surrender, and any losses suffered by Landlord, including lost
profits, resulting from such failure to surrender. The Vacation Notice shall
specifically refer to this Lease and the address of the Building, and shall
include (on the first page of the Vacation Notice) the following language in
bold, capitalized font: “NOTICE: UNDER PARAGRAPH 13.2 OF THE LEASE, TENANT’S
FAILURE TO VACATE THE LEASED PREMISES BY THE DATE SET FORTH HEREIN MAY RESULT IN
SIGNIFICANT DAMAGES TO LANDLORD, INCLUDING CONSEQUENTIAL DAMAGES.”
13.3    Subordination To Mortgages. This Lease is subject to and subordinate to
all ground leases, mortgages and deeds of trust which affect the Buildings, the
Property, or the Project and which are of public record as of the Effective Date
of this Lease, and to all renewals, modifications, consolidations, replacements
and extensions thereof. Notwithstanding the foregoing, if requested by Landlord,
Tenant agrees, within ten (10) days after Landlord’s written request therefor,
to execute, acknowledge and deliver to Landlord, a subordination agreement in
the form attached to this Lease as Exhibit J-1, with respect to the deed of
trust which is of public record as of the Effective Date of this Lease. However,
if the lessor under any such ground lease or any lender holding any such
mortgage or deed of trust shall advise Landlord that it desires or requires this
Lease to be made prior and superior thereto, then, upon written request of
Landlord to Tenant, Tenant shall promptly execute, acknowledge and deliver any
and all customary or reasonable documents or instruments which Landlord and such
lessor or lender deems necessary or desirable to make this Lease prior thereto.
Tenant hereby consents to Landlord’s ground leasing the land underlying the
Buildings, the Property, or the Project and/or encumbering the Buildings, the
Property, or the Project as security for future loans on such terms as Landlord
shall desire, all of which future ground leases, mortgages or deeds of trust
shall be subject to and subordinate to this Lease. However, if any lessor under
any such future ground lease or any lender holding such future mortgage or deed
of trust shall desire or require that this Lease be made subject to and
subordinate to such future ground lease, mortgage or deed of trust, then Tenant
agrees, within ten (10) days after Landlord’s written request therefor, to
execute, acknowledge and deliver to Landlord any and all documents or
instruments reasonably requested by Landlord or by such lessor or lender to
assure the subordination of this Lease to such future ground lease, mortgage or
deed of trust, but only if such lessor or lender agrees to execute a
subordination, non-disturbance and attornment agreement in the form attached to
this Lease as Exhibit J-2, or such other form as any such lessor or lender may
reasonably require (an “SNDA”) and acceptable to Tenant in its reasonable
discretion (and Tenant agrees that any concept included in such alternate form
which is substantially similar to a concept included in Exhibit J-2, shall be
acceptable). Tenant’s failure to execute and deliver such documents or
instruments within ten (10) days after Landlord’s request therefor shall be a
material default by Tenant under this Lease, and no further notice shall be
required under Paragraph 12.1(c) or any other provision of this Lease, and
Landlord shall have all of the rights and remedies available to Landlord as

62

--------------------------------------------------------------------------------

Building F and Amenities Building



Landlord would otherwise have in the case of any other material default by
Tenant, it being agreed and understood by Tenant that Tenant’s failure to so
deliver such documents or instruments in a timely manner could result in
Landlord being unable to perform committed obligations to other third parties
which were made by Landlord in reliance upon this covenant of Tenant. Any SNDA
executed with respect to a future deed of trust, ground lease, or mortgage (or
with respect to an amendment of any existing deed of trust to provide
construction financing for the construction of the Leased Premises), must
contain a statement that, following any foreclosure of such deed of trust or
mortgage, or termination of the ground lease, the holder thereof (for itself and
any transferee of its interest in the deed of trust, mortgage, or ground lease,
or of such holder’s interest in the Property pursuant to such holder’s exercise
of remedies) will be obligated under the Lease to do the following to the extent
not previously done (i) perform the Landlord’s Work, (ii) disburse the Tenant
Improvement Allowance and (iii) honor Tenant’s rights of offset set forth in
Section 7 of Exhibit C to the Lease (the “Required Lender Construction
Agreements”). Tenant agrees that the SNDA attached hereto as Exhibit J-2
contains the Required Lender Construction Agreements. If Landlord commences
construction of the Landlord’s Work (as evidenced by Landlord’s pulling of a
building permit for the same and breaking ground on work for which a mechanic’s
lien may be filed) without obtaining an SNDA containing the Required Lender
Construction Agreements from the then-current holder of any deed of trust,
mortgage, or ground lease affecting the Property, then Tenant may terminate this
Lease by written notice to Landlord given within ten (10) days of Tenant’s
knowledge that such construction has commenced. However, for avoidance of doubt,
no such SNDA shall be required (and no termination right shall apply) if there
is no ground lease, deed of trust, or mortgage encumbering the Property at the
time that construction of the Leased Premises commences.
Tenant hereby agrees, concurrently with Tenant’s execution of this Lease, to
execute and deliver to Landlord an SNDA substantially in the form of Exhibit J-1
attached hereto, and Landlord agrees to cause Landlord’s existing mortgage
lender to execute, have acknowledged, and either (a) have the same recorded in
the Official Records of Santa Clara County, or (b) deliver a complete original
of the same to Tenant.
13.4    Tenant’s Attornment Upon Foreclosure. Tenant shall, upon request, attorn
(i) to any purchaser of the Buildings, the Property, or the Project at any
foreclosure sale or private sale conducted pursuant to any security instruments
encumbering the Buildings, the Property, or the Project, (ii) to any grantee or
transferee designated in any deed given in lieu of foreclosure of any security
interest encumbering the Buildings, the Property, or the Project, or (iii) to
the lessor under an underlying ground lease of the land underlying the
Buildings, the Property, or the Project, should such ground lease be terminated;
provided that such purchaser, grantee or lessor recognizes Tenant’s rights under
this Lease.
13.5    Mortgagee Protection. Tenant will give copies of any written default
notice sent to Landlord by registered mail to any Lender or lessor under any
underlying ground lease who shall have requested, in writing, to Tenant that it
be provided with such notice, and Tenant shall offer such Lender or lessor a
reasonable opportunity to cure the default, including time to obtain possession
of the Leased Premises by power of sale if reasonably necessary to effect a
cure.

63

--------------------------------------------------------------------------------

Building F and Amenities Building



13.6    Estoppel Certificate. Tenant will, following any request by Landlord,
promptly execute and deliver to Landlord an estoppel certificate substantially
in form attached as Exhibit K, (i) certifying that this Lease is unmodified and
in full force and effect, or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect, (ii) stating the date to which the rent and other charges are paid
in advance, if any, (iii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed, and (iv) certifying such other information
about this Lease as may be reasonably requested by Landlord, its Lender or
prospective lenders, investors or purchasers of the Buildings, the Property, or
the Project. Tenant’s failure to execute and deliver such estoppel certificate
within ten (10) days after Landlord’s request therefor shall be a material
default by Tenant under this Lease, and no further notice shall be required
under Paragraph 12.1(c) or any other provision of this Lease, and Landlord shall
have all of the rights and remedies available to Landlord as Landlord would
otherwise have in the case of any other material default by Tenant, it being
agreed and understood by Tenant that Tenant’s failure to so deliver such
estoppel certificate in a timely manner could result in Landlord being unable to
perform committed obligations to other third parties which were made by Landlord
in reliance upon this covenant of Tenant. Landlord and Tenant intend that any
statement delivered pursuant to this paragraph may be relied upon by any Lender
or purchaser or prospective Lender or purchaser of the Buildings, the Property,
or any interest in them.
13.7    Tenant’s Financial Information. Tenant shall, within ten (10) days after
Landlord’s request therefor, deliver to Landlord a copy of Tenant’s (and any
guarantor’s) current audited financial statements (including a balance sheet,
income statement and statement of cash flow, all prepared in accordance with
GAAP); provided, however, that as long as the common stock of Tenant (or its
assigns permitted pursuant to this Lease or otherwise approved by Landlord in
writing) is publicly-traded on a United States national stock exchange, and such
information is available as part of Tenant’s or such Permitted Assignee’s 10-K
or 10-Q report filings on the SEC’s Edgar website, then such requirement shall
be fulfilled by such filings. Landlord shall be entitled to disclose such
financial statements or other information to its Lender, to any present or
prospective principal of or investor in Landlord, or to any prospective Lender
or purchaser of the Buildings, the Property, or any portion thereof or interest
therein. Any such financial statement or other information (other than those
available on the SEC’s Edgar website) shall be confidential and shall not be
disclosed by Landlord to any third party except as specifically provided in this
paragraph, unless the same becomes a part of the public domain without the fault
of Landlord.
13.8    Transfer By Landlord. Landlord and its successors in interest shall have
the right to transfer their interest in the Building, the Property, or any
portion thereof at any time and to any person or entity; provided, however, that
if Landlord sells the Building at any time before the Lease Commencement Date,
Menlo Equities Development Company IX LLC (“MEDCO IX”) will enter into a
development agreement with the buyer pursuant to which MEDCO IX shall be the
developer until the Lease Commencement Date. In the event of any such transfer,
the Landlord originally named herein (and in the case of any subsequent
transfer, the transferor), from the date of such transfer, shall be
automatically relieved, without any further act by any person or entity, of all
liability for (i) the performance of the obligations of the Landlord

64

--------------------------------------------------------------------------------

Building F and Amenities Building



hereunder which may accrue after the date of such transfer, and (ii) repayment
of any unapplied portion of any security deposit (upon transferring or crediting
the same to the transferee), and (iii) the performance of the obligations of the
Landlord hereunder which have accrued before the date of transfer if its
transferee agrees to assume and perform all such prior obligations of the
Landlord hereunder. Tenant shall attorn to any such transferee. After the date
of any such transfer, the term “Landlord” as used herein shall mean the
transferee of such interest in the Buildings, the Property, or the Project.
13.9    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, delay in
obtaining approvals, building permits and certificates of occupancy within
normal time frames, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease
(collectively, a “Force Majeure”), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for performance of an obligation of either party, that
time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure. Notwithstanding the foregoing, the time
periods set forth in Paragraph 2.4 and Paragraph 2.8 of this Lease shall not be
affected by Force Majeure except as expressly set forth therein (including by
references in Paragraph 2.8 to Paragraph 2.4).
13.10    Notices. Any notice required or permitted to be given under this Lease
other than statutory notices shall be in writing and (i) personally delivered,
(ii) sent by United States mail, registered or certified mail, postage prepaid,
return receipt requested, or (iii) sent by Federal Express or similar nationally
recognized overnight courier service, and in all cases addressed as follows, and
such notice shall be deemed to have been given upon the date of actual receipt
or delivery (or refusal to accept delivery) at the address specified below (or
such other addresses as may be specified by notice in the foregoing manner) as
indicated on the return receipt or air bill:
If to Landlord:    Santa Clara Campus Property Owner I LLC
490 California Avenue
4th Floor
Palo Alto, California 94306
Attention: Henry Bullock/Richard Holmstrom
with a copy to:    Mintz Levin Cohn Ferris Glovsky and Popeo PC
44 Montgomery Street
36th Floor
San Francisco, California 94104
Attention: Paul Churchill
If to Tenant:    Palo Alto Networks, Inc.
4401 Great America Parkway
Santa Clara, California 95054
Attention: General Counsel

65

--------------------------------------------------------------------------------

Building F and Amenities Building



Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery. Any notice required by statute and
not waived in this Lease shall be given and deemed received in accordance with
the applicable statute or as otherwise provided by law.
13.11    Attorneys’ Fees and Costs. In the event any party shall bring any
action, arbitration, or other proceeding alleging a breach of any provision of
this Lease, or a right to recover rent, to terminate this Lease, or to enforce,
protect, interpret, determine, or establish any provision of this Lease or the
rights or duties hereunder of either party, the prevailing party shall be
entitled to recover from the non-prevailing party as a part of such action or
proceeding, or in a separate action for that purpose brought within one year
from the determination of such proceeding, reasonable attorneys’ fees, expert
witness fees, court costs and reasonable disbursements, made or incurred by the
prevailing party.
13.12    Definitions. Any term that is given a special meaning by any provision
in this Lease shall, unless otherwise specifically stated, have such meaning
wherever used in this Lease or in any Addenda or amendment hereto. In addition
to the terms defined in Article 1, the following terms shall have the following
meanings:
(a)Real Property Taxes. The term “Real Property Tax” or “Real Property Taxes”
shall each mean Tenant’s Building Share of the following (to the extent
applicable to any portion of the Lease Term, regardless of when the same are
imposed, assessed, levied, or otherwise charged): (i) all taxes, assessments,
levies and other charges of any kind or nature whatsoever, general and special,
foreseen and unforeseen (including all installments of principal and interest
required to pay any general or special assessments for public improvements and
any increases resulting from reassessments caused by any change in ownership or
new construction), now or hereafter imposed by any governmental or
quasi-governmental authority or special district having the direct or indirect
power to tax or levy assessments, which are levied or assessed for whatever
reason against the Property or any portion thereof, or Landlord’s interest
herein, or the fixtures, equipment and other property of Landlord that is an
integral part of the Property and located thereon, or Landlord’s business of
owning, leasing or managing the Property or the gross receipts, income or
rentals from the Property, (ii) all charges, levies or fees imposed by any
governmental authority against Landlord by reason of or based upon the use of or
number of parking spaces within the Property, the amount of public services or
public utilities used or consumed (e.g. water, gas, electricity, sewage or waste
water disposal) at the Property, the number of persons employed by tenants of
the Property, the size (whether measured in area, volume, number of tenants or
whatever) or the value of the Property, or the type of use or uses conducted
within the Property, and all costs and fees (including attorneys’ fees)
reasonably incurred by Landlord in contesting any Real Property Tax and in
negotiating with public authorities as to any Real Property Tax. In the event
the Project is developed in a manner which results in separate legal parcels
comprising some or all of the Common Areas, then with respect to those Common
Area parcels, Real Property Taxes shall be calculated using Tenant’s Project
Share (as opposed to Tenant’s Building Share). If, at any time during the Lease
Term, the taxation or assessment of the Property prevailing as of the Effective
Date of this Lease shall be altered so that in lieu of or in addition to any the
Real Property Tax described above there shall be levied, awarded or imposed
(whether by reason of a change in the method of taxation or

66

--------------------------------------------------------------------------------

Building F and Amenities Building



assessment, creation of a new tax or charge, or any other cause) an alternate,
substitute, or additional use or charge (i) on the value, size, use or occupancy
of the Property or Landlord’s interest therein or (ii) on or measured by the
gross receipts, income or rentals from the Property, or on Landlord’s business
of owning, leasing or managing the Property or (iii) computed in any manner with
respect to the operation of the Property, then any such tax or charge, however
designated, shall be included within the meaning of the terms “Real Property
Tax” or “Real Property Taxes” for purposes of this Lease. Notwithstanding the
foregoing, the terms “Real Property Tax” or “Real Property Taxes” shall not
include and Tenant shall not be required to pay any portion of any tax or
assessment expense or any increase therein (a) attributable to estate,
inheritance, transfer, gift or franchise taxes of Landlord or the federal or
state income tax imposed on Landlord’s income from all sources; or (c) imposed
on land and improvements other than the Property or the Common Areas. In
addition, if any Real Property Taxes may be paid in installments at the option
of the taxpayer, then Landlord shall include within Real Property Taxes only
those installments (including interest, if any) which would become due by
exercise of such option.
(b)Landlord’s Insurance Costs. The term “Landlord’s Insurance Costs” shall mean
(to the extent applicable to any portion of the Lease Term, regardless of when
the same are incurred):
(i)Tenant’s Building Share of the costs to Landlord to carry and maintain the
policies of fire and property damage insurance for the Buildings and general
liability and any other insurance required or permitted to be carried by
Landlord pursuant to Article 9, together with any deductible amounts paid by
Landlord upon the occurrence of any insured casualty or loss; plus
(ii)without duplication of amounts payable pursuant to subparagraph (i) above,
to the extent any of the insurance policies carried by Landlord are specific to
the Project as a whole (as opposed to the Buildings or the Property), then,
Tenant’s Project Share of the costs to Landlord to carry and maintain such
policies of fire and property damage insurance for the Project (as opposed to
just the Buildings or the Property) and general liability and any other
insurance required or permitted to be carried by Landlord pursuant to Article 9
which is applicable to the Project (as opposed to just the Buildings or the
Property), together with any deductible amounts paid by Landlord upon the
occurrence of any insured casualty or loss;
provided, however, that to the extent any deductible amounts or any uninsured
amounts relate to damage to improvements the repair, replacement, or
reconstruction of which would constitute a capital repair or replacement under
GAAP, then the amount thereof (including related softs costs) shall be amortized
by Landlord over the useful life of the applicable repaired or replaced (or
reconstructed) improvements, as such useful life is set forth on Exhibit L
attached hereto, including interest at the Standard Interest Rate, and the
monthly amortized cost of such repairs or replacements as so amortized shall be
considered a Property Maintenance Cost. If Exhibit L does not list the useful
life of a particular item of repair, replacement, or reconstruction, then such
useful life shall be determined by Landlord and Tenant, or their accountants, in
accordance with GAAP.

67

--------------------------------------------------------------------------------

Building F and Amenities Building



(c)Property Maintenance Costs. The term “Property Maintenance Costs” shall mean
(to the extent applicable to any portion of the Lease Term, regardless of when
the same are incurred):
(i)monthly professional management fees equal to 2% of Base Monthly Rent, plus
Tenant’s Building Share of all other costs and expenses (except Landlord’s
Insurance Costs and Real Property Taxes) paid or incurred by Landlord in
protecting, operating, maintaining, repairing and preserving the Buildings and
the Property and all parts thereof, including without limitation, (A) the
amortizing portion of any costs incurred by Landlord in the making of any
modifications, alterations or improvements required by any governmental
authority as set forth in Article 6, which are so amortized during the Lease
Term, and (B) such other costs as may be paid or incurred with respect to
operating, maintaining, and preserving the Buildings or the Property, such as
repairing and resurfacing the exterior surfaces of the Buildings (including
roofs), repairing and replacing structural parts of the Buildings, and repairing
and replacing, when necessary, electrical, plumbing, and HVAC systems serving
the Buildings; plus
(ii)without limitation or duplication of the foregoing, Tenant’s Project Share
of all costs and expenses (except Landlord’s Insurance Costs and Real Property
Taxes) paid or incurred by Landlord in protecting, operating, maintaining,
repairing and preserving the Project (as opposed to just the Buildings or the
Property) and all parts thereof (excluding the Buildings and the Other
Buildings); plus
(iii)without limitation or duplication of the foregoing, Tenant’s Project Share
of all costs and expenses paid or incurred by Landlord for transportation
management efforts (excluding employee shuttles) at the Project, but only to the
extent such transportation management efforts benefit the Property.
(d)Property Operating Expenses. The term “Property Operating Expenses” shall
mean and include all Real Property Taxes, plus all Landlord’s Insurance Costs,
plus all Property Maintenance Costs. Notwithstanding the foregoing provisions of
this Paragraph 13.12, the following are specifically excluded from the
definition of Property Operating Expenses and Tenant shall have no obligation to
pay directly or reimburse Landlord for all or any portion of the following
except to the extent any of the following result from the failure of Tenant to
comply with the terms of this Lease: (a) costs occasioned by casualties or by
the exercise of the power of eminent domain; (b) costs of any renovation,
improvement, painting or redecorating of any portion of the Project outside the
Property not available for Tenant’s use or enjoyment; (d) costs incurred in
connection with negotiations or disputes with any other occupant of the Project;
(e) costs incurred in connection with the presence of any Hazardous Material,
except to the extent caused by the release of the Hazardous Material in question
by Tenant or any of the Tenant Parties; (f) interest, charges and fees incurred
on debt; (g) expense reserves; (h) costs of any repair, maintenance,
construction, replacement or alteration of any Other Buildings, (l) operating
costs and other charges related to any other amenities buildings located outside
the Property and serving the Project, (m) co-insurance payments resulting from
the failure of Landlord to maintain any insurance which it is obligated to
maintain pursuant to this Lease; and (n) costs paid by Landlord for shuttle
services, including any fees related to any Cal Train or other public shuttle.

68

--------------------------------------------------------------------------------

Building F and Amenities Building



(e)Law. The term “Law” or “Laws” shall mean any judicial decisions and any
statute, constitution, ordinance, resolution, regulation, rule, code,
administrative order, condition of approval, or other requirements of any
municipal, county, state, federal, or other governmental agency or authority
having jurisdiction over the parties to this Lease, the Leased Premises, the
Buildings, the Property, or the Project, or any of them, in effect either at the
Effective Date of this Lease or at any time during the Lease Term, including,
without limitation, any regulation, order, or policy of any quasi-official
entity or body (e.g. a board of fire examiners or a public utility or special
district). Except to the extent otherwise expressly provided in this Lease, to
the extent any Law or Restriction places limits on the Buildings or any portion
thereof, or on the Property or the Project or any portion thereof, such limits
shall be equitably allocated to the Leased Premises pro rata in the same
proportion that the rentable square footage of the Leased Premises bears to the
rentable square footage of the applicable Building or portion thereof, or the
Property or the Project or portion thereof, as applicable.
(f)Lender. The term “Lender” shall mean the holder of any promissory note or
other evidence of indebtedness secured by the Property or any portion thereof.
(g)Rent. The term “Rent” shall mean collectively Base Monthly Rent and all
Additional Rent.
(h)Restrictions. The term “Restrictions” shall mean (as they may exist from time
to time) any and all covenants, conditions and restrictions, private agreements,
easements, and any other recorded documents or instruments affecting the use of
the Property, the Buildings, the Leased Premises, or the Common Areas, so long
as the Required Conditions are satisfied.
13.13    General Waivers. One party’s consent to or approval of any act by the
other party requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No waiver of any provision hereof, or
any waiver of any breach of any provision hereof, shall be effective unless in
writing and signed by the waiving party. The receipt by Landlord of any rent or
payment with or without knowledge of the breach of any other provision hereof
shall not be deemed a waiver of any such breach. No waiver of any provision of
this Lease shall be deemed a continuing waiver unless such waiver specifically
states so in writing and is signed by both Landlord and Tenant. No delay or
omission in the exercise of any right or remedy accruing to either party upon
any breach by the other party under this Lease shall impair such right or remedy
or be construed as a waiver of any such breach theretofore or thereafter
occurring. The waiver by either party of any breach of any provision of this
Lease shall not be deemed to be a waiver of any subsequent breach of the same or
any other provisions herein contained.
13.14    Miscellaneous. Should any provisions of this Lease prove to be invalid
or illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provisions hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes. This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. The term “party”
shall mean Landlord or Tenant as the context implies. If

69

--------------------------------------------------------------------------------

Building F and Amenities Building



Tenant consists of more than one person or entity, then all members of Tenant
shall be jointly and severally liable hereunder. If this Lease is signed by an
individual “doing business as “ or “dba” another person or entity or entity
name, the individual who signs this Lease will be deemed to be the Tenant
hereunder for all purposes. Submission of this Lease for review, examination or
signature by Tenant does not constitute an offer to lease, a reservation of or
an option for lease, or a binding agreement of any kind, and notwithstanding any
inconsistent language contained in any other document, this Lease is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant, and prior to such mutual execution and delivery, neither party shall
have any obligation to negotiate and may discontinue discussions and
negotiations at any time for any reason or no reason. This Lease shall be
construed and enforced in accordance with the Laws of the State in which the
Leased Premises are located. The headings and captions in this Lease are for
convenience only and shall not be construed in the construction or
interpretation of any provision hereof. When the context of this Lease requires,
the neuter gender includes the masculine, the feminine, a partnership,
corporation, limited liability company, joint venture, or other form of business
entity, and the singular includes the plural. The terms “must,” “shall,” “will,”
and “agree” are mandatory. The term “may” is permissive. The term “governmental
agency” or “governmental authority” or similar terms shall include, without
limitation, all federal, state, city, local and other governmental and
quasi-governmental agencies, authorities, bodies, boards, etc., and any party or
parties having enforcement rights under any Restrictions. When a party is
required to do something by this Lease, it shall do so at its sole cost and
expense without right of reimbursement from the other party unless specific
provision is made therefor. Where Landlord’s consent is required hereunder, it
shall be reasonable for any such consent to be withheld until Landlord’s receipt
of the consent of any Lender, if and to the extent Landlord is required to
obtain such Lender’s consent. Landlord and Tenant shall both be deemed to have
drafted this Lease, and the rule of construction that a document is to be
construed against the drafting party shall not be employed in the construction
or interpretation of this Lease. Where Tenant is obligated not to perform any
act or is not permitted to perform any act, Tenant is also obligated to restrain
any others reasonably within its control, including agents, invitees,
contractors, subcontractors and employees, from performing such act. Landlord
shall not become or be deemed a partner or a joint venturer with Tenant by
reason of any of the provisions of this Lease. Whenever this Lease requires an
approval, consent, selection or judgment by either Landlord or Tenant, unless
another standard is expressly set forth, such approval, consent, selection or
judgment shall be reasonable and shall not be unreasonably withheld or delayed.
Any expenditure by a party permitted or required under this Lease, for which
such party demands reimbursement from the other party, shall be limited to the
market cost of the goods and services involved, shall be reasonably incurred,
and shall be substantiated by documentary evidence available for inspection and
review by the other party. At Tenant’s request, Landlord shall execute a
Memorandum of Lease with respect to this Lease in a form reasonably satisfactory
to Landlord and Tenant, and shall cause the same to be recorded in the Official
Records of Santa Clara County, California, which Memorandum of Lease shall be
recorded against the entire Project and shall include the rights described in
Article 16 of this Lease.
13.15    Further Development and Subdivision. Notwithstanding anything to the
contrary contained herein, Landlord itself and through its agents, employees and
contractors shall be entitled to sell one or more parcels or buildings located
on the Project, and to further improve the

70

--------------------------------------------------------------------------------

Building F and Amenities Building



Project, including without limitation by modifying the Site Plan and/or the
Parcel Map, by adjusting the boundaries of the Property or the Project (or the
parcels comprising it) including but not limited to adding other property to it,
by constructing additional buildings and parking structures, in the event that
Landlord or its affiliate has or obtains the legal right to further develop the
Project, either alone or in connection with acquiring property adjacent to the
Project. Such sale and development efforts by Landlord may include, without
limitation, the relocation, restriping, or reconfiguration of the parking areas,
application for building permits use permits, and other development approvals,
parcelization, lot combination or merger, or lot line adjustment of the Property
or Project, and construction of buildings and parking structures. Tenant agrees
to execute such reasonable documents and take such actions as reasonably
necessary to assist Landlord with such efforts and actions, provided such
documents do not materially increase Tenant’s obligations or materially diminish
Tenant’s rights under the Lease and the Required Conditions are satisfied.
Tenant agrees that such efforts and actions of Landlord shall not constitute
constructive eviction of Tenant from the Project, the Property, or the Leased
Premises. Following any parcelization, lot combination or merger, or lot line
adjustment of the Property or the Project after which the Required Conditions
are satisfied, Landlord and Tenant agree to amend this Lease to conform the
descriptions of the Property, Project, Site Plan, and Common Areas, and (subject
to there being no decrease in the number of parking spaces to which Tenant is
entitled) the parking areas contained herein, to the parcelization, lot
combination or merger, lot line adjustment, or reconfiguration. Landlord agrees
to minimize the disruption of Tenant’s use of the Leased Premises, the
Buildings, the Common Areas and the Project to the extent reasonable, given
Landlord’s efforts and actions described herein. In connection with any sale or
subdivision of a portion of the Project, Landlord may amend the description of
the Common Areas outside the Property. Landlord’s right to exercise any of the
foregoing rights shall be subject to Landlord’s satisfaction of the Required
Conditions.
13.16    Patriot Act Compliance.
(a)Tenant will use its good faith and commercially reasonable efforts to comply
with the Patriot Act (as defined below) and all applicable requirements of
governmental authorities having jurisdiction over Tenant, the Property, or the
Project, including those relating to money laundering and terrorism. Landlord
shall have the right to audit Tenant’s compliance with the Patriot Act and all
applicable requirements of governmental authorities having jurisdiction over
Tenant, the Property, or the Project, including those relating to money
laundering and terrorism. In the event that Tenant fails to comply with the
Patriot Act or any such requirements of governmental authorities, then Landlord
may, at its option, cause Tenant to comply therewith and any and all reasonable
costs and expenses incurred by Landlord in connection therewith shall be deemed
Additional Charges and Rent and shall be immediately due and payable. For
purposes hereof, the term “Patriot Act” means the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as the same may be amended from time to
time, and corresponding provisions of future laws.
(b)Neither Tenant nor, to Tenant’s actual knowledge, any partner in Tenant (a)
is listed on any Government Lists (as defined below), (b) is a person who has
been determined by competent authority to be subject to the prohibitions
contained in Presidential Executive

71

--------------------------------------------------------------------------------

Building F and Amenities Building



Order No. 13224 (Sept. 23, 2001) or any other similar prohibitions contained in
the rules and regulations of OFAC (as defined below) or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (c) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense (as defined below), or
(d) is currently under investigation by any governmental authority for alleged
criminal activity. For purposes hereof, the term “Patriot Act Offense” means any
violation of the criminal laws of the United States of America or of any of the
several states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (a) the criminal laws against terrorism; (b) the criminal laws
against money laundering, (c) the Bank Secrecy Act, as amended, (d) the Money
Laundering Control Act of 1986, as amended, or the (e) Patriot Act. “Patriot Act
Offense” also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense. For purposes hereof, the term
“Government Lists” means (i) the Specially Designated Nationals and Blocked
Persons Lists maintained by Office of Foreign Assets Control (“OFAC”), (ii) any
other list of terrorists, terrorist organizations or narcotics traffickers
maintained pursuant to any of the Rules and Regulations of OFAC or pursuant to
any Executive Order of the President of the United States of America.
ARTICLE 14
LEGAL AUTHORITY
BROKERS AND ENTIRE AGREEMENT


14.1    Legal Authority. If Tenant or any entity constituting Tenant is a
corporation, limited partnership, limited liability company, or other legal
entity, Tenant represents and warrants that Tenant is validly formed and duly
authorized and existing, that Tenant is qualified to do business in the State in
which the Leased Premises are located, that Tenant has the full right and legal
authority to enter into this Lease, and that each individual executing this
Lease on behalf of Tenant is duly authorized to execute and deliver this Lease
on behalf of Tenant in accordance with its terms. Tenant shall, within three (3)
business days after the later of (i) the execution of this Lease and (ii) the
satisfaction of the Adjacent Property Condition (defined below), deliver to
Landlord a certified copy of the resolution of its board of directors (if a
corporation), members and manager(s) (if a limited liability company), or
partners (if a limited partnership), authorizing or ratifying the execution of
this Lease.
14.2    Brokerage Commissions.
(a)Tenant represents, warrants and agrees that it has not had any dealings with
any real estate broker(s), leasing agent(s), finder(s) or salesmen, other than
the Brokers (as named in Article 1) with respect to the lease by it of the
Leased Premises pursuant to this Lease, and that it will indemnify, defend with
competent counsel, and hold Landlord harmless from any liability for the payment
of any real estate brokerage commissions, leasing commissions or finder’s fees
claimed by any other real estate broker(s), leasing agent(s), finder(s), or
salesmen to be earned or due and payable by reason of Tenant’s agreement or
promise (implied or otherwise) to pay (or to have Landlord pay) such a
commission or finder’s fee by reason of its leasing the Leased Premises pursuant
to this Lease.

72

--------------------------------------------------------------------------------

Building F and Amenities Building



(b)Landlord represents, warrants and agrees that it has not had any dealings
with any real estate broker(s), leasing agent(s), finder(s) or salesmen, other
than the Brokers (as named in Article 1) with respect to the lease by it of the
Leased Premises pursuant to this Lease, and that it will indemnify, defend with
competent counsel, and hold Tenant harmless from any liability for the payment
of any real estate brokerage commissions, leasing commissions or finder’s fees
claimed by any other real estate broker(s), leasing agent(s), finder(s), or
salesmen to be earned or due and payable by reason of Landlord’s agreement or
promise (implied or otherwise) to pay (or to have Tenant pay) such a commission
or finder’s fee by reason of its leasing the Leased Premises pursuant to this
Lease.
(c)Landlord shall be responsible for payment to Landlord’s Broker of a
commission only if, as, and when the same is becomes due and payable pursuant to
that Exclusive Leasing Agreement dated January 31, 2013, between Landlord and
Landlord’s Broker (the “Listing Broker Agreement”).
(d)Landlord shall be responsible for payment to Tenant’s Broker of a commission
only if, as, and when the same becomes due and payable pursuant to that certain
letter agreement dated April 3, 2015 between Landlord and Tenant’s Broker (the
“Procuring Broker Agreement”).
(e)Notwithstanding any provision of this Lease to the contrary, Landlord is not
obligated to pay any leasing commission or compensation of any kind or type in
connection with an extension of the term of this Lease, an expansion of the
Leased Premises, a lease or sublease of any other premises leased by Tenant
pursuant to any right of first offer or right of first refusal or other similar
right granted to Tenant, unless such obligation is set forth in the Listing
Broker Agreement or the Procuring Broker Agreement, as applicable.
14.3    Entire Agreement. This Lease and the Exhibits (as described in Article
1), which Exhibits are by this reference incorporated herein, constitute the
entire agreement between the parties, and there are no other agreements,
understandings or representations between the parties relating to the lease by
Landlord of the Leased Premises to Tenant, except as expressed herein. No
subsequent changes, modifications or additions to this Lease shall be binding
upon the parties unless in writing and signed by both Landlord and Tenant.
14.4    Landlord’s Representations. Tenant acknowledges that neither Landlord
nor any of its agents made any representations or warranties respecting the
Property, the Buildings or the Leased Premises, upon which Tenant relied in
entering into the Lease, which are not expressly set forth in this Lease. Tenant
further acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the Leased Premises may be used for Tenant’s
intended use under existing Law, or (ii) the suitability of the Leased Premises
for the conduct of Tenant’s business, or (iii) the exact square footage of the
Leased Premises or the Buildings, and that Tenant relies solely upon its own
investigations with respect to such matters. Tenant expressly waives any and all
claims for damage by reason of any statement, representation, warranty, promise
or other agreement of Landlord or Landlord’s agent(s), if any, not contained in
this Lease or in any Exhibit attached hereto.
ARTICLE 15

73

--------------------------------------------------------------------------------

Building F and Amenities Building



OPTIONS TO EXTEND


15.1    Options to Extend. So long as Tenant is leasing the entirety of the
Buildings and Building E, and subject to the conditions set forth below, Tenant
shall have three (3) options to extend the term of this Lease, the Building E
Lease, and, if applicable, the Building G Lease, the first for a period of six
(6) years from the expiration of the initial, unextended Lease Term (the “First
Extension Period”), the second (the “Second Extension Period”) for a period of
six (6) years from the expiration of the First Extension Period, and the third
(the “Third Extension Period”) for a period of six (6) years from the expiration
of the Second Extension Period, subject to the following conditions:
(a)Each option to extend shall be exercised, if at all, by notice of exercise
given to Landlord by Tenant not more than twelve (12) months nor less than nine
(9) months prior to the expiration of the initial, unextended Lease Term or the
expiration of the First Extension Period or the Second Extension Period, as
applicable;
(b)Tenant shall not have the right to extend the term of this Lease without
extending the term of the Building E Lease.
(c)Anything herein to the contrary notwithstanding, if Tenant is in default
under any of the terms, covenants or conditions of this Lease or the Building E
Lease beyond applicable notice and cure period, if any, expressly set forth in
this Lease, at the time Tenant exercises any extension option, Landlord shall
have, in addition to all of Landlord’s other rights and remedies provided in
this Lease, the right to terminate such option(s) to extend upon notice to
Tenant. For the avoidance of confusion, the foregoing shall not be read to
prevent Tenant from curing the applicable default and then exercising the
applicable option to extend once the default is cured if such cure is completed
within the applicable cure period, if any, expressly set forth in this Lease.
15.2    Fair Market Rent. In the event the applicable option is exercised in a
timely fashion, the Lease shall be extended for the term of the applicable
extension period upon all of the terms and conditions of this Lease, provided
that the Base Monthly Rent applicable to each extension period shall be the sum
of (a) Tenant’s Amortization Payment, plus (b) 95% of the “Fair Market Rent” for
the Leased Premises. For purposes hereof, “Fair Market Rent” shall mean the
initial Base Monthly Rent for each extension period and any escalations thereto,
as determined with reference to the then-prevailing rates for recently
negotiated direct leases (i.e., not subleases) in comparable buildings in the
cities of Santa Clara or Sunnyvale and taking into account that this will be a
lease renewal rather than a lease origination (but not taking into account
Tenant’s furniture, fixtures, or equipment, or any tenant improvements made by
Tenant at its sole cost), pursuant to the process described below. No leasing
commissions shall be due or payable to any broker retained by Tenant with regard
to this Lease for any extension period except (if at all) to the extent set
forth in a separate written agreement with Tenant’s broker.
15.3    Tenant’s Election. Within thirty (30) days after receipt of Tenant’s
notice of exercise, Landlord shall notify Tenant in writing of Landlord’s
estimate of the Base Monthly Rent for the applicable extension period, based on
the provisions of Paragraph 15.2 above. Within thirty (30) days after receipt of
such notice from Landlord, Tenant shall have the right to

74

--------------------------------------------------------------------------------

Building F and Amenities Building



(i) accept Landlord’s statement of Base Monthly Rent as the Base Monthly Rent
for the applicable extension period; or (ii) elect to arbitrate Landlord’s
estimate of Fair Market Rent, such arbitration to be conducted pursuant to the
provisions hereof or (iii) withdraw its exercise of the extension option.
Failure on the part of Tenant to require arbitration of Fair Market Rent or
withdraw its exercise of the extension option within such thirty (30) day period
shall constitute acceptance of the Base Monthly Rent for the applicable
extension period as calculated by Landlord. If Tenant elects arbitration, the
arbitration shall be concluded within ninety (90) days after the date of
Tenant’s election, subject to extension for an additional thirty (30) day period
if a third arbitrator is required and does not act in a timely manner. To the
extent that arbitration has not been completed prior to the expiration of any
preceding period for which Base Monthly Rent has been determined, Tenant shall
pay Base Monthly Rent at the rate calculated by Landlord, with the potential for
an adjustment to be made once Fair Market Rent is ultimately determined by
arbitration.
15.4    Rent Arbitration. In the event of arbitration, the judgment or the award
rendered in any such arbitration may be entered in any court having jurisdiction
and shall be final and binding between the parties. The arbitration shall be
conducted and determined in the City and County of Santa Clara in accordance
with the then prevailing rules of JAMS or its successor for arbitration of
commercial disputes except to the extent that the procedures mandated by such
rules shall be modified as follows:
(a)Tenant shall make demand for arbitration in writing within thirty (30) days
after service of Landlord’s determination of Fair Market Rent given under
Paragraph 15.3 above, specifying therein the name and address of the person to
act as the arbitrator on its behalf. The arbitrator shall be qualified as a real
estate appraiser familiar with the Fair Market Rent of comparable buildings in
the Santa Clara area who would qualify as an expert witness over objection to
give opinion testimony addressed to the issue in a court of competent
jurisdiction. Failure on the part of Tenant to make a proper demand in a timely
manner for such arbitration shall constitute a waiver of the right thereto.
Within fifteen (15) days after the service of the demand for arbitration,
Landlord shall give notice to Tenant, specifying the name and address of the
person designated by Landlord to act as arbitrator on its behalf who shall be
similarly qualified. If Landlord fails to notify Tenant of the appointment of
its arbitrator, within or by the time above specified, then the arbitrator
appointed by Tenant shall be the arbitrator to determine the issue.
(b)In the event that two arbitrators are chosen pursuant to Paragraph 15.4(a)
above, the arbitrators so chosen shall, within fifteen (15) days after the
second arbitrator is appointed determine the Fair Market Rent. If the two
arbitrators shall be unable to agree upon a determination of Fair Market Rent
within such fifteen (15) day period, they, themselves, shall appoint a third
arbitrator, who shall be a competent and impartial person with qualifications
similar to those required of the first two arbitrators pursuant to Paragraph
15.4(a). In the event they are unable to agree upon such appointment within
seven (7) days after expiration of such fifteen (15) day period, the third
arbitrator shall be selected by the parties themselves, if they can agree
thereon, within a further period of fifteen (15) days. If the parties do not so
agree, then either party, on behalf of both, may request appointment of such a
qualified person by the then Presiding Judge of the California Superior Court
having jurisdiction over the County of Santa

75

--------------------------------------------------------------------------------

Building F and Amenities Building



Clara, and the other party shall not raise any question as to such Judge’s full
power and jurisdiction to entertain the application for and make the
appointment. The three arbitrators shall decide the dispute if it has not
previously been resolved by following the procedure set forth below.
(c)Where an issue cannot be resolved by agreement between the two arbitrators
selected by Landlord and Tenant or settlement between the parties during the
course of arbitration, the issue shall be resolved by the three arbitrators
within fifteen (15) days of the appointment of the third arbitrator in
accordance with the following procedure. The arbitrator selected by each of the
parties shall state in writing his determination of the Fair Market Rent
supported by the reasons therefor with counterpart copies to each party. The
arbitrators shall arrange for a simultaneous exchange of such proposed
resolutions. The role of the third arbitrator shall be to select which of the
two proposed resolutions most closely approximates his determination of Fair
Market Rent. The third arbitrator shall have no right to propose a middle ground
or any modification of either of the two proposed resolutions. The resolution he
chooses as most closely approximating his determination shall constitute the
decision of the arbitrators and be final and binding upon the parties.
(d)In the event of a failure, refusal or inability of any arbitrator to act, his
successor shall be appointed by him, but in the case of the third arbitrator,
his successor shall be appointed in the same manner as provided for appointment
of the third arbitrator. The arbitrators shall decide the issue within fifteen
(15) days after the appointment of the third arbitrator. Any decision in which
the arbitrator appointed by Landlord and the arbitrator appointed by Tenant
concur shall be binding and conclusive upon the parties. Each party shall pay
the fee and expenses of its respective arbitrator and both shall share the fee
and expenses of the third arbitrator, if any, and the attorneys’ fees and
expenses of counsel for the respective parties and of witnesses shall be paid by
the respective party engaging such counsel or calling such witnesses.
(e)The arbitrators shall have the right to consult experts and competent
authorities to obtain factual information or evidence pertaining to a
determination of Fair Market Rent, but any such consultation shall be made in
the presence of both parties with full right on their part to cross examine. The
arbitrators shall render their decision and award in writing with counterpart
copies to each party. The arbitrators shall have no power to modify the
provisions of this Lease.
ARTICLE 16
EXPANSION RIGHT; RIGHT OF FIRST OFFER TO LEASE;
RIGHT OF FIRST OFFER TO PURCHASE; RIGHT OF FIRST
REFUSAL TO PURCHASE


16.1    Expansion Right. For a period of forty-eight (48) months from the
Effective Date of this Lease (as extended one day for each day of Entitlement
Delay, as defined below, the “Expansion Period”), provided that Tenant is
leasing the entirety of the Buildings and Building E, and is not then in
monetary or material non-monetary default under this Lease or the Building E
Lease beyond the applicable notice and cure period, if any, expressly set forth
in this Lease or the Building E Lease, as applicable, Landlord shall not lease
Building G to any other tenant or

76

--------------------------------------------------------------------------------

Building F and Amenities Building



make Parking Structure – P2 available for use by any other tenant. As used
herein, “Entitlement Delay” means any delay beyond July 1, 2016 in Landlord’s
obtaining all discretionary (non-ministerial) entitlements required by the City
to construct Building G in accordance with Paragraph 16.1(c), after all
applicable appeal periods, as prescribed by Law, have expired, with such square
footage as may be permitted by the City. At any time during the Expansion
Period, so long as Tenant is not in monetary or material non-monetary default
under this Lease beyond the applicable notice and cure period, if any, expressly
set forth in this Lease, Tenant may provide a written notice (the “Expansion
Premises Election Notice”) to Landlord of Tenant’s election to lease the
entirety of Building G (the “Expansion Premises”) and the attendant right to its
allocation of parking spaces (including all parking spaces in Parking Structure
– P2). If Tenant timely delivers the Expansion Premises Election Notice in
compliance with the foregoing, Tenant will be obligated to lease the Expansion
Premises, and Landlord and Tenant shall within twenty-one (21) days after the
date Tenant delivers the Expansion Premises Election Notice, enter into a lease
for the Expansion Premises (the “Building G Lease”) in substantially the same in
form as this Lease, but reflecting the following terms (the “Expansion Terms”):
(a)Expansion Within 24 Months. If Tenant delivers the Expansion Premises
Election Notice in compliance with the foregoing within twenty-four (24) months
from the Effective Date of this Lease (as extended one day for each day of
Entitlement Delay):
(i)the lease commencement date for the Building G Lease (the “Expansion Premises
Commencement Date”) would be determined in the same manner as the Lease
Commencement Date is determined under this Lease and would include construction
milestones and penalties for late delivery substantively the same as those set
forth in Paragraph 2.8 of this Lease, subject to reasonable adjustments to the
timing and deadlines based on then-market conditions (e.g., City capacity and
turn-around times, availability and responsiveness of, and ability to engage,
contractors and subcontractors, lead time for steel and other special order
items, expiration of the existing lease on the parcel on which Building G would
be constructed, etc.); provided, however, in no event would such penalties (or
any of Tenant’s other remedies) include the right to terminate this Lease or the
Building E Lease;
(ii)the Lease Term of the Building G Lease would commence on the Expansion
Premises Commencement Date and expire on the Lease Expiration Date (as defined
in Article 1 above);
(iii)the Base Monthly Rent (on a per rentable square foot basis) for the
Expansion Premises would be equal to the then-current Base Monthly Rent (on a
per rentable square foot basis) being paid by Tenant on the Expansion Premises
Commencement Date with respect to the Leased Premises, but would be abated for
the first nine (9) months; and
(iv)Landlord would provide a tenant improvement allowance applicable to the
Expansion Premises equal to sixty dollars ($60.00) per rentable square foot of
Building G, and such tenant improvement allowance would be governed and
disbursed as described in the Work Letter attached hereto with respect to the
Tenant Improvement Allowance.

77

--------------------------------------------------------------------------------

Building F and Amenities Building



(b)Expansion After 24 Months. If Tenant delivers the Expansion Premises Election
Notice in compliance with the foregoing but not within twenty-four (24) months
from the Effective Date of this Lease:
(i)the Expansion Premises Commencement Date would be as determined pursuant to
Paragraph 16.1(a)(i) above and would include construction milestones and
penalties for late delivery substantively the same those set forth in Paragraph
2.8 of this Lease, subject to reasonable adjustments to the timing and deadlines
based on then-market conditions (e.g., City and turn-around times, availability
and responsiveness of, and ability to engage, contractors and subcontractors,
lead time for steel and other special order items, etc.); provided, however, in
no event would such penalties (or any of Tenant’s other remedies) include the
right to terminate this Lease or the Building E Lease;
(ii)the Lease Term of the Building G Lease would commence on the Expansion
Premises Commencement Date and expire on the later to occur of (A) the Lease
Expiration Date (as defined in Article 1 above) or (B) one hundred eight (108)
months after the Expansion Premises Commencement Date;
(iii)the Base Monthly Rent (on a per rentable square foot basis) for the
Expansion Premises would be equal to the higher of (A) the then-current Base
Monthly Rent (on a per rentable square foot basis) being paid by Tenant with
respect to the Leased Premises on the Expansion Premises Commencement Date, and
(B) ninety-five percent (95%) of the Fair Market Rent (as defined in Paragraph
15.2 above, but taking into account the tenant improvement allowance and rental
abatement described in this subsection (iii) and in subsection (iv) below), as
determined for the Expansion Premises, but would be abated for the first nine
(9) months;
(iv)Landlord would provide a tenant improvement allowance applicable to the
Expansion Premises equal to sixty dollars ($60.00) per rentable square foot of
Building G, and such tenant improvement allowance would be governed and
disbursed as described in the Work Letter attached hereto with respect to the
Tenant Improvement Allowance.
(c)Building G Design and Parking Structure – P2. Building G will be
substantially the same as Building F in design, style, materials, and
appearance, and Parking Structure - P2 together with surface parking will
provide 3.3 parking spaces for each 1,000 net rentable square feet of Expansion
Premises; provided, however, that if Tenant does not lease the Expansion
Premises pursuant to this Paragraph 16.1 and provided that the Required
Conditions are satisfied, Landlord shall have the right to redesign Building G
and Parking Structure - P2, and reconfigure their locations, or elect not to
build them, in Seller’s sole discretion.
(d)Building G Size. Building G is currently estimated to contain 300,000 (but
not greater than 310,000) rentable square feet of space, and Landlord shall
promptly commence and use its best efforts to obtain the City’s approval for
such amount. Without limiting the foregoing, Landlord shall pay any and all fees
and costs required by the City or any other governmental authority for Building
G to be entitled for 300,000 rentable square feet; including, without
limitation, impact fees, fair share fees, in-lieu fees, mitigation costs and
measures required in connection with any CEQA analysis, and/or any other
exactions connected with such entitlement, other than Transportation Demand
Management (“TDM”) program costs.

78

--------------------------------------------------------------------------------

Building F and Amenities Building



Notwithstanding anything to the contrary in this Lease, if the rentable square
footage of Building G finally approved by the City after expiration of
applicable appeal periods is less than 300,000 rentable square feet, then,
provided that Tenant has timely delivered the Expansion Premises Election Notice
and properly exercised its expansion right pursuant to this Paragraph 16.1,
Landlord shall make a payment to Tenant in the amount of $1,000,000 for each
10,000 rentable square foot increment below 300,000 rentable square feet, which
payment shall be made within twenty (20) days after the later of (i) the date
Landlord obtains all discretionary (non-ministerial) entitlements required by
the City to construct Building G with all applicable appeal periods having
expired (or, if no such approval is obtained, after request for approvals is
denied (whether due to a moratorium or otherwise) and all applicable appeal
periods have expired), and (ii) the date that Tenant delivers its Expansion
Premises Election Notice. For example, if the final approved rentable square
footage of Building G is between 290,000 rentable square feet and 281,000
rentable square feet, then Landlord shall pay $1,000,000 to Tenant; if the final
approved rentable square footage of Building G is between 280,000 rentable
square feet and 271,000 rentable square feet, Landlord shall pay $2,000,000 to
Tenant. In addition, if the actual rentable square footage of the newly
constructed Building G is both (i) less than 300,000 and (ii) less than the
final approved rentable square footage of Building G, then Landlord shall make a
payment to Tenant in the amount of $1,000,000 for each 10,000 rentable square
foot increment below the final approved rentable square footage of Building G,
which payment shall be made within twenty (20) days after Building G has been
substantially completed and its rentable square footage has been re-determined
pursuant to Paragraph 2.1(b) of the Building G Lease. For avoidance of doubt,
the square footage of improvements approved by the City for Building G shall
include any building area that Landlord is permitted to build as of right under
applicable zoning, as well as any pre-existing development rights or
entitlements; however, Building G shall, regardless of size, be a newly
constructed building substantially the same as Building F in design, style,
materials, and appearance.
(e)Expansion Timing. Landlord shall not be obligated to commence construction
activities of Building G or Parking Structure - P2 prior to Tenant’s timely
delivery of the Expansion Premises Election Notice in compliance with the
foregoing requirements. Tenant acknowledges that the parcel on which Building G
would be constructed is currently encumbered with a lease whose term does not
expire until September 30, 2016, and that Landlord cannot commence construction
activities on Building G until after such lease expires.
16.2    Right of First Refusal to Lease.
(a)Provided that Tenant is then is leasing the entirety of the Buildings,
Building E, and, Building G, if the Building G Lease is entered into by Landlord
and Tenant pursuant to Paragraph 16.1 above, and Tenant is not then in monetary
or material non-monetary default under this Lease, the Building E Lease, or the
Building G Lease beyond the applicable cure period, if any, expressly set forth
in this Lease, then after receiving or negotiating an Acceptable Proposal (as
defined below) for any Available Space (as defined in clause (f ) below) in the
Project (such space described in the Acceptable Proposal being defined herein as
the “ROFR Space”), Landlord shall deliver a written notice (the “ROFR Notice”)
to Tenant and the terms of the Acceptable Proposal.

79

--------------------------------------------------------------------------------

Building F and Amenities Building



(b)Tenant shall notify Landlord in writing within nine (9) Business Days after
receipt of the ROFR Notice of Tenant’s election to lease the ROFR Space on the
terms set forth in the Acceptable Proposal (“Tenant’s Election Notice”). Tenant
shall not have the right to lease less than the entire ROFR Space. As used
herein, the term “Acceptable Proposal” means a lease proposal received from or
negotiated with a third party (whether or not executed) containing terms upon
which Landlord or its affiliate is willing to lease the ROFR Space to such third
party. Anything in this Lease to the contrary notwithstanding, Tenant shall not
have the right to deliver Tenant’s Election Notice during any period that Tenant
is in in monetary or material non-monetary default under any of the terms,
covenants or conditions of this Lease with respect to which it has received a
written notice from Landlord if such default remains uncured, and the time
periods provided for herein shall not be tolled or extended during Tenant’s cure
thereof, but the foregoing shall not be read to prevent Tenant from curing the
applicable default and then delivering Tenant’s Election Notice once the default
is cured if such cure is completed within the applicable cure period, if any,
expressly set forth in this Lease, and Tenant’s Election Notice is delivered
within the time periods provided above.
(c)Failure of Tenant to deliver Tenant’s Election Notice within the required
time period (i) shall be deemed an election by Tenant to not lease the ROFR
Space, Landlord shall then be free to lease the ROFR Space to such third party
in accordance with the terms set forth in the ROFR Notice or such terms as
Landlord shall elect, and Tenant shall have no further rights to lease the ROFR
Space; provided, however, that (i) Tenant’s rights under this Paragraph 16.2
shall continue for any portion of the Available Space which was not referenced
in the ROFR Notice, (ii) Tenant’s rights under this Paragraph 16.2 with respect
to the ROFR Space shall continue to the extent such space becomes available for
lease again during the Lease Term or any extension thereof, and (iii) in the
event that Landlord proposes to lease such ROFR Space at a Net Effective Rental
Rate that is less (on a per rentable square foot basis) than ninety percent
(90%) of the Net Effective Rental Rate specified in the ROFR Notice, Tenant’s
rights under this Paragraph 16.1 shall be revived as to the Identified ROFR
Space and Landlord shall deliver a revised ROFR Notice (the “Revised ROFR
Notice”) offering such Identified ROFR Space to Tenant at such proposed lower
rate and Tenant shall have the right to lease such ROFR Space on the terms set
forth in such Revised ROFR Notice by notice to Landlord given within nine (9)
business days after Tenant’s receipt thereof. As used in this Agreement, the
term “Net Effective Rental Rate” shall mean the net present value of the rent
and additional rent payable under the ROFR Notice, taking into account any
allowances and the fair market value of any work to be performed by Landlord at
its expense in connection with any such proposed transaction using a discount
rate equal to the Prime Rate plus two percent (2%) as reported in the Wall
Street Journal from time to time, or any successor published from time to time
as reasonably selected by Landlord.
(d)If Tenant delivers Tenant’s Election Notice within the time period required
herein, Tenant shall be bound and obligated to lease from Landlord, and Landlord
shall be bound and obligated to lease to Tenant, the ROFR Space, and Landlord
and Tenant shall within fifteen (15) days after the date Tenant delivers
Tenant’s Election Notice, enter into a lease for the ROFR Space in substantially
the same in form as this Lease (but with appropriate modifications, by reference
to the Bridge Space Lease, where applicable, in the event that the ROFR Space
does not constitute an entire Building), but reflecting the terms set forth in
the Acceptable Proposal.

80

--------------------------------------------------------------------------------

Building F and Amenities Building



(e)Notwithstanding the foregoing, Tenant’s rights pursuant to this Paragraph
16.2 are subject only to existing extension and expansion rights of current
project tenants1 (“Existing Project Tenants”) as of the date of this Lease and
set forth in such current written leases as and to the extent described on
Exhibit M attached hereto and made a part hereof (the “Existing Superior
Rights”).
(f)As used herein, “Available Space” means all rentable space in Building A,
Building B, Building C, and Building D, and Building G, whether now existing or
hereinafter constructed, subject only to Existing Superior Rights.
16.3    Right of First Offer to Lease. If (a) Landlord is then owned by Menlo
Equities Development Company IX LLC and Beacon Santa Clara Campus Equity LLC (or
another special purpose entity owned and controlled by Menlo Equities
Development Company IX LLC and Beacon Santa Clara Campus Equity LLC), (b) Tenant
is leasing the entirety of the Leased Premises and the Building E Premises (and
the Expansion Premises, if the Building G Lease is entered into by Landlord and
Tenant pursuant to Paragraph 16.1 above or otherwise), (c) Tenant is not then in
monetary or material non-monetary default under this Lease or the Building E
Lease beyond the applicable notice and cure periods, if any, expressly set forth
in such leases, and (d) Landlord, in its sole discretion, acquires (or enters
into a binding agreement to acquire) one or more parcels of real property
adjacent to the Project, incorporates (or intends to incorporate) such parcel(s)
into the Project, and decides that it will construct one or more additional
buildings thereon for lease, then Landlord shall notify Tenant that such
building(s) will be available for lease ten (10) business days (the “Lease
Negotiation Period”) prior to offering such building(s) for lease to third
parties and would not solicit or entertain offers from parties other than Tenant
during the Lease Negotiation Period. Tenant acknowledges Landlord may choose not
acquire such parcel(s), construct such building(s), or incorporate any such
building(s) into the Project at any time before, during, or after the Lease
Negotiation Period. This right shall be personal to Palo Alto Networks, Inc. and
its Permitted Assignee.
In the event Landlord and Tenant, each in its sole discretion, reach agreement
with respect to the lease of such building(s), then by no later than the end of
the Lease Negotiation Period they shall enter into one or more leases reflecting
the terms agreed upon during the Lease Negotiation Period. In the event Landlord
and Tenant, each in its sole discretion, do not reach agreement with respect to
the lease of such Building(s) during the Lease Negotiation Period, Landlord
shall then be free to market and lease such building(s) to third parties, and
Tenant shall have the same rights as other potential tenants to participate in
the marketing process, either directly or through its brokers or agents.
Anything in this Lease to the contrary notwithstanding, Tenant shall not have
the right to exercise its rights under this Paragraph 16.3 during any period
that Tenant is in material default under any of the terms, covenants or
conditions of this Lease, and the time periods provided for herein shall not be
tolled or extended during Tenant’s cure thereof, but the foregoing shall not be
read to prevent Tenant from curing the applicable default

1 If the lease to Move, Inc. has not been executed as of, but is executed within
thirty (30) days after, the Effective Date of this Lease, Move, Inc. shall be
deemed to be an Existing Project Tenant, and its extension and expansion rights
set forth in its lease shall be deemed Existing Superior Rights. If the lease to
Move, Inc. has not been executed within thirty (30) days after the Effective
Date of this Lease, the space listed on Exhibit M as space leased by Move, Inc.
will be deemed Available Space and references to Move, Inc. will be deemed to be
deleted from such exhibit.

81

--------------------------------------------------------------------------------

Building F and Amenities Building



and then exercising its rights under this Paragraph 16.3 once the default is
cured if such cure is completed within the applicable cure period, if any,
expressly set forth in this Lease.
16.4    Right of First Offer to Purchase. If Landlord is then owned by Menlo
Equities Development Company IX LLC and Beacon Santa Clara Campus Equity LLC (or
another special purpose entity owned and controlled by Menlo Equities
Development Company IX LLC and Beacon Santa Clara Campus Equity LLC), and Tenant
is leasing the entirety of the Leased Premises and the Building E Premises (and
the Expansion Premises, if the Building G Lease is entered into by Landlord and
Tenant pursuant to Paragraph 16.1 above or otherwise), and provided that Tenant
is not then in monetary or material non-monetary default under this Lease or the
Building E Lease beyond the applicable notice and cure periods, if any,
expressly set forth in such leases, then if and when Landlord, in its sole
discretion, decides to market either (a) the Buildings, and/or Building E,
and/or Building G (if the Building G Lease is entered into by Landlord and
Tenant pursuant to Paragraph 16.1 above or if the Expansion Period has not yet
expired) (the “Subject Buildings”), or (b) the entire Project, for sale on a
standalone basis to an unaffiliated third party, Landlord will provide an
offering package and/or summary financial information to Tenant fifteen (15)
business days (the “Purchase Negotiation Period”) prior to offering the Subject
Buildings or the Project, as applicable, for sale to third parties and would not
solicit or entertain offers from parties other than Tenant during the Purchase
Negotiation Period. Tenant acknowledges Landlord may choose not to sell the
Subject Buildings or the Project at any time during the Purchase Negotiation
Period and/or marketing process. This right shall be personal to Palo Alto
Networks, Inc. and its Permitted Assignee, applies only to a sale of either (i)
the Subject Buildings only, or (ii) the Project only, and without limitation
shall not apply in the event of (a) any other multi-building or multi-project
portfolio sale involving additional property, (b) a Property, multi-property, or
Project recapitalization or financing, or (c) a larger capital markets
transaction (e.g., a merger, consolidation, reorganization, master limited
partnership, REIT, UPREIT, etc.) involving the Property or the Project. In the
event Landlord and Tenant, each in its sole discretion, reach agreement with
respect to the purchase and sale of the Subject Buildings or the Project, then
by no later than the end of the Purchase Negotiation Period they shall enter
into an “As-Is” Purchase and Sale Agreement, without representations or
warranties other than those relating to authority, and otherwise reflecting the
terms agreed upon during the Purchase Negotiation Period. In the event Landlord
and Tenant, each in its sole discretion, do not reach agreement with respect to
the purchase and sale of the Subject Buildings or the Project during the
Purchase Negotiation Period, Tenant shall have the same rights as other
potential buyers to participate in the marketing process, either directly or
through its brokers or agents. Anything in this Lease to the contrary
notwithstanding, Tenant shall not have the right to exercise its rights under
this Paragraph 16.4 during any period that Tenant is in material default under
any of the terms, covenants or conditions of this Lease, and the time periods
provided for herein shall not be tolled or extended during Tenant’s cure
thereof, but the foregoing shall not be read to prevent Tenant from curing the
applicable default and then exercising its rights under this Paragraph 16.4 once
the default is cured if such cure is completed within the applicable cure
period, if any, expressly set forth in this Lease.
16.5    Right of First Refusal to Purchase (Unsolicited Purchase Proposal).

82

--------------------------------------------------------------------------------

Building F and Amenities Building



(a)If (i) Landlord is then owned by Menlo Equities Development Company IX LLC
and Beacon Santa Clara Campus Equity LLC (or another special purpose entity
owned and controlled by Menlo Equities Development Company IX LLC and Beacon
Santa Clara Campus Equity LLC), (ii) Tenant is then is leasing the entirety of
the Buildings, Building E, and, Building G, if the Building G Lease is entered
into by Landlord and Tenant pursuant to Paragraph 16.1 above, and (iii) Tenant
is not then in monetary or material non-monetary default under this Lease, the
Building E Lease, or the Building G Lease beyond the applicable notice and cure
period, if any, expressly set forth in this Lease or such other leases (as
applicable), then, after receiving or negotiating an Acceptable Unsolicited
Purchase Proposal (as defined below) for the Subject Buildings (as defined in
Paragraph 16.4 above) on a standalone basis, Landlord shall deliver a written
notice (the “Purchase ROFR Notice”) to Tenant and the terms of the Acceptable
Unsolicited Purchase Proposal.
(b)Tenant shall notify Landlord in writing within ten (10) Business Days after
receipt of the Purchase ROFR Notice of Tenant’s election to purchase the Subject
Buildings or the Project, as applicable, on the terms set forth in the
Acceptable Unsolicited Purchase Proposal (“Tenant’s Purchase Election Notice”).
As used herein, the term “Acceptable Unsolicited Purchase Proposal” means an
unsolicited purchase proposal received from a third party (whether or not
executed, and whether or not further negotiated after initial receipt)
containing terms upon which Landlord or its affiliate is willing to sell the
Subject Buildings or the Project on a standalone basis to such third party.
Anything in this Lease to the contrary notwithstanding, Tenant shall not have
the right to deliver Tenant’s Purchase Election Notice during any period that
Tenant is in in monetary or material non-monetary default under any of the
terms, covenants or conditions of this Lease or the Building E Lease or (if
applicable) the Building G Lease, with respect to which it has received a
written notice from Landlord if such default remains uncured, and the time
periods provided for herein shall not be tolled or extended during Tenant’s cure
thereof, but the foregoing shall not be read to prevent Tenant from curing the
applicable default and then delivering Tenant’s Purchase Election Notice once
the default is cured if such cure is completed within the applicable cure
period, if any, expressly set forth in this Lease, the Building E Lease, or the
Building G Lease (as applicable) and Tenant’s Purchase Election Notice is
delivered within the time periods provided above.
(c)Failure of Tenant to deliver Tenant’s Purchase Election Notice within the
required time period shall be deemed an election by Tenant not to purchase the
Buildings, Landlord shall then be free to sell the Buildings to such third party
in accordance with the terms set forth in the Acceptable Unsolicited Purchase
Proposal and Tenant shall have no further rights to purchase the Buildings
pursuant to this Paragraph 16.5.
(d)If Tenant delivers Tenant’s Purchase Election Notice in accordance with
subparagraph (b) above within the required time period, then by no later than
five (5) business days after delivery of Tenant’s Purchase Election Notice, they
shall enter into an “As-Is” Purchase and Sale Agreement, without representations
or warranties other than those relating to authority, and otherwise reflecting
the terms of the Acceptable Unsolicited Purchase Proposal.
(e)Tenant’s rights set forth in this Paragraph 16.5 shall be personal to Palo
Alto Networks, Inc. and its Permitted Assignee, apply only to a sale of either
(i) the Subject

83

--------------------------------------------------------------------------------

Building F and Amenities Building



Buildings only, or (ii) the Project only, and without limitation shall not apply
in the event of (a) any other multi-building or multi-project portfolio sale
involving additional property, (b) a Property, multi-property, or Project
recapitalization or financing, or (c) a larger capital markets transaction
(e.g., a merger, consolidation, reorganization, master limited partnership,
REIT, UPREIT, etc.) involving the Property or the Project.
16.6    Condition Subsequent Related to 3535 Garrett. Although this Lease, the
Building E Lease, and the Bridge Space Lease, and the rights and obligations of
the parties hereunder and thereunder, are binding and effective upon the
Effective Date hereof and the Effective Date of each such other lease, they are
nonetheless conditioned upon the closing of Landlord’s acquisition of Parcel
“2”, 3535 Garrett Drive (the “Garrett Property”), as evidenced by delivery by
Landlord to Tenant of a conformed copy of the vesting deed with recording
information (the “Adjacent Property Condition”). Landlord shall use commercially
reasonable efforts to cause the Adjacent Property Condition to be satisfied as
soon as reasonably practicable after the Effective Date of this Lease. Without
limiting the foregoing, not later than June 1, 2015, Landlord shall deliver to
the current owner of the Garrett Property Landlord’s written election to proceed
with the closing of the acquisition of the Garrett Property pursuant to its
purchase agreement therefor, together with any additional deposit required in
connection therewith. Landlord shall concurrently send a copy of such written
notice to Tenant together with evidence of payment by Landlord of such
additional deposit. If Landlord fails to satisfy the Adjacent Property Condition
by June 9, 2015, Tenant may terminate this Lease, the Building E Lease, and the
Bridge Space Lease (i.e., if Tenant elects to terminate, Tenant must terminate
all such leases) by giving Landlord at least two (2) business days’ advance
written notice thereof. Such notice of termination must be delivered by 12:00
p.m. Pacific Daylight Time by the earlier to occur of (a) June 11, 2015, and (b)
the satisfaction of the Adjacent Property Condition, and, upon any such
termination, each of this Lease, the Building E Lease, and the Bridge Space
Lease shall be null, void and of no further force and effect; provided, however,
that if Landlord satisfies the Adjacent Property Condition within the foregoing
two (2) business day notice period, Tenant’s notice of termination shall be void
and of no force or effect and this Lease, the Building E Lease, and the Bridge
Space Lease shall continue in full force and effect.
16.7    Effect of Sale or Transfer of Parcels. If any property in the Project is
sold or conveyed by Landlord to a third party, and provided that Landlord has
complied with Paragraphs 16.4 and 16.5 hereof to the extent they are applicable,
and such third party assumes Landlord’s obligations under Article 16 hereof as
it applies to the parcel in the Project being acquired by such third party, then
Landlord shall have no further liability to Tenant, and Tenant shall have no
rights or remedies against Landlord, under this Lease with respect to such
property so sold or conveyed.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



84

--------------------------------------------------------------------------------

Building F and Amenities Building





IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
respective dates below set forth with the intent to be legally bound thereby as
of the Effective Date of this Lease first above set forth.
TENANT:
PALO ALTO NETWORKS, INC.,
a Delaware corporation
Dated: May 28, 2015    By: /s/ MARK D. MCLAUGHLIN
Printed Name: President and CEO
Title: President


Dated: May 28, 2015    By: /s/ STEFFAN TOMLINSON
Printed Name: Chief Financial Officer
Title: Chief Financial Officer
LANDLORD:
SANTA CLARA CAMPUS PROPERTY OWNER I LLC, a Delaware limited liability company
By:    Santa Clara Campus Partners LLC,
a Delaware limited liability company,
its Sole Member
By:
Menlo Equities Development Company IX LLC, a California limited liability
company,
its Manager

By:    Menlo Equities V LLC,
a California limited liability company, its Manager
By:    Menlo Legacy Holdings L.P.,
a California limited partnership, its Managing Member
Dated: May 28, 2015 By: /s/ HENRY D. BULLOCK
Henry D. Bullock, President

85

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT A-1
PARCEL MAP
[lease_image1a01.gif]





Exhibit A

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT A-2
SITE PLAN
[lease_image2a01.gif]





Exhibit A

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT A-3
TARGET PARCEL MAP
[lease_image3a01.gif]





Exhibit A

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT A-4
EXCLUSIVE USE AREAS
[lease_image4a01.gif]





Exhibit A

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT A-5
BICYCLE STORAGE AREA

Exhibit A

--------------------------------------------------------------------------------

Building F and Amenities Building



[lease_image5a01.gif]

Exhibit A

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT A-6
PAN VISITOR PARKING SPACES
[lease_image6a01.gif]

Exhibit A

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT B
FLOOR PLAN
Building F:
[lease_image7a01.gif]

Exhibit B

--------------------------------------------------------------------------------

Building F and Amenities Building





Building H:
[lease_image8a01.gif]

Exhibit B

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT C
WORK LETTER
THIS TENANT WORK LETTER (“Work Letter”) sets forth the agreement of Landlord and
Tenant with respect to the improvements to be constructed in the Leased
Premises, as defined in the Lease to which this Work Letter is attached as an
exhibit. In the event of any inconsistency between the terms of this Work Letter
and the terms of the Lease, the terms of the Lease shall control. All defined
terms used herein shall have the meanings set forth in the Lease, unless
otherwise defined in this Work Letter.
1.    Landlord’s Work.
(a)    Landlord will construct (i) the base building warm shell of Building F,
which shall be an eight-story, steel frame building containing the components
listed on Exhibit A-1 attached hereto, and including the improvements to the
Common Areas (including the Exclusive Use Area) shown on such exhibit, and (ii)
the base building warm shell of Amenities Building H, which shall be a
two-story, steel frame building containing the components listed on Exhibit A-2
attached hereto (as applicable, the “Warm Shell Components”), substantially in
accordance with the plans for the Building which are being developed by Landlord
(based on the rendered plans which are listed on Exhibit A-3 attached hereto)
and the Site Plan (such plans and Site Plan are subject to adjustment by
Landlord and approval, and changes if any are required, by the City), and in
compliance with all Laws applicable thereto on the date the Building is
substantially completed by Landlord (the “Landlord’s Work”). Such plans, prior
to approval by the City are defined herein as the “Interim Base Building Plans”
and, after approval by the City are defined herein as the “Final Base Building
Plans.” The exterior architecture of Building F shall be comparable to Building
C with regard to materials and color, but shall consist of eight (8) stories
with a curvilinear front facade. Landlord shall provide Tenant’s architect with
a CAD file of the Final Base Building Plans within three (3) business days after
the same have been upon submittal of same to the City of Santa Clara Building
Department (the “Submittal Date”).
(b)    Landlord will deliver drafts of the Interim Base Building Plans to Tenant
as the same are developed and revised, within three (3) business days after each
revision set is completed. In addition, Landlord shall use reasonable efforts to
provide Tenant with copies of other material submissions to the City of Santa
Clara and to keep Tenant informed of material discussions and correspondence
with the City and other relevant governmental authorities. Tenant shall have the
right to approve any material changes to the Interim Base Building Plans, unless
the same are required solely by the City of Santa Clara.
(c)    In the event it is determined that Landlord’s Work has not been completed
in accordance with the requirements of this Work Letter, Landlord agrees to
correct (or to cause Landlord’s contractor to correct) Landlord’s Work as
necessary with the result that that Landlord’s Work will have been completed in
accordance with the requirements of this Work Letter (and the foregoing shall
also apply to work required due to a governmental agency requiring remediation
of any Hazardous Materials on or about the Property not released by Tenant or
any of the Tenant Parties).

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building



2.    Tenant Improvements. Tenant shall be permitted to construct, furnish or
install all improvements that are necessary for the use and occupancy of the
entirety of the Leased Premises (collectively, the “Tenant Improvements”).
Tenant will engage a consultant reasonably approved by Landlord to manage the
design and construction of the Tenant Improvements (“Tenant Improvement Project
Manager”). Tenant shall cause all drawings and specifications for the Tenant
Improvements to be prepared by an architect selected by Tenant and reasonably
approved by Landlord (“Tenant Improvement Architect”) and to be constructed by a
general contractor licensed in California, selected by Tenant, and reasonably
approved by Landlord (“Tenant Improvement Contractor”). Without limiting
Tenant’s right to propose others, Landlord hereby approves the general
contractors, architects and project managers listed on Schedule 1 to this Work
Letter. Landlord’s prior written consent, which shall not be unreasonably
withheld, shall be required if Tenant desires to change its Tenant Improvement
Architect, Tenant Improvement Contractor or Tenant Improvement Project Manager.
Tenant shall furnish to Landlord a copy of the executed contracts between Tenant
and Tenant Improvement Architect, and Tenant and Tenant Improvement Contractor,
covering all of Tenant’s obligations under this Work Letter.
The Tenant Improvements shall be in conformity with drawings and specifications
submitted to and approved by Landlord, which approval shall not be unreasonably
withheld or delayed, and shall be performed in accordance with the following
provisions:
Tenant Improvement Space Plans: Tenant shall prepare and submit to Landlord for
its approval Tenant Improvement space plans (the “Tenant Improvement Space
Plans”). Within five (5) business days after receipt of Tenant’s drawings
Landlord shall return one set of prints thereof with Landlord’s approval and/or
suggested modifications noted thereon. If Landlord has approved Tenant’s
drawings subject to modifications, such modifications shall be deemed to be
acceptable to and approved by Tenant unless Tenant shall prepare and resubmit
revised drawings for further consideration by Landlord. If Landlord has
suggested modifications without approving Tenant’s drawings Tenant shall prepare
and resubmit revised drawings within five (5) business days for consideration by
Landlord. All revised drawings shall be submitted, with changes highlighted, to
Landlord within five (5) business days following Landlord’s return to Tenant of
the drawings originally submitted, and Landlord shall approve or disapprove such
revised drawings within five (5) business days following receipt of the same.
Landlord shall be provided with a copy of Tenant’s preliminary floor plan and
associated CAD files as a condition to receiving reimbursement.
Tenant Improvement Design Development Plans: Tenant shall prepare and submit to
Landlord for its approval Tenant Improvement design development plans (“Tenant
Improvement Design Development Plans”). Within five (5) business days after
receipt of Tenant’s drawings Landlord shall return one set of prints thereof
with Landlord’s approval and/or suggested modifications noted thereon. If
Landlord has approved Tenant’s drawings subject to modifications, such
modifications shall be deemed to be acceptable to and approved by Tenant unless
Tenant shall prepare and resubmit revised drawings for further consideration by
Landlord. If Landlord has suggested modifications without approving Tenant’s
drawings Tenant shall prepare and resubmit revised drawings

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building



within five (5) business days for consideration by Landlord. All revised
drawings shall be submitted, with changes highlighted, to Landlord within five
(5) business days following Landlord’s return to Tenant of the drawings
originally submitted, and Landlord shall approve or disapprove such revised
drawings within five (5) business days following receipt of the same.
Tenant Improvement Working Drawings: Tenant shall prepare and submit to Landlord
for its approval Tenant Improvement working drawings (“Tenant Improvement
Working Drawings”) including mechanical, electrical, and plumbing plans (“MEP”).
Within five (5) business days after receipt of Tenant’s drawings Landlord shall
return one set of prints thereof with Landlord’s approval and/or suggested
modifications noted thereon. If Landlord has approved Tenant’s drawings subject
to modifications, such modifications shall be deemed to be acceptable to and
approved by Tenant unless Tenant shall prepare and resubmit revised drawings for
further consideration by Landlord. If Landlord has suggested modifications
without approving Tenant’s drawings Tenant shall prepare and resubmit revised
drawings within seven (7) business days for consideration by Landlord. All
revised drawings shall be submitted, with changes highlighted, to Landlord
within seven (7) business days following Landlord’s return to Tenant of the
drawings originally submitted, and Landlord shall approve or disapprove such
revised drawings within five (5) business days following receipt of the same.
Final Tenant Improvement Plans: Tenant shall submit the approved Tenant
Improvement Working Drawings to the Santa Clara Building Department for a Tenant
Improvement building permit prior to the commencement of such work. The Tenant
Improvement Working Drawings as modified by the City are defined herein as the
“Final Tenant Improvement Plans.” Prior to commencing construction, Tenant shall
deliver to Landlord a copy of the City of Santa Clara building permit for the
Final Tenant Improvement Plans.
Tenant shall have the right to install a key card security system for the
exterior doors of the Buildings and in the elevator cabs, subject to Landlord’s
approval over the plans and specifications therefor as set forth below. Tenant
shall have the right, but not the obligation, to achieve LEED Silver, Gold or
Platinum for the Tenant Improvements. In addition, Tenant, at Tenant’s sole
discretion, may elect not to achieve any LEED certification. Tenant shall have
the exclusive right, as an element of its Tenant Improvements, to install
interior improvements to be included in the Amenities Building, which may
include a cafeteria, gym, fitness center, and training and conference
facilities.
Any material changes to the Final Tenant Improvement Plans shall be subject to
Landlord’s prior written approval, which shall not be unreasonably withheld or
delayed. Only new materials or other materials of good quality (such as recycled
or reclaimed materials) shall be used in the construction of the Tenant
Improvements, except with the written consent of Landlord, which consent shall
not be unreasonably withheld.
Tenant acknowledges that it will engage the Tenant Improvement Architect, the
Tenant Improvement Project Manager, and the Tenant Improvement Contractor, and
Landlord shall not be liable for the actions and omissions of Tenant’s
architects, engineers, contractors, and project/

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building



construction managers. Landlord’s approval of any of Tenant’s architects,
engineers or project/construction managers and of any documents prepared by any
of them shall not be for the benefit of Tenant or any third party, and Landlord
shall have no duty to Tenant or to any third parties for the actions or
omissions of Tenant’s architects, engineers or project/construction managers.
The Tenant Improvements shall be constructed by Tenant Improvement Contractor in
accordance with the Final Tenant Improvement Plans, in compliance with all of
the terms and conditions of this Work Letter and the Lease, and with all
applicable Laws and Restrictions. Tenant or the Tenant Improvement Contractor
shall obtain a builder’s risk policy of insurance in an amount and form and
issued by a carrier reasonably satisfactory to Landlord, and its subcontractors
shall carry worker’s compensation insurance for their employees as required by
law. The builder’s risk policy of insurance shall name Landlord as an additional
insured and shall not be cancelled without at least thirty (30) days’ prior
written notice to Landlord.
Tenant shall notify Landlord of its intention to commence construction ten (10)
days prior to commencement and shall again notify Landlord of actual
commencement within one (1) business day thereafter. Landlord shall have the
right to post in a conspicuous location on the Buildings or the Leased Premises,
as well as record with the County of Santa Clara, a Notice of Nonresponsibility.
Tenant shall provide Landlord with a copy of the City of Santa Clara building
permit allowing for the construction of the Final Tenant Improvement Plans prior
to commencement of construction of the Tenant Improvements.
All work to be performed inside or outside of the Buildings shall be coordinated
with Landlord. Tenant and the Tenant Improvement Contractor shall conduct their
work and employ labor in such manner as to maintain harmonious labor relations,
and Landlord and Tenant shall reasonably cooperate with each other with respect
to securing their respective entitlements/building permits and avoiding
interfering with each other’s respective work.
Tenant shall submit to Landlord on or before the Lease Commencement Date (as
defined in the Lease) a Certificate of Substantial Completion, AIA Document
G704, by its Tenant Improvement Architect for the Final Tenant Improvement
Plans, a copy of all final inspection cards for the Tenant Improvements signed
by the appropriate City of Santa Clara inspector and the Temporary Certificate
of Occupancy from the City of Santa Clara.
Tenant shall submit to Landlord two CDs containing copies of all Tenant
Improvement as-built plans and specifications (including but not limited to
final as-built design-build mechanical, electrical, and plumbing plans),
warranties, and operating manuals covering all of the work in the Final Tenant
Improvement Plans.
Any minor work required for Tenant’s occupancy of the Leased Premises but not
included in the Final Tenant Improvement Plans such as the procurement and
installation of furniture, fixtures, equipment, interior artwork and signage,
shall not require Landlord approval but shall be installed in a good and
workmanlike manner by Tenant.
3.    Project Costs. The costs and expenses of the development and construction
of the Landlord’s Work and the Tenant Improvements (“Project Costs”) shall be
paid in accordance with this Paragraph 3.

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building



(a)    Landlord’s Work. The costs and expenses of the development and
construction of the Landlord’s Work shall be paid by Landlord.
(b)    Tenant Improvements. Unless specified otherwise herein, Tenant shall bear
and pay the cost of the Tenant Improvements (which cost shall include, without
limitation, the costs of construction as provided for in the Tenant Improvement
Contractor’s contract, the cost of permits, and all architectural, design, space
planning, and engineering services obtained by Tenant in connection with Tenant
Improvements, office improvements, wiring and cabling costs, and cubicle costs;
provided that so long as Tenant is not in monetary or material non-monetary
default under the Lease with respect to which it has received written notice
from Landlord, Landlord shall contribute a maximum of $60 per rentable square
foot, for an aggregate maximum of $20,400,0005 (the “Tenant Improvement
Allowance”), which shall be utilized only for improvements to the Buildings, and
for any related “soft costs,” including but not limited to design fees,
consulting fees for audio/visual, cabling, telephone, security and computer
systems; mechanical/electrical engineers’ fees; and construction management (the
“TI Costs”). The foregoing shall not be read to prevent Tenant from curing the
applicable default and then being entitled to the applicable disbursement(s)
once the default is cured if such cure is completed within the applicable cure
period, if any, expressly set forth in this Work Letter or the Lease. The Tenant
Improvement Allowance shall be available to Tenant only until October 31, 2018
(the “TI Allowance Deadline”). Landlord shall have no further obligation to make
disbursements of the Tenant Improvement Allowance with respect to requests for
disbursements made by Tenant after the TI Allowance Deadline; provided, however,
that Landlord will remain obligated to honor requests for disbursement properly
made by Tenant prior to the TI Allowance Deadline. There shall be no
construction management fee or architectural review fee charged by Landlord in
connection with the Tenant Improvements. Subject to such deadline:
(i)    Not later than the 25th day of each month Tenant may submit applications
for payment to Landlord in a form reasonably acceptable to Landlord, including
Tenant Improvement Contractor’s Application and Certification for Payment AIA
G702 certified by Tenant Improvement Architect, certified as correct by an
authorized representative of Tenant and by Tenant’s architect, for payment of
that portion of the TI Costs allocable to the prior month. Each application for
payment shall set forth such information and shall be accompanied by such
supporting documentation as shall be reasonably requested by Landlord, including
the following:
(A)    Invoices.
(B)    Fully executed conditional lien releases in the form prescribed by law
from the Tenant Improvement Contractor and all subcontractors and suppliers
furnishing labor or materials during such period and fully executed
unconditional lien releases from all such entities covering the prior payment
period.
______________ 
5 Based on the Leased Premises containing 340,000 rentable square feet, and
subject to measurement as described in the “Leased Premises” definition in the
Lease, and adjustment.



Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building



(C)    Tenant Improvement Contractor’s worksheets showing percentages of
completion.
(D)    Tenant Improvement Contractor’s certification as follows:
“There are no known mechanics’ or materialmen’s liens outstanding at the date of
this application for payment, all due and payable bills with respect to the
Buildings have been paid to date or shall be paid from the proceeds of this
application for payment, and there is no known basis for the filing of any
mechanics’ or materialmen’s liens against the Buildings or the Property, and, to
the best of our knowledge, waivers from all subcontractors are valid and
constitute an effective waiver of lien under applicable law to the extent of
payments that have been made or shall be made concurrently herewith.”
(ii)    On or before the 30th day following submission of the application for
payment, so long as Tenant is not in default under the terms of this Work Letter
or the Leases, Landlord shall pay the amount so requested (but in no event more
than $60 per square foot for the applicable space under construction), provided
that at such time as Landlord has paid the entire Tenant Improvement Allowance
on account of such Tenant Improvement work, all billings shall be paid entirely
by Tenant. Notwithstanding the foregoing, Landlord shall have no obligation to
make disbursements of the Tenant Improvement Allowance at any time that Landlord
has delivered written notice of a monetary or material non-monetary default
under the Lease or this Work Letter by Tenant until such default has been cured.
If upon completion of the Tenant Improvement Work and payment in full to the
Tenant Improvement Contractor, the architect and engineer, and payment in full
of all fees and permits, the portion of the cost of the Tenant Improvement Work,
architects’ and engineers’ fees, permits and fees theretofore paid by Landlord
is less than the Tenant Improvement Allowance, Landlord shall reimburse Tenant
for costs expended by Tenant for Tenant Improvement work up to the amount by
which the Tenant Improvement Allowance exceeds the portion of such cost
theretofore paid by Landlord. Landlord shall have no obligation to advance the
Tenant Improvement Allowance to the extent it exceeds the total cost of the
Tenant Improvement Work. In no event shall Landlord have any responsibility for
the cost of the Tenant Improvement Work in excess of the Improvement Allowance.
Landlord shall have no obligation to make any payments to Tenant Improvement
Contractor’s material suppliers or subcontractors or to determine whether
amounts due them from Tenant Improvement Contractor in connection with the
Tenant Improvement work have, in fact, been paid. The foregoing shall not be
read to prevent Tenant from curing the applicable default and then being
entitled to the applicable disbursement once the default is cured if such cure
is completed within the applicable cure period, if any, expressly set forth in
this Work Letter or the Lease.
(c)    Test Fit Allowance and Moving Allowance. Landlord shall pay Tenant up to
$53,9686 in reimbursement of the reasonable, third party costs incurred by
Tenant in the development of the Tenant Improvement Space Plans; such
reimbursement(s) shall be paid within 30 days following receipt by Landlord from
time to time of reasonable supporting
______________ 
6 Based on the Leased Premises containing 340,000 rentable square feet and
Building E containing 290,000 rentable square feet, and subject to measurement
as described in the “Leased Premises” definition in the Lease, and adjustment.

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building



documentation as requested by Landlord. Landlord shall pay Tenant up to
$404,7627 in reimbursement of the reasonable, third party costs incurred by
Tenant in moving to the Leased
Premises from other space in the Project and its existing headquarters located
at 4301 and 4401 Great America Parkway, Santa Clara, California; such
reimbursement(s) shall be paid within 30 days following receipt by Landlord of
reasonable supporting documentation as requested by Landlord, or, if later, on
the later to occur of the Lease Commencement Date or the date Tenant has
completed its move.
(e)    Evidence of Completion of Improvement Work. Upon the completion of the
Improvement Work, Tenant shall:
(i)    Submit to Landlord a detailed breakdown of Tenant’s final and total
construction costs, together with receipted evidence showing payment thereof,
satisfactory to Landlord.
(ii)    Submit to Landlord all evidence reasonably available from governmental
authorities showing compliance with any and all other laws, orders and
regulations of any and all governmental authorities having jurisdiction over the
Buildings, including, without limitation, authorization for physical occupancy
of the Buildings.
(iii)    Submit to Landlord the as-built plans and specifications referred to
above.
4.    Tenant’s Contracts with Architect, Contractor, etc. Tenant agrees to cause
its contracts with Tenant Improvement Contractor, the Tenant Improvement
Architect, the Tenant Improvement Project Manager, and any other of Tenant’s
consultants, subcontractors, agents, etc., relating to the Tenant Improvements,
to include provisions the effect of which is that the warranties and indemnities
in favor of Tenant set forth in such contracts shall name Landlord as an
intended beneficiary.
5.    Tenant Delay. For the purposes of this Work Letter and the Lease, “Tenant
Delay” means any actual delay in any of (a) Substantial Completion of the
Landlord Work, or (b) achievement of the Required Delivery Condition, or (c)
achievement any of the milestones listed in Paragraph 2.8 of the Lease, in each
of cases (a) through (c) beyond the dates specified therefor set forth in
Article 2 of the Lease, resulting from either: (i) Tenant’s failure to fulfill
its obligation with respect to provide either documents or approvals within the
time periods specified therefor herein, (ii) any change orders requested by
Tenant, (iii) an act or omission of Tenant or any Tenant Parties which
interferes with the progress of construction of the Building. In the event of
any Tenant Delay the date upon which Substantial Completion of the Landlord’s
Work, completion of the Warm Shell Components and Exclusive Use Areas in the
Required Delivery Condition, or achievement of an affected milestone, is deemed
to have occurred shall be advanced by the cumulative duration of such Tenant
Delays, and the Delivery Date shall be deemed to have occurred in advance of the
actual delivery date as a sole and direct result of the cumulative duration of
such Tenant Delays. A Tenant Delay shall not be deemed to have commenced until
Landlord has provided written notice to Tenant that a Tenant Delay is
______________ 
7 See footnote no. 6.

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building



occurring. With respect to any changes to the Warm Shell Components requested by
Tenant, Landlord hereby notifies Tenant that such request will result in a
Tenant Delay, and Tenant agrees that this notice satisfies the requirement for
written notice set forth in the previous sentence.
6.    Landlord Delay. A “Landlord Delay” means any actual delay in the
permitting, construction or completion of the Tenant Improvements or equipment
to be installed by Tenant which actually and directly delays Substantial
Completion of the Tenant Improvements beyond the date set forth in Paragraph
2.4(c) of the Lease (as such date may be extended pursuant to Paragraph 2.4(c)
of the Lease), which (a) is not caused by Force Majeure, and (b) is caused by
(i) Landlord’s breach of this Work Letter, (ii) Landlord’s changes to the Final
Base Building Plans as approved by the City of Santa Clara other than as
required solely by the City of Santa Clara, (iii) any alterations, improvements
or work required due to a governmental agency requiring remediation of any
Hazardous Materials on or about the Property not released by Tenant or any of
the Tenant Parties, or (iv) any other interference with Tenant’s Substantial
Completion of the Tenant Improvements or placement of furniture, fixtures or
equipment in the Leased Premises caused by acts or omissions of Landlord or its
agents or contractors. For the purposes of this Paragraph 6 only, the term
“Substantial Completion” means that the Tenant Improvements have been
substantially completed pursuant to the details of the Final Tenant Improvement
Plans but for punch list items which don’t materially and adversely affect
Tenant’s use of the Leased Premises and a temporary certificate of occupancy for
the Leased Premises has been issued by the City of Santa Clara. In the event
Landlord Delays occur, the Lease Commencement Date shall be delayed by on day
for each day of such Landlord Delays.
7.    Offset Right. Landlord acknowledges that if Landlord fails to pay any
portion of the Tenant Improvement Allowance as and when it is obligated to do so
under this Work Letter, and Landlord thereafter fails to pay such portion of the
Tenant Improvement Allowance within thirty (30) days after Landlord’s receipt of
a written notice from Tenant describing Landlord’s failure to pay such portion
of the Tenant Improvement Allowance, then Tenant shall be entitled to deduct
from Base Monthly Rent payable by Tenant under the Lease, the amount set forth
in such written notice from Tenant, but limited each month to an amount not to
exceed 40% of each payment of Base Monthly Rent, until fully paid. If, however,
Landlord delivers to Tenant, within thirty (30) days after Landlord’s receipt of
such written notice from Tenant, a written objection to the requested payment
setting forth with reasonable particularity Landlord’s reasons for its claim
that such payment did not have to be made (including, without limitation, the
fact that such payment has already been made), then Tenant shall not then be
entitled to such deduction from Base Monthly Rent unless and until such dispute
is resolved in accordance with the procedures set forth in Paragraph 5.1(b)(iii)
of the Lease; provided, however, Tenant shall be entitled to offset any
undisputed amounts set forth in the written notice from Tenant (subject to the
foregoing 40% limitation) within thirty (30) days after Landlord’s receipt of
the same.

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building





EXHIBIT A-1 TO WORK LETTER
[lease_image9a01.gif]

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building





[lease_image10a01.gif]

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building





[lease_image11a01.gif]

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building





EXHIBIT A-2 TO WORK LETTER
[lease_image12a01.gif]

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building





[lease_image13a01.gif]

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building





[lease_image14a01.gif]

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building





EXHIBIT A-3 TO WORK LETTER
RENDERED PLANS
Building F:
[lease_image15a01.gif]

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building





[lease_image16a01.gif]

Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building





Building H:
[lease_image17a01.gif]





Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building



SCHEDULE 1 TO WORK LETTER
LIST OF APPROVED GENERAL CONTRACTORS, ARCHITECTS
AND PROJECT MANAGERS
Architects
•AP&I
•ArcTec
•Gensler
•IA
•Rapt Studios
•RMW
•Studio O + A
General Contractors
•Devcon Construction
•DPR
•Novo Construction
•SC Builders
•Skyline Construction
•South bay Construction
Project Managers
•Jones Lang LaSalle







Exhibit C

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT D
EXCLUSIVE USE AREA CONCEPTUAL PLAN
[lease_image18a01.gif]





Exhibit D

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT E
LEASE COMMENCEMENT DATE CERTIFICATE
This LEASE COMMENCEMENT CERTIFICATE (“Certificate”) is made this ____________
day of ____________________, 201_, by and between _____________ (“Landlord”),
and ________________, a _______________ (“Tenant”), and is attached to and made
a part of that certain Lease dated as of ______________, 201_, by and between
Landlord and Tenant (the “Lease”).
Landlord and Tenant hereby acknowledge and agree for all purposes of the Lease
that:
1.    Tenant has accepted possession of the Leased Premises and formally accepts
the same and acknowledges that the Leased Premises are in the condition called
for by the Lease (including the Work Letter), subject to latent defects, and
subject to the punch list items noted by Landlord’s architect or by the City of
Santa Clara upon its sign-off on the building permit for the Buildings, as
listed on Schedule 1 attached hereto.
2.    the Lease Commencement Date as defined in Paragraph 2.3 of the Lease is
__________, 201_,
3.    the rentable square footage of the Leased Premises is ________________,
and
4.    Tenant’s Building Share is __.__%,
5.    Tenant’s Project Share is __.__%,
6.    the Tenant Improvement Allowance is $______________,
7.    the Additional Tenant Improvement Allowance is $______________, and
8.    the schedule of Base Monthly Rent is:
Period
Base Monthly Rent*
 
 
Months 1-12
$_______.__
Months 13-24
$_______.__
Months 25-36
$_______.__
Months 37-48
$_______.__
Months 49-60
$_______.__
Months 61-72
$_______.__
Months 73-84
$_______.__
Months 85-96
$_______.__
Months 97-108
$_______.__
Months 109-120
$_______.__
Months 121-132
$_______.__


Exhibit E

--------------------------------------------------------------------------------

Building F and Amenities Building



[NTD: Paragraphs 3 through 8 to be completed only if the determination of the
rentable square footage of the Leased Premises pursuant to Paragraph 2.1(b) of
the Lease results in rentable square footages different than those set forth in
Article 1 of the Lease]
IN WITNESS WHEREOF, Landlord and Tenant have executed this Certificate on the
date first above written.
TENANT:
PALO ALTO NETWORKS, INC., a Delaware corporation


By: _______________________________________________
Printed Name: _______________________________________
Title: President


By: _______________________________________________
Printed Name: _______________________________________
Title: Chief Financial Officer


LANDLORD:
SANTA CLARA CAMPUS PROPERTY OWNER I LLC, a Delaware
limited liability company
By:    Santa Clara Campus Partners LLC,
a Delaware limited liability company,
its Sole Member


By:    Menlo Equities Development Company IX LLC,
a California limited liability company,
its Manager


By:    Menlo Equities V LLC,
a California limited liability company,
its Manager


By:    Menlo Legacy Holdings L.P.,
a California limited partnership,
its Managing Member


By:_______________________
Henry D. Bullock, President



Exhibit E

--------------------------------------------------------------------------------

Building F and Amenities Building



SCHEDULE 1
PUNCH LIST ITEMS NOTED BY LANDLORD’S ARCHITECT
AND BY THE CITY OF SANTA CLARA



Exhibit E

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT F
FORM OF LUMP SUM PAYMENT AMENDMENT
AMENDMENT NO. __TO LEASE
This AMENDMENT TO LEASE (“Amendment”) is dated as of this __ day of ___________,
201_ (the “Amendment Date”), by and between _________________ LLC, a California
limited liability company (“Landlord”), and ____________, a ________________
(“Tenant”).
RECITALS
A.    Landlord and Tenant entered into that certain Lease dated as of
____________, 201_ [as amended by that certain ___________________ dated as of
__________] (collectively, the “Lease”) for premises located in the City of
Santa Clara, County of Santa Clara, State of California, commonly known as or
otherwise described as ____________ Street, Suite _____, __________, California,
comprised of approximately ____________ rentable square feet of floor area as
more particularly described in the Lease; and
B.    Landlord has exercised the Lump Sum Payment Option as defined in Paragraph
3.1(b) of the Lease.
C.    Landlord and Tenant now desire to amend the Lease to set forth the on the
terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.    Definitions. All capitalized terms used in this Amendment but not
otherwise defined shall have the meanings assigned to them in the Lease.
2.    Lump Sum Payment Date. The Lump Sum Payment Date is ___________, 201_.
3.    Base Monthly Rent Start Date. The Base Monthly Rent Start Date is
________, 201_.
4.    Abated Rent Lump Sum Payment. The amount of the Abated Rent Lump Sum
Payment is _____________ Dollars ($___________).
5.    Base Monthly Rent. The schedule of Base Monthly Rent, as set forth in
Article 1 of the Lease, is hereby amended in its entirety to read as follows:

Exhibit F

--------------------------------------------------------------------------------

Building F and Amenities Building



Period
Base Monthly Rent
 
 
[Months __-__
$0.00
Months __**-24
$1,025,440.00
Months 25-36
$1,056,203.20
Months 37-48
$1,079,967.77
Months 49-60
$1,101,567.13
Months 61-72
$1,123,598.47
Months 73-84
$1,146,070.44
Months 85-96
$1,168,991.85
Months 97-108
$1,192,371.69
Months 109-120
$1,216,219.12
Months 121-132
$1,240,543.50



*Based upon the Leased Premises containing 340,000 rentable square feet of
space, and subject to measurement as described in the “Leased Premises”
definition in the Lease, and adjustment.
**[DRAFTING NOTE: COMPLETE TO CORRESPOND WITH BASE MONTHLY RENT START DATE AND
CONFORM THE FIRST ROW IN THE SCHEDULE; IF BASE MONTHLY RENT START DATE IS MONTH
1, DELETE THE FIRST ROW IN THE SCHEDULE.]
6.    Ratification. The Lease, as amended by this Amendment, is hereby ratified
by Landlord and Tenant and Landlord and Tenant hereby agree that the Lease, as
so amended, shall continue in full force and effect.
7.    Miscellaneous.
7.1    Voluntary Agreement. The parties have read this Amendment and the mutual
releases contained in it, and on the advice of counsel they have freely and
voluntarily entered into this Amendment.
7.2    Attorney’s Fees. If either party commences an action against the other
party arising out of or in connection with this Amendment, the prevailing party
shall be entitled to recover from the non-prevailing party, reasonable
attorney’s fees and costs of suit.
7.3    Successors. This Amendment shall be binding on and inure to the benefit
of the parties and their successors.
7.4    Counterparts. This Amendment may be signed in two or more counterparts.
When at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.

Exhibit F

--------------------------------------------------------------------------------

Building F and Amenities Building





IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first written above.
LANDLORD:
SANTA CLARA CAMPUS PROPERTY OWNER I LLC, a Delaware
limited liability company
By:    Santa Clara Campus Partners LLC,
a Delaware limited liability company,
its Sole Member


By:    Menlo Equities Development Company IX LLC,
a California limited liability company,
its Manager


By:    Menlo Equities V LLC,
a California limited liability company,
its Manager


By:    Menlo Legacy Holdings L.P.,
a California limited partnership,
its Managing Member


By:_______________________
Henry D. Bullock, President



Exhibit F

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT G
BUILDING SIGNAGE
[lease_image19a01.gif]



Exhibit H

--------------------------------------------------------------------------------

Building F and Amenities Building



[lease_image20a01.gif]





Exhibit G

--------------------------------------------------------------------------------

Building F and Amenities Building





EXHIBIT H
LANDLORD SIGNAGE ILLUSTRATION




[lease_image21a01.jpg]







Exhibit H

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT I
RULES AND REGULATIONS
1.    No sign, advertisement, name or notice shall be installed or displayed on
any part of the outside, or inside if visible from the outside, of the Building
without the prior written consent of Landlord. Landlord shall have the right to
remove, at Tenant’s expense and without notice, any sign installed or displayed
in violation of this rule.
2.    Tenant shall not place anything or allow anything to be placed near the
glass of any window, door, partition or wall which may appear unsightly from
outside the Leased Premises. No awnings or other projection shall be attached to
the outside walls of the Building without the prior written consent of Landlord.
No curtains, blinds, shades or screens shall be attached to or hung in, or used
in connection with, any window or door of the Leased Premises, other than
Building standard materials, without the prior written consent of Landlord.
3.    Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, escalators or stairways of the Building. The halls,
passages, exits, entrances, elevators, escalators, stairways and other common
areas (excluding such spaces in the Leased Premises) are not for the general
public, and Landlord shall in all cases retain the right to control and prevent
access thereto of all persons whose presence in the reasonable judgment of
Landlord would be prejudicial to the safety, character, reputation and interests
of the Building and its tenants; provided, that nothing herein contained shall
be construed to prevent such access to persons with whom any tenant normally
deals in the ordinary course of its business, unless such persons are engaged in
illegal activities. Except as otherwise set forth in Paragraph 4.14 of the
Lease, neither tenant nor any employee, invitee, agent, licensee or contractor
of Tenant shall go upon or be entitled to use any portion of the roof of the
Building.
4.    The directory of the Building will be provided exclusively for the display
of the name and location of tenants only, and Landlord reserves the right to
exclude any other names therefrom.
5.    All cleaning and janitorial services for the Building Common Areas and the
Leased Premises shall be provided exclusively through Landlord or Landlord’s
janitorial contractors in accordance with the provisions of Paragraph 5.1(b) of
the Lease. No person or persons other than those approved by Landlord shall be
employed by Tenant or permitted to enter the Building for the purpose of
cleaning the same. Tenant shall not cause any unnecessary labor by carelessness
or indifference to the good order and cleanliness of the Leased Premises.
Landlord shall not in any way be responsible to Tenant for loss of property on
the Leased Premises, however occurring, or for any damage to Tenant’s property
by the janitors or any other employee or any other person.
6.    Tenant, upon termination of its tenancy, shall deliver to Landlord the
keys of all doors which have been furnished to, or otherwise procured by Tenant,
and, in the event of loss of any keys, shall pay Landlord the cost of replacing
the same or of changing the lock or locks opened by such lost key if Landlord
shall deem it necessary to make such change. Landlord may impose a reasonable
charge for keys it furnishes to Tenant, if any. Tenant may not make or have

Exhibit I

--------------------------------------------------------------------------------

Building F and Amenities Building



made additional keys, and Tenant shall not alter any lock or install a new
additional lock or bolt on any door or window of the Leased Premises.
7.    Tenant shall not place a load upon any floor of the Leased Premises which
exceeds the one hundred (100) pounds per square foot of live load which such
floor was designed to carry and which is allowed by law. Business machines and
mechanical equipment which cause noise or vibration that may be transmitted to
the structure of the Building or to any space therein to such a degree as to be
objectionable to Landlord or to any tenants in the Building, shall be placed and
maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate noise or vibration. Landlord will not be
responsible for loss of, or damage to, any such equipment or other property from
any cause, and all damage done to the Building by maintaining or moving such
equipment or other property shall be repaired at the expense of Tenant.
8.    Tenant shall not use or keep in the Leased Premises any kerosene, gasoline
or inflammable or combustible fluid or material other than those limited
quantities necessary for the operation or maintenance of office equipment.
Tenant shall not use or permit to be used in the Leased Premises any foul or
noxious gas or substance, or permit or allow the Leased Premises to be occupied
or used in a manner offensive or objectionable to Landlord or other occupants of
the Property or the project of which the Property is a part (the “Project”) by
reason of noise, odors or vibrations, nor shall Tenant bring into or keep in or
about the Leased Premises any birds or animals other than “seeing-eye” or other
assistance animals.
9.    Tenant shall not use any method of heating or air-conditioning other than
that supplied by Landlord or as approved by Landlord pursuant to the Work Letter
attached to the Lease.
10.    Tenant shall not waste electricity, water or air-conditioning and agrees
to cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air-conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
shall not adjust controls other than room thermostats installed for Tenant’s
use. Tenant shall keep corridor doors closed at the end of each business day.
11.    Landlord shall not be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord reserves the right to prevent
access to the Building in case of invasion, mob, riot, public excitement or
other commotion by closing the doors or by other appropriate action.
12.    Tenant shall close and lock all doors of the Leased Premises and entirely
shut off all water faucets or other water apparatus, and, except with regard to
Tenant’s computers and other equipment which reasonably require electricity on a
24-hour basis, all electricity, gas or air outlets before Tenant and its
employees leave the Leased Premises. Tenant shall be responsible for any damage
or injuries sustained by other tenants or occupants of the Building or by
Landlord for noncompliance with this rule.

Exhibit I

--------------------------------------------------------------------------------

Building F and Amenities Building



13.    The toilet rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, and
no foreign substances of any kind whatsoever shall be thrown therein.
14.    Tenant shall not sell, or permit the sale at retail, of newspapers,
magazines, periodicals, theater tickets, or any other goods or merchandise to
the general public in or on the Leased Premises. Tenant shall not make any
room-to-room solicitation of business from other tenants of the Property or the
Project. Tenant shall not use the Leased Premises for any business or activity
other than that specifically provided for in the Lease.
15.    Except as otherwise set forth in Paragraph 4.14 of the Lease, Tenant
shall not install any radio or television antenna, loudspeaker or other device
on the roof or exterior walls of the Building. Tenant shall not interfere with
radio or television broadcasting or reception from or in the Building or
elsewhere.
16.    Except as expressly permitted in the Lease, Tenant shall not mark, drive
nails, screw or drill into the partitions, window mullions, woodwork or plaster,
or in any way deface the Leased Premises or any part thereof, except to install
normal wall hangings. Tenant shall repair any damage resulting from
noncompliance under this rule.
17.    Tenant shall not install, maintain or operate upon the Leased Premises
any vending machines that do not serve solely the occupants of the Leased
Premises, without the prior written consent of Landlord, .
18.    Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in and around the Property or the Project or the Building
are expressly prohibited, and each tenant shall cooperate to prevent same.
19.    Landlord reserves the right to exclude or expel from the Property or the
Project and/or the Building any person who, in Landlord’s judgment, is
intoxicated or under the influence of liquor or drugs or who is in violation of
any of the Rules and Regulations of the Building, the Property, or the Project.
20.    Tenant shall store all its trash and garbage within the Leased Premises
or the outdoor trash enclosure/receptacle as described in Paragraph 4.4 of the
Lease. Tenant shall not place in any trash box or receptacle any material which
cannot be disposed of in the ordinary and customary manner of trash and garbage
disposal. All recycling, garbage and refuse disposal shall be made in accordance
with directions reasonably issued from time to time by Landlord.
21.    The Leased Premises shall not be used for the storage of merchandise held
for sale to the general public, or for lodging or for manufacturing of any kind.
No cooking shall be done or permitted by Tenant on the Leased Premises, except
that use by Tenant of Underwriters’ Laboratory-approved equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted and the use
of a microwave shall be permitted, provided that such equipment and use is in
accordance with all applicable federal, state, county and city laws, codes,
ordinances, rules and regulations.

Exhibit I

--------------------------------------------------------------------------------

Building F and Amenities Building



22.    Tenant shall not use in any space, or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and side
guards, or such other material-handling equipment as Landlord may approve.
Tenant shall not bring any other vehicles of any kind into the Building.
23.    Tenant shall not use the name of the Building, the Property, or the
Project in connection with, or in promoting or advertising, the business of
Tenant, except for Tenant’s address.
24.    Tenant agrees that it shall comply with all fire and security regulations
that may be issued from time to time by Landlord, and Tenant also shall provide
Landlord with the name of a designated responsible employee to represent Tenant
in all matters pertaining to such fire or security regulations. Tenant shall
cooperate fully with Landlord in all matters concerning fire and other emergency
procedures.
25.    Tenant assumes any and all responsibility for protecting the Leased
Premises from theft, robbery and pilferage. Such responsibility shall include
keeping doors locked and other means of entry to the Leased Premises closed.
26.    Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant.
27.    These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of premises in the Building,
the Property, or the Project.
28.    Landlord reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety,
security, care and cleanliness of the Building, the Property, or the Project and
for the preservation of good order therein. Tenant agrees to abide by all such
Rules and Regulations hereinabove stated and any additional rules and
regulations which are adopted.
29.    Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees or guests.
30.    Except as otherwise provided in Paragraph 6.1 of the Lease, Tenant shall
not lay linoleum, tile, carpet or other similar floor covering without the prior
written approval of Landlord. The expense of repairing any damage resulting from
a violation of this rule shall be borne by Tenant.
PARKING RULES AND REGULATIONS
1.    In addition to the parking provisions contained in the Lease to which
these Rules and Regulations are attached, the following rules and regulations
shall apply with respect to the use of the Building’s parking facilities.
2.    Every parker is required to park and lock his/her own vehicle. All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible

Exhibit I

--------------------------------------------------------------------------------

Building F and Amenities Building



for any such damage or loss by water, fire, defective brakes, the act or
omissions of others, theft, or for any other cause.
3.    Tenant shall not park or permit its employees to park in any parking areas
designated by Landlord as areas for parking by visitors to the Building, the
Property, or the Project. Tenant shall not leave vehicles in the parking areas
overnight (except vehicles belonging to Akamai employees who are working
overnight or who have legitimate business needs for occasional overnight
parking) nor park any vehicles in the parking areas other than automobiles,
motorcycles, motor driven or non-motor driven bicycles or four wheeled trucks.
4.    No overnight or extended term storage of vehicles shall be permitted.
5.    Vehicles must be parked entirely within painted stall lines of a single
parking stall.
6.    All directional signs and arrows must be observed.
7.    The speed limit within all parking areas shall be five (5) miles per hour.
8.    Parking is prohibited: (a) in areas not striped for parking; (b) in
aisles; (c) where “no parking” signs are posted; (d) on ramps; (e) in
cross-hatched areas; and (f) in reserved spaces and in such other areas as may
be designated by Landlord or Landlord’s parking operator.
9.    Landlord may elect in the future to implement a parking system which
includes the use of parking identification devices, and if Landlord does so: (a)
the loss or theft of parking identification devices must be reported to the
Property Manager designated by Landlord immediately, (b) a lost or stolen report
must be filed by the Tenant or user of such parking identification device at the
time, (c) any parking identification devices reported lost or stolen found on
any unauthorized car will be confiscated and the illegal holder will be subject
to prosecution, and (d) Landlord will have the right to exclude any vehicle from
the parking facilities that does not have an identification device.
10.    Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.
11.    The parking operators, managers or attendants, if any, are not authorized
to make or allow any exceptions to these rules and regulations.
12.    Tenant’s continued right to park in the parking facilities is conditioned
upon Tenant abiding by these rules and regulations and the applicable terms of
the Lease. Further, if the Lease terminates for any reason whatsoever, Tenant’s
right to park in the parking facilities shall terminate concurrently therewith.
13.    Landlord reserves the right to modify and/or adopt such other
commercially reasonable and non-discriminatory rules and regulations for the
parking facilities as it deems necessary for the operation of the parking
facilities. Landlord may refuse to permit any person who violates these rules to
park in the parking facilities, and any violation of the rules shall subject the
vehicle to removal, at such vehicle owner’s expense.

Exhibit I

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT J-1
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT PROVISIONS
(CURRENT FINANCING)
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


Wells Fargo Bank, National Association
CRE – San Francisco - Gold ([Redacted])
420 Montgomery Street, 6th Floor
San Francisco, CA 94104


Attn: Colleen King
Loan No. [Redacted]





--------------------------------------------------------------------------------

(Space Above For Recorder’s Use)
SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease to Security Instrument)
NOTICE:
THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made [DATE] by and
between [PROPERTY OWNER NAME], A(N) [ENTITY TYPE], OWNER(S) OF THE REAL PROPERTY
HEREINAFTER DESCRIBED ([[collectively,]] “Mortgagor”), [TENANT NAME[ (“Tenant”)
and Wells Fargo Bank, National Association (collectively with its successors or
assigns, “Lender”).
R E C I T A L S
A.
Pursuant to the terms and provisions of a lease dated [DATE OF LEASE] (“Lease”),
Mortgagor granted to Tenant a leasehold estate in and to [[a portion of]] the
property described on Exhibit A attached hereto and incorporated herein by this
reference (which property, together with all improvements now or hereafter
located on the property, is defined as the “Property”).

B.
Mortgagor has executed, or proposes to execute, that certain Deed Of Trust
(“Security Instrument”) securing, among other things, that certain Promissory
Note dated [DATE


Exhibit J-1

--------------------------------------------------------------------------------

Building F and Amenities Building



OF NOTE] (“Note”) in the principal sum of [LOAN AMOUNT ($NUMBERS)], in favor of
Lender (“Loan”). The Security Instrument has been or will be recorded
concurrently herewith in the real property records where the Property is
located.
C.
As a condition to Lender making the Loan secured by the Security Instrument,
Lender requires that the Security Instrument be unconditionally and at all times
remain a lien on the Property, prior and superior to all the rights of Tenant
under the Lease and that the Tenant specifically and unconditionally subordinate
the Lease to the lien of the Security Instrument.

D.
Mortgagor and Tenant have agreed to the subordination, attornment and other
agreements herein in favor of Lender.

NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Mortgagor and Tenant hereby agree for the benefit of Lender as follows:
(1)    SUBORDINATION. Mortgagor and Tenant hereby agree that:
1.    Prior Lien. The Security Instrument securing the Note in favor of Lender,
and any modifications, renewals or extensions thereof (including, without
limitation, any modifications, renewals or extensions with respect to any
additional advances made subject to the Security Instrument), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease;
2.    Subordination. Lender would not make the Loan or approve the Lease without
this agreement to subordinate; and
3.    Whole Agreement. This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease to the lien of the
Security Instrument and shall supersede and cancel, but only insofar as would
affect the priority between the Security Instrument and the Lease, any prior
agreements as to such subordination, including, without limitation, those
provisions, if any, contained in the Lease which provide for the subordination
of the Lease to a deed or deeds of trust or to a mortgage or mortgages.
AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Lender, that:
4.    Use of Proceeds. Lender, in making disbursements pursuant to the Note, the
Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part; and

Exhibit J-1

--------------------------------------------------------------------------------

Building F and Amenities Building



5.    Waiver, Relinquishment and Subordination. Tenant intentionally and
unconditionally subordinates all of Tenant’s right, title and interest in and to
the Property to the lien of the Security Instrument and understands that in
reliance upon, and in consideration of, this waiver, relinquishment and
subordination, specific loans and advances are being and will be made by Lender
and, as part and parcel thereof, specific monetary and other obligations are
being and will be entered into which would not be made or entered into but for
said reliance upon this waiver, relinquishment and subordination.
(2)    ASSIGNMENT. Tenant acknowledges and consents to the assignment of the
Lease by Mortgagor in favor of Lender.
(3)    ESTOPPEL. Tenant acknowledges and represents that:
1.    Entire Agreement. The Lease constitutes the entire agreement between
Mortgagor and Tenant with respect to the Property and Tenant claims no rights
with respect to the Property other than as set forth in the Lease;
2.    No Prepaid Rent. No deposits or prepayments of rent have been made in
connection with the Lease;
3.    No Default. To Tenant’s actual knowledge, as of the date hereof: (i) there
exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease;
4.    Lease Effective. The Lease has been duly executed and delivered by Tenant
and, subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding and there
have been no amendments, modifications or additions to the Lease, written or
oral; and
5.    No Broker Liens. Neither Tenant nor Mortgagor has incurred any fee or
commission with any real estate broker which would give rise to any lien right
under state or local law, except as follows (if none, state “None”):        
(4)    ADDITIONAL AGREEMENTS. Tenant covenants and agrees that, during all such
times as Lender is the Beneficiary under the Security Instrument:
1.    Modification, Termination and Cancellation. Any modification, amendment,
termination or cancellation of the Lease (in whole or in part) and any payment
to Mortgagor made in consideration thereof without Lender’s prior written
consent shall not be binding on Lender and shall be deemed null and void;
provided, however, that if the Lease is terminated without Lender’s prior
written consent (except pursuant to the provisions of Paragraphs 2.4, 2.8 or
16.6 thereof or Paragraph 5(3) of this Agreement), the Lease shall be reinstated
regardless of the timing of any foreclosure or other enforcement action under
the Security Instrument. Tenant hereby agrees that, from and

Exhibit J-1

--------------------------------------------------------------------------------

Building F and Amenities Building



after the date hereof, in the event of any act or omission by the Landlord under
the Lease which would give Tenant the right, either immediately or after the
lapse of a period of time, to terminate the Lease, or to claim a partial or
total eviction, Tenant will not exercise any such right until it has given
Lender the opportunity to cure any such act or omission of Landlord in
accordance with Section 4(2) below; provided, however, that, the foregoing shall
not prevent Tenant from terminating the Lease pursuant to the provisions of
Paragraph 5(3) of this Agreement or Paragraphs 2.4, 2.8 or 16.6 of the Lease or
within the time periods set forth in such sections (without additional allowance
for Lender cure periods, provided that Tenant has delivered to Lender concurrent
notice of its intent to terminate). Lender’s consent to any modification or
amendment of the Lease shall not be unreasonably withheld, conditioned or
delayed and shall be deemed given if Lender fails to approve or disapprove the
same within 10 business days after receipt of Mortgagor’s written request for
approval, together with a draft of the proposed modification or amendment and
such other information as shall be necessary for Lender’s review thereof, and
provided that Mortgagor’s request for approval contains a prominent statement on
the first page notifying Lender of the consequences of Lender’s failure to
respond within such 10-business day period. For the avoidance of doubt, the
foregoing sentence shall not apply to Lender’s consent to any termination of the
Lease;
2.    Notice of Default. Tenant will notify Lender in writing concurrently with
any notice given to Mortgagor of any default by Mortgagor under the Lease, and
Tenant agrees that Lender has the right (but not the obligation) to cure any
breach or default specified in such notice within the time periods set forth
below and Tenant will not declare a default of the Lease, as to Lender, if
Lender cures such default within fifteen (15) days from and after the expiration
of the time period provided in the Lease for the cure thereof by Mortgagor;
provided, however, that if such default cannot with diligence be cured by Lender
within such fifteen (15) day period, the commencement of action by Lender within
such fifteen (15) day period to remedy the same followed by diligent pursuit of
such action shall be deemed sufficient so long as Lender pursues such cure with
diligence; provided, that such cure period shall not exceed one hundred eighty
(180) days.
3.    No Advance Rents. No advance payments or prepayments of rent more than one
(1) month in advance of the time when the same is due under the Lease shall be
binding on Lender unless such rent is actually received by Lender.
4.    Assignment of Rents. Upon receipt by Tenant of written notice from Lender
that Lender has elected to terminate the license granted to Mortgagor to collect
rents, as provided in the Security Instrument, and directing the payment of
rents by Tenant to Lender, Tenant shall comply with such direction to pay and
shall not be required to determine whether Mortgagor is in default under the
Loan and/or the Security Instrument, and, Mortgagor agrees that any amount so
paid by Tenant shall automatically be credited towards Tenant’s obligations
under the Lease.

Exhibit J-1

--------------------------------------------------------------------------------

Building F and Amenities Building



(5)    ATTORNMENT. In the event of a foreclosure under the Security Instrument,
Tenant agrees for the benefit of Lender (including for this purpose any
transferee of Lender or any transferee of Mortgagor’s title in and to the
Property by Lender’s exercise of the remedy of sale by foreclosure under the
Security Instrument) as follows:
1.    Payment of Rent. Tenant shall pay to Lender all rental payments required
to be made by Tenant pursuant to the terms of the Lease for the duration of the
term of the Lease;
2.    Continuation of Performance. Tenant shall be bound to Lender in accordance
with all of the provisions of the Lease for the balance of the term thereof, and
Tenant hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Mortgagor’s interest in the Lease and giving written
notice thereof to Tenant;
3.    No Offset. Lender shall not be liable for, nor subject to, any offsets or
defenses which Tenant may have by reason of any act or omission of Mortgagor
under the Lease, nor for the return of any sums which Tenant may have paid to
Mortgagor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by
Mortgagor to Lender, nor shall Lender be obligated to perform the Construction
Obligations (as hereinafter defined), unless Lender or any such transferee so
elects as hereinafter provided; provided, however, that Lender or any such
transferee shall be required to cure any continuing non-monetary defaults under
the Lease other than the Construction Obligations (except as set forth below).
Upon Lender’s or any such transferee’s obtaining title to the Property (whether
by foreclosure or otherwise) and delivery to Tenant of written notice that it
has obtained title, Tenant will deliver to Lender a written statement confirming
the then outstanding Construction Obligations (“Outstanding Construction
Obligations Notice”). Within thirty (30) days of the date upon which Lender or
any such transferee receives the Outstanding Construction Obligations Notice,
Lender or any such transferee will give Tenant written notice of whether Lender
or any such transferee will elect to perform all of the outstanding Construction
Obligations as set forth in the Outstanding Construction Obligations Notice. If
Lender or any such transferee does not elect within such thirty (30) day period
to perform all such outstanding Construction Obligations, then Tenant may
terminate the Lease within ten (10) days of Tenant’s receipt of notice of
Lender’s or any such transferee’s election not to perform the outstanding
Construction Obligations (or within ten (10) days after the expiration of such
thirty (30) day period if no election to perform such Construction Obligations
has been made). If Lender or any such transferee elects to perform the
outstanding Construction Obligations, then Lender or any such transferee (and
any successor landlord) shall perform them in accordance with the Lease. As used
herein, the term “Construction Obligations” shall mean Landlord’s obligations to
(i) perform the Landlord’s Work, (ii) disburse the Tenant Improvement Allowance,
(iii) honor Tenant’s rights of offset set forth in Section 7 of Exhibit C to the
Lease, and (iv) make the payment, if required, described in Paragraph 16.1(d) of
the Lease.

Exhibit J-1

--------------------------------------------------------------------------------

Building F and Amenities Building



4.    Subsequent Transfer. If Lender, by succeeding to the interest of Mortgagor
under the Lease, should become obligated to perform the covenants of Mortgagor
thereunder, then, upon any further transfer of Mortgagor’s interest by Lender,
all of such obligations shall terminate as to Lender.
(6)    NON-DISTURBANCE. In the event of a foreclosure under the Security
Instrument, so long as there shall then exist no breach, default, or event of
default on the part of Tenant under the Lease beyond applicable notice and cure
periods, Lender agrees for itself and its successors and assigns that the
leasehold interest of Tenant under the Lease shall not be extinguished or
terminated by reason of such foreclosure, but rather the Lease shall continue in
full force and effect and Lender shall recognize and accept Tenant as tenant
under the Lease subject to the terms and provisions of the Lease except as
modified by this Agreement.
(7)    MISCELLANEOUS.
1.    Remedies Cumulative. All rights of Lender herein to collect rents on
behalf of Mortgagor under the Lease are cumulative and shall be in addition to
any and all other rights and remedies provided by law and by other agreements
between Lender and Mortgagor or others.


2.    NOTICES. All notices, demands, or other communications under this
Agreement and the other Loan Documents shall be in writing and shall be
delivered to the appropriate party at the address set forth below (subject to
change from time to time by written notice to all other parties to this
Agreement). All notices, demands or other communications shall be considered as
properly given if delivered personally or sent by first class United States
Postal Service mail, postage prepaid, or by Overnight Express Mail or by
overnight commercial courier service, charges prepaid, except that notice of
Default may be sent by certified mail, return receipt requested, charges
prepaid. Notices so sent shall be effective three (3) Business Days after
mailing, if mailed by first class mail, and otherwise upon delivery or refusal;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
For purposes of notice, the address of the parties shall be:

Exhibit J-1

--------------------------------------------------------------------------------

Building F and Amenities Building



Mortgagor:
[OWNER NAME
STREET ADDRESS
CITY, STATE ZIP]
Attention: [CONTACT NAME]
Tenant:
[TENANT NAME
TENANT ADDRESS 1
TENANT ADDRESS 2
TENANT CITY, STATE ZIP] 

Attention: [TENANT CONTACT]
Lender:
Wells Fargo Bank, National Association
CRE – San Francisco Gold ([Redacted])
420 Montgomery Street, 6th Floor
San Francisco, CA 94104 

Attention: Ivane Tatt
Loan #: [Redacted]
With a copy to:
Wells Fargo Bank, National Association
WLS Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, MN 55402 

Attention: Jessica Bistodeau



Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth hereinabove.
3.    Heirs, Successors and Assigns. Except as otherwise expressly provided
under the terms and conditions herein, the terms of this Agreement shall bind
and inure to the benefit of the heirs, executors, administrators, nominees,
successors and assigns of the parties hereto.
4.    Headings. All article, section or other headings appearing in this
Agreement are for convenience of reference only and shall be disregarded in
construing this Agreement.
5.    Counterparts. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single

Exhibit J-1

--------------------------------------------------------------------------------

Building F and Amenities Building



document. It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Any signature page
to any counterpart may be detached from such counterpart without impairing the
legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.
6.    Exhibits, Schedules and Riders. All exhibits, schedules, riders and other
items attached hereto are incorporated into this Agreement by such attachment
for all purposes.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
NOTICE:    THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.
IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.
“MORTGAGOR”
[[SIGNATURE BLOCK FOR PROPERTY MORTGAGOR(S)]]
“TENANT”
[[SIGNATURE BLOCK FOR TENANT]]
“LENDER”


WELLS FARGO BANK,
NATIONAL ASSOCIATION


By: ___________________________________________
Name: _________________________________________
Its: ___________________________________________


(IF DOCUMENT TO BE RECORDED, ALL SIGNATURES
MUST BE ACKNOWLEDGED)

Exhibit J-1

--------------------------------------------------------------------------------

Building F and Amenities Building





EXHIBIT A - DESCRIPTION OF PROPERTY
[[TO BE ATTACHED]]

Exhibit J-1

--------------------------------------------------------------------------------

Building F and Amenities Building





[[IF LEASE GUARANTY]] LEASE GUARANTOR’S CONSENT
The undersigned (“Lease Guarantor”) consents to the foregoing [[Subordination
Agreement]] [[Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement]] [[Acknowledgment of Lease
Assignment, Estoppel, Attornment and Non-Disturbance Agreement]] and the
transactions contemplated thereby and reaffirms its obligations under the lease
guaranty (“Lease Guaranty”) dated LEASE GUARANTY DATE. Lease Guarantor further
reaffirms that its obligations under the Lease Guaranty are separate and
distinct from Tenant’s obligations.
AGREED:
Dated as of: _____________________________
“LEASE GUARANTOR”
[[SIGNATURE BLOCK FOR LEASE GUARANTOR]]


(IF DOCUMENT TO BE RECORDED, ALL SIGNATURES
MUST BE ACKNOWLEDGED)





Exhibit J-1

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT J-2
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT PROVISIONS
(FUTURE FINANCING)
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


Wells Fargo Bank, National Association
CRE – San Francisco - Gold ([Redacted])
420 Montgomery Street, 6th Floor
San Francisco, CA 94104


Attn: Colleen King
Loan No. [Redacted]





--------------------------------------------------------------------------------

(Space Above For Recorder’s Use)
SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease to Security Instrument)




NOTICE:
THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made [DATE] by and
between [PROPERTY OWNER NAME], A(N) [ENTITY TYPE], OWNER(S) OF THE REAL PROPERTY
HEREINAFTER DESCRIBED ([[collectively,]] “Mortgagor”), [TENANT NAME[ (“Tenant”)
and Wells Fargo Bank, National Association (collectively with its successors or
assigns, “Lender”).
R E C I T A L S
A.    Pursuant to the terms and provisions of a lease dated [DATE OF LEASE]
(“Lease”), Mortgagor granted to Tenant a leasehold estate in and to [[a portion
of]] the property described on Exhibit A attached hereto and incorporated herein
by this reference (which property, together with all improvements now or
hereafter located on the property, is defined as the “Property”).



Exhibit J-2

--------------------------------------------------------------------------------

Building F and Amenities Building



B.    Mortgagor has executed, or proposes to execute, that certain Deed Of Trust
(“Security Instrument”) securing, among other things, that certain Promissory
Note dated [DATE OF NOTE] (“Note”) in the principal sum of [LOAN AMOUNT
($NUMBERS)], in favor of Lender (“Loan”). The Security Instrument has been or
will be recorded concurrently herewith in the real property records where the
Property is located.
C.    As a condition to Lender making the Loan secured by the Security
Instrument, Lender requires that the Security Instrument be unconditionally and
at all times remain a lien on the Property, prior and superior to all the rights
of Tenant under the Lease and that the Tenant specifically and unconditionally
subordinate the Lease to the lien of the Security Instrument.
D.    Mortgagor and Tenant have agreed to the subordination, attornment and
other agreements herein in favor of Lender.
NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Mortgagor and Tenant hereby agree for the benefit of Lender as follows:
(1)    SUBORDINATION. Mortgagor and Tenant hereby agree that:
1.    Prior Lien. The Security Instrument securing the Note in favor of Lender,
and any modifications, renewals or extensions thereof (including, without
limitation, any modifications, renewals or extensions with respect to any
additional advances made subject to the Security Instrument), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease;
2.    Subordination. Lender would not make the Loan or approve the Lease without
this agreement to subordinate; and
3.    Whole Agreement. This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease to the lien of the
Security Instrument and shall supersede and cancel, but only insofar as would
affect the priority between the Security Instrument and the Lease, any prior
agreements as to such subordination, including, without limitation, those
provisions, if any, contained in the Lease which provide for the subordination
of the Lease to a deed or deeds of trust or to a mortgage or mortgages.
AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Lender, that:
4.    Use of Proceeds. Lender, in making disbursements pursuant to the Note, the
Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part; and

Exhibit J-2

--------------------------------------------------------------------------------

Building F and Amenities Building



5.    Waiver, Relinquishment and Subordination. Tenant intentionally and
unconditionally subordinates all of Tenant’s right, title and interest in and to
the Property to the lien of the Security Instrument and understands that in
reliance upon, and in consideration of, this waiver, relinquishment and
subordination, specific loans and advances are being and will be made by Lender
and, as part and parcel thereof, specific monetary and other obligations are
being and will be entered into which would not be made or entered into but for
said reliance upon this waiver, relinquishment and subordination.
(2)    ASSIGNMENT. Tenant acknowledges and consents to the assignment of the
Lease by Mortgagor in favor of Lender.
(3)    ESTOPPEL. Tenant acknowledges and represents that:
1.    Entire Agreement. The Lease constitutes the entire agreement between
Mortgagor and Tenant with respect to the Property and Tenant claims no rights
with respect to the Property other than as set forth in the Lease;
2.    No Prepaid Rent. No deposits or prepayments of rent have been made in
connection with the Lease;
3.    No Default. To Tenant’s actual knowledge, as of the date hereof: (i) there
exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease;
4.    Lease Effective. The Lease has been duly executed and delivered by Tenant
and, subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding and there
have been no amendments, modifications or additions to the Lease, written or
oral; and
5.    No Broker Liens. Neither Tenant nor Mortgagor has incurred any fee or
commission with any real estate broker which would give rise to any lien right
under state or local law, except as follows (if none, state “None”):
                
(4)    ADDITIONAL AGREEMENTS. Tenant covenants and agrees that, during all such
times as Lender is the Beneficiary under the Security Instrument:
1.    Modification, Termination and Cancellation. Any modification, amendment,
termination or cancellation of the Lease (in whole or in part) and any payment
to Mortgagor made in consideration thereof without Lender’s prior written
consent shall not be binding on Lender and shall be deemed null and void;
provided, however, that if the Lease is terminated without Lender’s prior
written consent (except pursuant to the provisions of Paragraphs 2.4, 2.8 or
16.6 thereof), the Lease shall be reinstated regardless of the timing of any
foreclosure or other enforcement action under the Security Instrument. Tenant
hereby agrees that, from and after the date hereof, in the event of any act or
omission by the Landlord under the Lease which would give Tenant the right,

Exhibit J-2

--------------------------------------------------------------------------------

Building F and Amenities Building



either immediately or after the lapse of a period of time, to terminate the
Lease, or to claim a partial or total eviction, Tenant will not exercise any
such right until it has given Lender the opportunity to cure any such act or
omission of Landlord in accordance with Section 4(2) below; provided, however,
that, the foregoing shall not prevent Tenant from terminating the Lease pursuant
to the provisions of Sections 2.4, 2.8 or 16.6 thereof within the time periods
set forth in such sections (without additional allowance for Lender cure
periods, provided that Tenant has delivered to Lender concurrent notice of its
intent to terminate). Lender’s consent to any modification or amendment of the
Lease shall not be unreasonably withheld, conditioned or delayed and shall be
deemed given if Lender fails to approve or disapprove the same within 10
business days after receipt of Mortgagor’s written request for approval,
together with a draft of the proposed modification or amendment and such other
information as shall be necessary for Lender’s review thereof, and provided that
Mortgagor’s request for approval contains a prominent statement on the first
page notifying Lender of the consequences of Lender’s failure to respond within
such 10-business day period. For the avoidance of doubt, the foregoing sentence
shall not apply to Lender’s consent to any termination of the Lease;
2.    Notice of Default. Tenant will notify Lender in writing concurrently with
any notice given to Mortgagor of any default by Mortgagor under the Lease, and
Tenant agrees that Lender has the right (but not the obligation) to cure any
breach or default specified in such notice within the time periods set forth
below and Tenant will not declare a default of the Lease, as to Lender, if
Lender cures such default within fifteen (15) days from and after the expiration
of the time period provided in the Lease for the cure thereof by Mortgagor;
provided, however, that if such default cannot with diligence be cured by Lender
within such fifteen (15) day period, the commencement of action by Lender within
such fifteen (15) day period to remedy the same followed by diligent pursuit of
such action shall be deemed sufficient so long as Lender pursues such cure with
diligence; provided, that such cure period shall not exceed one hundred eighty
(180) days.
3.    No Advance Rents. No advance payments or prepayments of rent more than one
(1) month in advance of the time when the same is due under the Lease shall be
binding on Lender unless such rent is actually received by Lender.
4.    Assignment of Rents. Upon receipt by Tenant of written notice from Lender
that Lender has elected to terminate the license granted to Mortgagor to collect
rents, as provided in the Security Instrument, and directing the payment of
rents by Tenant to Lender, Tenant shall comply with such direction to pay and
shall not be required to determine whether Mortgagor is in default under the
Loan and/or the Security Instrument, and, Mortgagor agrees that any amount so
paid by Tenant shall automatically be credited towards Tenant’s obligations
under the Lease.
(5)    ATTORNMENT. In the event of a foreclosure under the Security Instrument,
Tenant agrees for the benefit of Lender (including for this purpose any
transferee of Lender or any transferee of Mortgagor’s title in and to the
Property by Lender’s exercise of the remedy of sale by foreclosure under the
Security Instrument) as follows:

Exhibit J-2

--------------------------------------------------------------------------------

Building F and Amenities Building





1.    Payment of Rent. Tenant shall pay to Lender all rental payments required
to be made by Tenant pursuant to the terms of the Lease for the duration of the
term of the Lease;
2.    Continuation of Performance. Tenant shall be bound to Lender in accordance
with all of the provisions of the Lease for the balance of the term thereof, and
Tenant hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Mortgagor’s interest in the Lease and giving written
notice thereof to Tenant;
3.    No Offset. Lender shall not be liable for, nor subject to, any offsets or
defenses which Tenant may have by reason of any act or omission of Mortgagor
under the Lease, nor for the return of any sums which Tenant may have paid to
Mortgagor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by
Mortgagor to Lender; provided, however, that Lender or any such transferee shall
be required to cure any continuing non-monetary defaults under the Lease and
shall be obligated to perform the Construction Obligations (as hereinafter
defined) in accordance with the Lease, to the extent not previously performed.
As used herein, the term “Construction Obligations” shall mean Landlord’s
obligations to (i) perform the Landlord’s Work, (ii) disburse the Tenant
Improvement Allowance, (iii) honor Tenant’s rights of offset set forth in
Section 7 of Exhibit C to the Lease, and (iv) make the payment, if required,
described in Paragraph 16.1(d) of the Lease.
4.    Subsequent Transfer. If Lender, by succeeding to the interest of Mortgagor
under the Lease, should become obligated to perform the covenants of Mortgagor
thereunder, then, upon any further transfer of Mortgagor’s interest by Lender,
all of such obligations shall terminate as to Lender.
(6)    NON-DISTURBANCE. In the event of a foreclosure under the Security
Instrument, so long as there shall then exist no breach, default, or event of
default on the part of Tenant under the Lease beyond applicable notice and cure
periods, Lender agrees for itself and its successors and assigns that the
leasehold interest of Tenant under the Lease shall not be extinguished or
terminated by reason of such foreclosure, but rather the Lease shall continue in
full force and effect and Lender shall recognize and accept Tenant as tenant
under the Lease subject to the terms and provisions of the Lease except as
modified by this Agreement.
(7)    MISCELLANEOUS.
1.    Remedies Cumulative. All rights of Lender herein to collect rents on
behalf of Mortgagor under the Lease are cumulative and shall be in addition to
any and all other rights and remedies provided by law and by other agreements
between Lender and Mortgagor or others.
2.    NOTICES. All notices, demands, or other communications under this
Agreement and the other Loan Documents shall be in writing and shall be
delivered to the

Exhibit J-2

--------------------------------------------------------------------------------

Building F and Amenities Building



appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Agreement). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid. Notices so sent shall be
effective three (3) Business Days after mailing, if mailed by first class mail,
and otherwise upon delivery or refusal; provided, however, that non-receipt of
any communication as the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. For purposes of notice, the address of the
parties shall be:
Mortgagor:
[OWNER NAME
STREET ADDRESS
CITY, STATE ZIP]
Attention: [CONTACT NAME]
Tenant:
[TENANT NAME
TENANT ADDRESS 1
TENANT ADDRESS 2
TENANT CITY, STATE ZIP] 

Attention: [TENANT CONTACT]
Lender:
Wells Fargo Bank, National Association
CRE – San Francisco Gold ([Redacted])
420 Montgomery Street, 6th Floor
San Francisco, CA 94104 

Attention: Ivane Tatt
Loan #: [Redacted]
With a copy to:
Wells Fargo Bank, National Association
WLS Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, MN 55402 

Attention: Jessica Bistodeau



Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth hereinabove.



Exhibit J-2

--------------------------------------------------------------------------------

Building F and Amenities Building



3.    Heirs, Successors and Assigns. Except as otherwise expressly provided
under the terms and conditions herein, the terms of this Agreement shall bind
and inure to the benefit of the heirs, executors, administrators, nominees,
successors and assigns of the parties hereto.
4.    Headings. All article, section or other headings appearing in this
Agreement are for convenience of reference only and shall be disregarded in
construing this Agreement.
5.    Counterparts. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
6.    Exhibits, Schedules and Riders. All exhibits, schedules, riders and other
items attached hereto are incorporated into this Agreement by such attachment
for all purposes.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
NOTICE:    THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.
IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

Exhibit J-2

--------------------------------------------------------------------------------

Building F and Amenities Building





“MORTGAGOR”
[[SIGNATURE BLOCK FOR PROPERTY MORTGAGOR(S)]]


“TENANT”
[[SIGNATURE BLOCK FOR TENANT]]


“LENDER”
WELLS FARGO BANK,
NATIONAL ASSOCIATION


By: ___________________________________________
Name: _________________________________________
Its: ___________________________________________


(IF DOCUMENT TO BE RECORDED, ALL SIGNATURES
MUST BE ACKNOWLEDGED)

Exhibit J-2

--------------------------------------------------------------------------------

Building F and Amenities Building





EXHIBIT A - DESCRIPTION OF PROPERTY
[[TO BE ATTACHED]]

Exhibit J-2

--------------------------------------------------------------------------------

Building F and Amenities Building





[[IF LEASE GUARANTY]] LEASE GUARANTOR’S CONSENT
The undersigned (“Lease Guarantor”) consents to the foregoing [[Subordination
Agreement]] [[Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement]] [[Acknowledgment of Lease
Assignment, Estoppel, Attornment and Non-Disturbance Agreement]] and the
transactions contemplated thereby and reaffirms its obligations under the lease
guaranty (“Lease Guaranty”) dated LEASE GUARANTY DATE. Lease Guarantor further
reaffirms that its obligations under the Lease Guaranty are separate and
distinct from Tenant’s obligations.
AGREED:
Dated as of: _____________________________
“LEASE GUARANTOR”
[[SIGNATURE BLOCK FOR LEASE GUARANTOR]]


(IF DOCUMENT TO BE RECORDED, ALL SIGNATURES
MUST BE ACKNOWLEDGED)



Exhibit J-2

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT K
FORM OF ESTOPPEL CERTIFICATE
__________________, 20____


_____________________________
_____________________________
_____________________________
_____________________________


Re    ______________________
______________, California


Ladies and Gentlemen:
Reference is made to that certain Lease, dated as of _______________, 20___,
between _____________ LLC, a California limited liability company (“Landlord”),
as landlord, and ______________ (“Tenant”), as tenant (herein referred to as the
“Lease”). A copy of the Lease [and all amendment thereto] is[are] attached
hereto as Exhibit A. At the request of Landlord in connection with [____________
State reasons for request for estoppel certificate ____________], the
undersigned hereby certifies to Landlord and to [state names of other parties
requiring certification (e.g., lender, purchaser, investor)] (“Lender”/
“Purchaser”/ “Investor”) and each of your respective successors and assigns as
follows:
1.    The undersigned is the tenant under the Lease.
2.    The Lease is in full force and effect and has not been amended, modified,
supplemented or superseded except as indicated in Exhibit A.
3.    There is no current defense, offset, claim or counterclaim by or in favor
of the Tenant against Landlord under the Lease or against the obligations of the
undersigned under the Lease. The Tenant has no renewal, extension or expansion
option, no right of first offer or right of first refusal and no other similar
right to renew or extend the term of the Lease or expand the property demised
thereunder except as may be expressly set forth in the Lease.
4.    All improvements to be constructed in the Leased Premises by Landlord, if
any, have been completed and accepted by Tenant, and any tenant construction or
other allowances have been paid in full.

Exhibit K

--------------------------------------------------------------------------------

Building F and Amenities Building



5.    To Tenant’s current, actual knowledge there is no default now existing of
the Tenant or of Landlord under the Lease, nor of any event which with notice or
the passage of time or both would constitute a default of Tenant or of Landlord
under the Lease.
6.    The undersigned has not received notice of a prior transfer, assignment,
hypothecation or pledge by Landlord of any of Landlord’s interest in the Lease.
7.    The monthly rent due under the Lease is $____________ and has been paid
through __________________, and all additional rent due and payable under the
Lease has been paid through _________________.
8.    The term of the Lease commenced on __________________, and expires on
___________________, unless sooner terminated pursuant to the provisions of the
Lease. Landlord has performed all work required by the Lease for the
undersigned’s initial occupancy of the demised property.
9.    The undersigned has deposited the sum of $____________ with Landlord as
security for the performance of its obligations as tenant under the Lease, and
no portion of such deposit has been applied by Landlord to any obligation under
the Lease.
10.    There is no free rent period pending, nor is Tenant entitled to any
Landlord’s contribution.
The above certifications are made to Landlord and [Lender/ Purchaser/ Investor]
knowing that Landlord and [Lender/ Purchaser/ Investor] will rely thereon in
[making a loan secured in part by an assignment of the Lease/ accepting an
assignment of the Lease/ investing in Landlord/other].


Very truly yours,
__________________________
By:     
Name:     
Title:     



Exhibit K

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT L
AMORTIZATION CATEGORIES AND PERIODS
Category
 
Useful Life
 
 
 
HVAC Equipment per ASHRAE standards
 
 
1. Split systems
 
15 years
2. Air Handlers
 
25 years
3. Heat Pumps
 
18 years
4. Roof Top Air Conditioners
 
15 years
5. Boilers
 
25 years
6. Furnaces, Burners
 
18 years
7. Ductwork
 
30 years
8. Dampers
 
20 years
9. Fans
 
20 years
10. Coils
 
18 years
11. Heat Exchangers
 
20 years
12. Compressors
 
15 years
13. Cooling Towers
 
28 years
14. Energy management system
 
15 years
Single Ply roof overlay 45 mil
 
15 years
Parking lot seal coat/repairs
 
4 years
Exterior paint
 
6 years
Landscaping
 
20 years
Signage
 
20 years
Carpeting
 
8 years
Restrooms
 
20 years
Lobby redo
 
20 years
Building structure
 
39 years


Exhibit L

--------------------------------------------------------------------------------

Building F and Amenities Building



EXHIBIT M
EXISTING SUPERIOR RIGHTS
Building A, 3355 Scott Boulevard:
Fourth Floor
Akamai Technologies
41,049 SF through March 16, 2024
Two (2) 5-Year Options to Extend
Third Floor
Akamai Technologies
41,049 SF through March 16, 2024
Two (2) 5-Year Options to Extend
Second Floor
Akamai Technologies
39,287 SF through March 16, 2024
Two (2) 5-Year Options to Extend
First Floor
 
 
 
 
Pivot Interiors
Gym & Cafeteria Space
23,405 SF through February 28, 2025
 
 
 
 
One (1) 5-Year Options to Extend
 
 
 
 




Exhibit M

--------------------------------------------------------------------------------

Building F and Amenities Building





Building
B: 3325
Scott
Boulevard:
Fourth Floor
Palo Alto Networks (est. Start May 1, 2016)
41,235 SF through April 31, 2021 (est.)
 
 
 
 
 
 
 
 
 
 
 
 
Third Floor
Palo Alto Networks (est. Start May 1, 2016)
41,235 SF through April 31, 2021 (est.)
 
 
 
 
 
 
 
 
 
 
 
 
Second Floor
Palo Alto Networks (est. Start May 1, 2016)
39,483 SF through April 31, 2021 (est.)
 
 
 
 
 
 
 
 
 
 
 
 
First Floor
Lenovo
35,776 SF through August 31, 2021
Two (2) 5-Year Options to Extend








Exhibit M

--------------------------------------------------------------------------------

Building F and Amenities Building



Building C: 3315 Scott Boulevard:


Fourth Floor
Hitachi America (est. Start Jul.1, 2015)
41,252 SF through October 31, 2025 (est.)
Two (2) 5-Year Options to Extend
Third Floor
Move, Inc. (est. Start Oct. 1, 2015)
41,252 SF through September 30, 2025 (est.)
One (1) 5- OR 10-Year Option to Extend
Second Floor - 100
Second Floor - 200
Move, Inc. (est. Start Oct. 1, 2015)
VACANT
est. 11,203 SF - Same Exp. as 3rd Floor
28,280 SF
Same as Third Floor
Subject to expansion rights from Aruba Networks & Move, Inc.
First Floor
Aruba Networks (est. Start Mar. 1, 2017)
35,191 SF through February 28, 2028 (est.)
Two (2) 5-Year Options to Extend




Exhibit M



--------------------------------------------------------------------------------

Building F and Amenities Building





Building D: 3345 Scott Boulevard:
Sixth Floor
VACANT
40,813 SF (est.)
Subject to expansion rights from Aruba Networks
Fifth Floor
Aruba Networks (est. Start Mar. 1, 2017)
40,813 SF through Feb. 28, 2028 (est.)
Two (2) 5-Year Options to Extend
Fourth Floor
Aruba Networks (est. Start Mar. 1, 2017)
40,813 SF through Feb. 28, 2028 (est.)
Two (2) 5-Year Options to Extend
Third Floor
Aruba Networks (est. Start Mar. 1, 2017)
40,813 SF through Feb. 28, 2028 (est.)
Two (2) 5-Year Options to Extend
Second Floor
Aruba Networks (est. Start Mar. 1, 2017)
40,813 SF through Feb. 28, 2028 (est.)
Two (2) 5-Year Options to Extend
First Floor
Aruba Networks (est. Start Mar. 1, 2017)
40,813 SF through Feb. 28, 2028 (est.)
Two (2) 5-Year Options to Extend




Exhibit M

